Exhibit 10.1

 

EXECUTION COPY

 

 

KELLY SERVICES, INC.

 

THE FOREIGN SUBSIDIARY BORROWERS

 

--------------------------------------------------------------------------------

 

LOAN AGREEMENT

 

dated as of November 30, 2005

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as Agent

 

KEYBANK NATIONAL ASSOCIATION, as Syndication Agent

 

PNC BANK, NATIONAL ASSOCIATION, as Syndication Agent

 

COMERICA BANK, as Documentation Agent

 

U.S. BANK NATIONAL ASSOCIATION, as Documentation Agent

 

and

 

THE LENDERS PARTY HERETO

 

 

--------------------------------------------------------------------------------

 

 

J.P. MORGAN SECURITIES INC.,

as Arranger



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    DEFINITIONS    1 ARTICLE II    THE CREDITS    19      2.1      The
Commitments    19      2.2      Repayment of Loans; Evidence of Debt; Types of
Advances    22      2.3      Procedures for Borrowing    23      2.4     
Termination or Reduction of Commitments    24      2.5      Determination of
Dollar Amounts    24      2.6      Facility and Agent Fees    25      2.7     
Optional and Mandatory Principal Payments on All Loans    25      2.8     
Conversion and Continuation of Outstanding Advances    25      2.9      Interest
Rates, Interest Payment Dates;                  Interest and Fee Bases    26  
   2.10      Rates Applicable After Default    27      2.11      Pro Rata
Payment, Method of Payment    27      2.12      Telephonic Notices    28     
2.13      Notification of Advances, Interest Rates, Prepayments and            
     Commitment Reductions    28      2.14      Lending Installations    28     
2.15      Non-Receipt of Funds by the Agent    28      2.16      Swing Line
Loans    28      2.17      Application of Payments with Respect to Defaulting
Lenders    30      2.18      Advances after the EMU Commencement Date    30     
2.19      Facility LCs    30 ARTICLE III    CHANGE IN CIRCUMSTANCES    34     
3.1      Yield Protection    34      3.2      Changes in Capital Adequacy
Regulations    35      3.3      Availability of Types of Advances    35      3.4
     Funding Indemnification    35      3.5      Lender Statements; Survival of
Indemnity    35      3.6      Taxes    36      3.7      Substitution of Lender
   38 ARTICLE IV    CONDITIONS PRECEDENT    39      4.1      Closing Conditions
   39      4.2      Each Advance    40 ARTICLE V    REPRESENTATIONS AND
WARRANTIES    40      5.1      Corporate Existence and Standing    40      5.2
     Authorization and Validity    41      5.3      No Conflict; Government
Consent    41      5.4      Financial Statements    41      5.5      Material
Adverse Change    41      5.6      Taxes    41      5.7      Litigation and
Contingent Obligations    41      5.8      Subsidiaries    42

 

i



--------------------------------------------------------------------------------

     5.9      ERISA    42      5.10      Accuracy of Information    42      5.11
     Regulations T, U and X    42      5.12      Compliance with Laws    42     
5.13      Plan Assets; Prohibited Transactions    42      5.14     
Environmental Matters    43      5.15      Investment Company Act    43     
5.16      Public Utility Holding Company Act    43      5.17      Foreign
Subsidiary Borrowers    43      5.18      Ownership of Properties    43     
5.19      Reportable Transaction    43 ARTICLE VI    COVENANTS    44      6.1
     Financial Reporting    44      6.2      Use of Proceeds    45      6.3     
Notice of Default    45      6.4      Conduct of Business    45      6.5     
Taxes    45      6.6      Insurance    45      6.7      Compliance with Laws   
45      6.8      Maintenance of Properties    45      6.9      Inspection    45
     6.10      Merger    46      6.11      Sale of Assets    46      6.12     
Liens and Subsidiary Indebtedness    46      6.13      Affiliates    47     
6.14      Leverage Ratio    48      6.15      Interest Coverage Ratio    48     
6.16      Financial Contracts    48 ARTICLE VII    DEFAULTS    48 ARTICLE VIII
   ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES    50      8.1     
Acceleration    50      8.2      Amendments    51      8.3      Preservation of
Rights    52 ARTICLE IX    GUARANTEE    52      9.1      Guarantee    52     
9.2      No Subrogation    53      9.3      Amendments, etc. with respect to the
Obligations; Waiver of Rights    53      9.4      Guarantee Absolute and
Unconditional    54      9.5      Reinstatement    54      9.6      Payments   
54

 

ii



--------------------------------------------------------------------------------

ARTICLE X    GENERAL PROVISIONS    55      10.1      Survival of Representations
   55      10.2      Governmental Regulation    55      10.3      Taxes    55  
   10.4      Headings    55      10.5      Entire Agreement    55      10.6     
Several Obligations; Benefits of this Agreement    55      10.7      Expenses;
Indemnification    55      10.8      Numbers of Documents    56      10.9     
Accounting    56      10.10      Severability of Provisions    56      10.11
     Nonliability of Lenders    56      10.12      Confidentiality    57     
10.13      Nonreliance    57 ARTICLE XI    THE AGENT; ETC.    58      11.1     
Appointment; Nature of Relationship    58      11.2      Powers    58      11.3
     General Immunity    58      11.4      No Responsibility for Loans,
Recitals, etc.    58      11.5      Action on Instructions of Lenders    58     
11.6      Employment of Agents and Counsel    59      11.7      Reliance on
Documents; Counsel    59      11.8      Agent’s Reimbursement and
Indemnification    59      11.9      Notice of Default    59      11.10     
Rights as a Lender    59      11.11      Lender Credit Decision    60      11.12
     Successor Agent    60      11.13      Delegation to Affiliates    60     
11.14      Arranger    60 ARTICLE XII    SETOFF; ADJUSTMENTS AMONG LENDERS    61
     12.1      Setoff    61      12.2      Ratable Payments    61 ARTICLE XIII
   BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS    61      13.1     
Successors and Assigns    61      13.2      Participations    62            
13.2.1 Permitted Participants; Effect    62             13.2.2. Voting Rights   
62             13.2.3. Benefit of Setoff    62      13.3      Assignments    62
            13.3.1. Permitted Assignments    62             13.3.2. Effect;
Effective Date    63      13.4      Dissemination of Information    63      13.5
     Tax Treatment    63

 

iii



--------------------------------------------------------------------------------

ARTICLE XIV    NOTICES    64      14.1      Notices    64      14.2      Change
of Address    64 ARTICLE XV    COUNTERPARTS    64 ARTICLE XVI   

CHOICE OF LAW, CONSENT TO JURISDICTION, WAIVER

OF JURY TRIAL, JUDGMENT CURRENCY

   64      16.1      Choice of Law    64      16.2      Waiver of Jury Trial   
64      16.3      Submission to Jurisdiction; Waivers    65      16.4     
Acknowledgments    65      16.5      Power of Attorney    66      16.6     
Judgment    66      16.7      USA Patriot Act    66

 

EXHIBITS

 

EXHIBIT A - PRICING SCHEDULE

 

EXHIBIT B - JOINDER AGREEMENT

 

EXHIBIT C - REVOLVING CREDIT NOTE

 

EXHIBIT D - NOTICE OF DRAWDOWN

 

EXHIBIT E - OPINION OF COUNSEL

 

EXHIBIT F - COMPLIANCE CERTIFICATE

 

EXHIBIT G - ASSIGNMENT AGREEMENT

 

EXHIBIT H - ALTERNATE CURRENCY ADDENDUM

 

SCHEDULES

 

SCHEDULE 1.1(a)    COMMITMENTS

 

SCHEDULE 1.1(b)    FOREIGN SUBSIDIARY BORROWERS

 

SCHEDULE 2.16      SWING LINE LOAN NOTICE

 

SCHEDULE 5.7         LITIGATION

 

SCHEDULE 5.8         SIGNIFICANT SUBSIDIARIES

 

iv



--------------------------------------------------------------------------------

THIS LOAN AGREEMENT (this “Agreement”), dated as of November 30, 2005, among
KELLY SERVICES, INC., a Delaware corporation (the “Company”), the FOREIGN
SUBSIDIARY BORROWERS (as hereinafter defined) from time to time parties hereto
(together with the Company, the “Borrowers”), the lenders from time to time
parties hereto (together with any Transferees, the “Lenders”), and JPMORGAN
CHASE BANK, N.A., a national banking association with its main office in
Chicago, Illinois, as administrative agent for the Lenders (in such capacity,
the “Agent”).

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation, partnership, limited liability company
or other business entity, or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding ownership interests
of a partnership or limited liability company.

 

“Advance” means a Revolving Credit Advance, an Alternate Currency Advance or a
Swing Line Loan.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

 

“Agent” means JPMorgan Chase Bank, N.A. in its capacity as contractual
representative of the Lenders pursuant to Article XI, and not in its individual
capacity as a Lender, and any successor Agent appointed pursuant to Article XI.

 

“Aggregate Alternate Currency Commitments” means, at any time, the aggregate of
the Alternate Currency Commitments of the Lenders.

 

“Aggregate Available Revolving Credit Commitments” means as at any date of
determination with respect to all Lenders, an amount equal to the Available
Revolving Credit Commitments of all Lenders on such date.

 

“Aggregate Commitments” shall mean the aggregate amount of the Commitments of
all Lenders.

 

1



--------------------------------------------------------------------------------

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

 

“Aggregate Outstanding Revolving Credit Exposure” means as at any date of
determination with respect to any Lender, the sum of (i) the U.S. Dollar
Equivalent on such date of the aggregate unpaid principal amount of such
Lender’s Revolving Credit Loans on such date, plus (ii) the U.S. Dollar
Equivalent on such date of the amount of such Lender’s Pro Rata Share of the LC
Obligations on such date, plus (iii) the U.S. Dollar Equivalent on such date of
the amount of such Lender’s Pro Rata Share of the aggregate unpaid principal
amount of Swing Line Loans on such date.

 

“Aggregate Revolving Credit Commitments” means the aggregate amount, stated in
U.S. Dollars, of the Revolving Credit Commitments of all Lenders.

 

“Agreement” means this loan agreement, as it may be amended or modified and in
effect from time to time.

 

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect on the Effective Date in the United States, applied in a manner
consistent with the audited consolidated financial statements of the Company and
its Subsidiaries for the fiscal year ending January 2, 2005; provided, however,
that, if any changes in generally accepted accounting principles are required
and adopted by the Company or its Subsidiaries with the agreement of its
independent certified public accountants and such changes result in a change in
the method of calculation of any financial covenants, tests, restrictions or
standards herein or in the related definitions or terms used therein
(“Accounting Changes”), the Agent, at the Company’s request, will enter into
negotiations, in good faith, in order to amend such provisions in a credit-
neutral manner so as to reflect equitably such changes with the desired result
that the criteria for evaluating the Company’s and its Subsidiaries’ financial
condition and results shall be the same in all material respects after such
changes as if such changes had not been made; provided that any such amendments
shall be reasonably satisfactory to the Required Lenders. In the event such
amendment is entered into, all references in this Agreement to Agreement
Accounting Principles shall mean generally accepted accounting principles as of
the date of such amendment. After the occurrence of any accounting change but
until such time as such amendment has been entered into, all financial
statements and other financial reports required to be delivered under this
Agreement shall be prepared and delivered in accordance with Agreement
Accounting Principles.

 

“Agreement Currency” is defined in Section 16.6.

 

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day and (ii) the sum of the Federal
Funds Effective Rate for such day plus 1/2% per annum.

 

“Alternate Currency” means any currency which the Company requests the Agent to
include as an Alternate Currency hereunder and which is acceptable to
one-hundred percent (100%) of the applicable Alternate Currency Lenders for such
Alternate Currency Facility; and with respect to which an Alternate Currency
Addendum has been executed among the Company, a Borrowing Subsidiary, one or
more Alternate Currency Lenders and the Agent in connection therewith.

 

“Alternate Currency Addendum” means a schedule and addendum entered into among
the Company, a Borrowing Subsidiary, one or more Alternate Currency Lenders and
the Agent, in form and substance satisfactory to the Agent, the Company, such
Borrowing Subsidiary and such Alternate Currency Lenders party thereto but in
substantially the form of Exhibit H hereto.

 

2



--------------------------------------------------------------------------------

“Alternate Currency Advance” means a borrowing hereunder (or a continuation
thereof) consisting of the several Alternate Currency Loans made in the same
Alternate Currency on the same Borrowing Date (or the date of continuation) by
the Alternate Currency Lenders for the same Interest Period.

 

“Alternate Currency Commitment” means, for each Alternate Currency Lender for
each Alternate Currency, the obligation of such Alternate Currency Lender to
make Alternate Currency Loans not exceeding the U.S. Dollar Equivalent set forth
in the applicable Alternate Currency Addendum, as such amount may be modified
from time to time pursuant to the terms of this Agreement and the applicable
Alternate Currency Addendum. The Alternate Currency Commitment of each Alternate
Currency Lender for each Alternate Currency Facility is set forth on Schedule
1.1(a), as amended, modified, substituted or replaced from time to time.

 

“Alternate Currency Facility” means each credit facility established pursuant to
Sections 2.1(b) and (d).

 

“Alternate Currency Lender” means any Lender (including any Applicable Lending
Installation) party to an Alternate Currency Addendum.

 

“Alternate Currency Loan” means any Loan denominated in an Alternate Currency
made by an Alternate Currency Lender to a Borrower pursuant to this Agreement
and the applicable Alternate Currency Addendum (being, for the avoidance of
doubt, such Lender’s portion of an Alternate Currency Advance).

 

“Alternate Currency Share” means, with respect to any Alternate Currency Lender
for any particular Alternate Currency, the percentage obtained by dividing
(a) such Alternate Currency Lender’s Alternate Currency Commitment at such time
as set forth in the applicable Alternate Currency Addendum by (b) the aggregate
of the Alternate Currency Commitments at such time of all Alternate Currency
Lenders with respect to such Alternate Currency as set forth in the applicable
Alternate Currency Addendum.

 

“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
facility fees are accruing on the Aggregate Commitment (without regard to usage)
at such time as set forth in the Pricing Schedule.

 

“Applicable Lending Installation” shall mean, with respect to any Lender, any
office(s), agency(ies), branch(es), Subsidiary(ies) or Affiliate(s) of such
Lender selected by such Lender and notified to the Company and the Agent by such
Lender from time to time and, with respect to the Agent, any office(s),
agency(ies), branch(es), Subsidiary(ies) or Affiliate(s) of the Agent selected
by the Agent and notified to the Company from time to time.

 

“Applicable Margin” means, with respect to Advances of any Type at any time, the
facility fee or the LC Fee, as the case may be, the percentage rate per annum
which is applicable at such time as set forth in the Pricing Schedule.

 

“Arranger” means J.P. Morgan Securities Inc., a Delaware corporation and its
successors.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

3



--------------------------------------------------------------------------------

“Assignment” is defined in Section 13.3.1.

 

“Associated Costs Rate” means, in relation to each Advance, the percentage rate
from time to time determined by the Agent (in its sole discretion) as reflecting
the cost, loss or difference in return which would be suffered or incurred by
the Agent (and/or such Lender or Lenders as it may from time to time determine)
(if the Agent or such Lender or Lenders funded such Advance) as a result of:

 

(a) funding (at LIBOR and on a match funded basis) any special deposit or cash
ratio deposit required to be placed with the Bank of England (or any other
authority which replaces all or any of its functions); and/or

 

(b) any charge imposed by the Financial Services Authority (or any other
authority which replaces all or any of its functions),

 

in respect of Eligible Liabilities (assuming these to be in excess of any stated
minimum) which relate to funding such Advance.

 

“Australian Dollars” and “AUS$” means the lawful currency of the Commonwealth of
Australia.

 

“Authorized Officer” means, with respect to any Borrower, any of the chief
executive officer, the chief financial officer, the treasurer or the assistant
treasurer of such Borrower or any person designated by any of the foregoing in
writing to the Agent from time to time to act on behalf of such Borrower, in
each case, acting singly.

 

“Available Aggregate Commitment” means, at any time, the Aggregate Commitments
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

 

“Available Alternate Currency Commitment” means at any date of determination
with respect to any Alternate Currency Lender under any Alternate Currency
Facility as set forth in the applicable Alternate Currency Addendum, the excess,
if any, of (a) the U.S. Dollar Equivalent of such Alternate Currency Lender’s
Commitment under such Alternate Currency Facility in effect on such date over
(b) the U.S. Dollar Equivalent of the aggregate principal amount of Alternate
Currency Loans outstanding owing to such Alternate Currency Lender under such
Alternate Currency Facility on such date.

 

“Available Revolving Credit Commitment” means as at any date of determination
with respect to any Lender, an amount equal to the excess, if any, of (a) the
amount of such Lender’s Revolving Credit Commitment in effect on such date over
(b) the Aggregate Outstanding Revolving Credit Exposure of such Lender on such
date.

 

“Borrowers” is defined in the preamble hereto.

 

“Borrowing Date” means any Business Day specified in a notice pursuant to
Section 2.3, 2.8 or 2.16 as a date on which a Borrower requests the Lenders to
make or continue Loans or issue Facility LCs hereunder.

 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars and other
Eligible

 

4



--------------------------------------------------------------------------------

Currencies are carried on in the London interbank market (and, if the Advances
which are the subject of such borrowing, payment or rate selection are
denominated in Euro, a day upon which such clearing system as is reasonably
determined by the Agent to be suitable for clearing or settlement of the Euro is
open for business), (ii) with respect to any borrowing of any Swing Line Loan
denominated in any currency other than Dollars, any day on which banks in London
are open for general banking business, including dealings in foreign currency
and exchange, and (iii) for all other purposes, a day (other than a Saturday or
Sunday) on which banks generally are open in Chicago for the conduct of
substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.

 

“Canadian Dollars” or “CDN$” means the lawful currency of the Dominion of
Canada.

 

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Company and its
Subsidiaries prepared in accordance with Agreement Accounting Principles.

 

“Capital Stock” shall mean (i) in the case of any corporation, all capital stock
and any securities exchangeable for or convertible into capital stock and any
warrants, rights or other options to purchase or otherwise acquire capital stock
or such securities or any other form of equity securities, (ii) in the case of
an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (iv) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

 

“Change in Control” means, subject to the exceptions contained in the next
sentence, any Person or group of Persons (within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended) shall after the
Effective Date either (a) acquire beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) in excess of 50% of the outstanding shares of voting stock
of the Company or (b) obtain the power (whether or not exercised) to elect a
majority of the Company’s directors. A Change of Control shall not include any
acquisition of beneficial ownership (as defined above) or the power to elect a
majority of the Company’s directors by any Person who is or group of Persons (as
defined above) which include members of the Kelly Family or are acting for the
benefit of members of the Kelly Family, nor shall Change of Control include any
change in legal title to, or the trustee of, the Kelly Trust the shifting
admission within or to or withdrawal from the Kelly Trust of any beneficiaries.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Collateral Shortfall Amount” is defined in Section 8.1.

 

5



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, the aggregate amount of such
Lender’s Revolving Credit Commitment and, as applicable, such Lender’s Alternate
Currency Commitments.

 

“Company” is defined in the preamble hereto.

 

“Computation Date” is defined in Section 2.5.

 

“Condemnation” is defined in Section 7.8.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person.

 

“Contract” means, at any time, any contract between any Borrower or the
Guarantor and an Obligor pursuant to or under which such Obligor shall be
obligated to pay such Borrower or Guarantor for merchandise or services
purchased by such Obligor.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Company or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

 

“Credit Extension” means the making of an Advance or the issuance or
Modification of a Facility LC hereunder.

 

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.

 

“Default” means an event described in Article VII.

 

“Defaulting Lender” means any Lender that (a) on any Borrowing Date fails to
make available to the Agent such Lender’s Loans required to be made to a
Borrower on such Borrowing Date, (b) shall not have made a payment to the LC
Issuer pursuant to Section 2.19.5 or to the Swing Line Lender pursuant to
Section 2.16(c) or (c) shall not have made a payment to the Agent pursuant to
Section 2.17. Once a Lender becomes a Defaulting Lender, such Lender shall
continue as a Defaulting Lender until such time as such Defaulting Lender makes
available to the Agent the amount of such Defaulting Lender’s Loans and/or to
the LC Issuer and/or the Swing Line Lender such payments requested by the LC
Issuer or the Swing Line Lender together with all other amounts required to be
paid to the Agent, the LC Issuer and/or the Swing Line Lender pursuant to this
Agreement.

 

“Designated Financial Officer” means, with respect to any Borrower, its chief
financial officer, treasurer or assistant treasurer.

 

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent in Dollars of such
amount if such currency is any currency other than Dollars, calculated at the
Exchange Rate, on or as of the most recent Computation Date provided for in
Section 2.5.

 

“Dollars”, “U.S. Dollars” and “$” means dollars in lawful currency of the United
States of America.

 

6



--------------------------------------------------------------------------------

“Domestic Subsidiary” means each present and future Subsidiary of the Company
which is not a Foreign Subsidiary.

 

“EBITDA” means, for any period, the sum of (a) the consolidated net income (or
loss) of the Company and its Subsidiaries for such period determined in
conformity with Agreement Accounting Principles, plus (b) to the extent deducted
in determining such net income, income taxes, Interest Expense, depreciation and
amortization, minus (c) to the extent included in determining such net income,
each of the following, without duplication: (i) the income of any Person (x) in
which any Person other than the Company or any of its Subsidiaries has a joint
interest or a partnership interest or other ownership interest and (y) the
Company or any of its Subsidiaries does not control the Board of Directors or
other governing body of such Person or does not otherwise control the
declaration of a dividend or other distribution, except to the extent of the
amount of dividends or other distributions actually paid to the Company or any
of its Subsidiaries by such Person during such period, (ii) the income of any
Person accrued prior to the date it becomes a Subsidiary of the Company or is
merged into or consolidated with the Company or any of its Subsidiaries or that
Person’s assets are acquired by the Company or any of its Subsidiaries,
(iii) gains or losses from the sale, exchange, transfer or other disposition of
property or assets not in the ordinary course of business of the Company and its
Subsidiaries, and related tax effects in accordance with Agreement Accounting
Principles, (iv) any other extraordinary or non-recurring gains or other income
not from the continuing operations of the Company or its Subsidiaries, and
related tax effects in accordance with Agreement Accounting Principles and
(v) the income of any Subsidiary of the Company to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of that income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary and such income exceeds
$500,000 in any fiscal year for such Subsidiary, plus (d) any extraordinary or
non-recurring non-cash losses not from the continuing operations of the Company
and its Subsidiaries, and related tax effects, in accordance with Agreement
Accounting Principles.

 

“Economic and Monetary Union” or “EMU” shall mean the Economic and Monetary
Union of the European Union.

 

“Effective Date” means the later of (a) date on which the conditions precedent
set forth in Section 4.1 are satisfied and (b) November 30, 2005.

 

“Eligible Currency” shall mean any currency that is freely transferable and
freely convertible into Dollars, which is available in the London Interbank
Market and in respect of which the U.S. Dollar Equivalent may be readily
calculated. If currency control or other exchange regulations are imposed in the
country in which such currency is issued with the result that different types of
such currency are introduced, such country’s currency is, in the determination
of the Agent, no longer readily available or freely traded or as to which, in
the determination of the Agent, a Dollar Equivalent is not readily calculable,
then the Agent shall promptly notify the Company, and such country’s currency
shall no longer be an Eligible Currency until such time as the Agent agrees to
reinstate such country’s currency as an Eligible Currency and promptly, but in
any event within five (5) Business Days of receipt of such notice from the
Agent, the Borrowers with respect to such Eligible Currency shall repay all
Loans in such affected currency or convert such Loans into Loans in Dollars or
an Eligible Currency, as applicable, subject to the other terms of this
Agreement.

 

“Eligible Liabilities” means eligible liabilities as defined under or pursuant
to the Bank of England Act 1998 or by the Bank of England (as may be
appropriate) for the time being.

 

7



--------------------------------------------------------------------------------

“Environmental Laws” means, with respect to any Borrower or Guarantor, any and
all federal, state, local and foreign statutes, laws, judicial decisions,
regulations, ordinances, rules, judgments, orders, decrees, plans, injunctions,
permits, concessions, grants, franchises, licenses, agreements and other
governmental restrictions relating to (a) the protection of the environment,
(b) the effect of the environment on human health, (c) emissions, discharges or
releases of pollutants, contaminants, hazardous substances or wastes into
surface water, ground water or land, or (d) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean-up or
other remediation thereof, in each case, applicable to such Borrower or
Guarantor or their respective Property.

 

“ERISA” means the Employee Retirement Income Security Act of l974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“Euro” and/or “EUR” means the euro referred to in Council Regulation (EC)
No. 1103/97 dated June 17, 1997 passed by the Council of the European Union, or,
if different, the then lawful currency of the member states of the European
Union that participate in the third stage of EMU.

 

“Eurocurrency Advance” means an Advance which bears interest at the applicable
Eurocurrency Rate.

 

“Eurocurrency Loan” means a Loan which bears interest at the applicable
Eurocurrency Rate.

 

“Eurocurrency Reference Rate” means, with respect to a Eurocurrency Advance for
the relevant Interest Period, the applicable British Bankers’ Association LIBOR
rate for deposits in the applicable Eligible Currency as reported by any
generally recognized financial information service as of 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period, and
having a maturity equal to such Interest Period, provided that, if no such
British Bankers’ Association LIBOR rate is available for any Eligible Currency
and with respect to all Eurocurrency Advances denominated in Pounds Sterling,
the applicable Eurocurrency Reference Rate for the relevant Interest Period
shall instead be the rate determined by the Agent to be the arithmetic average
of the rate reported to the Agent by each Reference Lender as the rate at which
such Reference Lender offers to place deposits in the applicable Eligible
Currency with first-class banks in the London interbank market at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period, in the approximate amount of such Reference Lender’s relevant
Eurocurrency Loan and having a maturity equal to such Interest Period. If any
Reference Lender fails to provide such quotation to the Agent, then the Agent
shall determine the Eurocurrency Reference Rate on the basis of the quotations
of the remaining Reference Lender(s). As of the Effective Date, such alternate
rate calculation set forth in the proviso of this definition shall be applicable
with respect to the following currencies: Norwegian Krona and Swedish Krona.

 

“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the quotient of (a) the Eurocurrency
Reference Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
if any, plus (ii) the Applicable Margin, plus (iii) with respect to Loans
denominated in Pounds Sterling, if applicable, the Associated Costs Rate.

 

“Exchange Rate” means the Agent’s spot rate of exchange in the interbank market
where its foreign currency exchange operations in respect of such
non-U.S. Dollar currency are then being conducted, at or about 10:00 A.M., local
time, on such date for the purchase of U.S. Dollars with such non-U.S. Dollar
currency, for delivery three Business Days later; provided, that if at the time
of any such

 

8



--------------------------------------------------------------------------------

determination, no such spot rate can reasonably be quoted, the Agent may use any
reasonable method as it deems applicable to determine such rate, and such
determination shall be conclusive absent manifest error.

 

“Facility LC” is defined in Section 2.19.1.

 

“Facility LC Application” is defined in Section 2.19.3.

 

“Facility LC Collateral Account” is defined in Section 2.19.11.

 

“Facility Termination Date” means the earlier to occur of (a) November 30, 2010
or (b) the date on which the Commitments are terminated pursuant to Article
VIII.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Agent from three Federal
funds brokers of recognized standing selected by the Agent in its sole
discretion.

 

“Financial Contract” of a Person means (a) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (b) any Rate Hedging Agreement.

 

“Floating Rate” means, for any day, a rate per annum equal to the Alternate Base
Rate for such day, in each case changing when and as the Alternate Base Rate
changes.

 

“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.

 

“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.

 

“Foreign Currency” means any Foreign Syndicated Currency or Alternate Currency.

 

“Foreign Subsidiary” means each Subsidiary organized under the laws of a
jurisdiction outside of the United States.

 

“Foreign Subsidiary Borrower” means each Wholly-Owned Foreign Subsidiary listed
as a Foreign Subsidiary Borrower in Schedule 1.1(b) as amended from time to time
in accordance with Section 8.2.2.

 

“Foreign Syndicated Currency” shall mean any currency which is an Eligible
Currency and which has been approved by the Lenders; provided, that, subject to
the terms of this Agreement (including without limitation Section 3.3), Pounds
Sterling, Euro, Canadian Dollars, Australian Dollars, Japanese Yen, Swiss
Francs, Danish Krona, Norwegian Krona, Swedish Krona and New Zealand Dollars
shall be deemed approved by the Lenders.

 

“Governmental Authority” means any nation or government, any state, or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

9



--------------------------------------------------------------------------------

“Guarantor” means with respect to the Obligations of the Foreign Subsidiary
Borrowers, the Company.

 

“Guaranty” means the guarantee contained in Article IX, including any amendment,
modification, renewal or replacement of such guaranty agreement.

 

“Indebtedness” of a Person means, without duplication, such Person’s
(a) obligations for borrowed money, (b) obligations representing the deferred
purchase price of Property or services (other than accounts payable and/or
accrued expenses arising in the ordinary course of such Person’s business
payable in accordance with customary practices), (c) obligations, whether or not
assumed, secured by Liens on property now or hereafter owned or acquired by such
Person, (d) obligations which are evidenced by notes, acceptances, or other
instruments (other than Financial Contracts), (e) Capitalized Lease Obligations,
(f) all reimbursement and similar obligations under outstanding letters of
credit, bankers acceptances, surety bonds or similar instruments in respect of
drafts or other claims which may be presented or have been presented and have
not yet been paid, (g) the aggregate outstanding amount of all Off Balance Sheet
Liabilities, based on the aggregate outstanding amounts sold, signed, discounted
or otherwise transferred or financed, whether or not shown as a liability on a
consolidated balance sheet of the Company and its Subsidiaries, including
without limitation, all Receivables Transaction Attributed Indebtedness, and
(h) all Contingent Liabilities of such Person with respect to or relating to
Indebtedness of others the same as those described in clauses (a) through (g) of
this definition. For purposes of this definition, there shall be excluded from
“Indebtedness” (x) standby letters of credit, bank guaranties, surety bonds and
similar instruments which are issued in connection with workers compensation
obligations or other statutory or governmental obligations up to an aggregate
amount of $75,000,000 and (y) any transaction or series of transactions that may
be entered into only between the Company and/or any Subsidiary of the Company
and any Subsidiary of the Company to which the Company and/or any Subsidiary of
the Company may sell, convey or otherwise transfer any of its accounts or notes
receivable or any rights related thereto. All such other instruments shall be
included in the calculation of “Indebtedness”.

 

“Interest Coverage Ratio” means, as of the end of any fiscal quarter, the ratio
of (a) EBITDA to (b) Interest Expense, in each case calculated for the four
consecutive fiscal quarters then ending, on a consolidated basis for the Company
and its Subsidiaries in accordance with Agreement Accounting Principles.

 

“Interest Expense” means, with respect to any period, the aggregate of all
interest expense reported by the Company and its Subsidiaries in accordance with
Agreement Accounting Principles during such period. As used in this definition,
the term “interest” shall include, without limitation, all interest, fees and
costs payable with respect to the obligations under this Agreement, any discount
in respect of sales of accounts receivable and/or related contract rights and
the interest portion of Capitalized Lease payments during such period, all as
determined in accordance with Agreement Accounting Principles.

 

“Interest Payment Date” shall mean (a) with respect to any Eurocurrency Rate
Loan, the last day of each Interest Period with respect to such Revolving Credit
Loan and, in the case of any Interest Period exceeding three months, those days
that occur during such Interest Period at intervals of three months after the
first day of such Interest Period, (b) with respect to any Alternate Currency
Loan, the date specified as the date on which interest is payable in the
applicable Alternate Currency Addendum and (c) in all other cases, the last
Business Day of each March, June, September and December occurring after the
date hereof, commencing with the first such Business Day occurring after the
date of this Agreement.

 

10



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurocurrency Loan:

 

(a) initially, the period commencing on the borrowing or continuation date, as
the case may be, with respect to such Loan and ending one, two, three, or six
months thereafter, as selected by the relevant Borrower in its notice of
borrowing or notice of continuation, as the case may be, given with respect
thereto; and

 

(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Loan and ending one, two, three or six months
thereafter, as selected by the relevant Borrower by irrevocable notice to the
Agent not less than three Business Days prior to the last day of the then
current Interest Period with respect thereto, or, if not selected by such
Borrower, ending one month thereafter in accordance with Section 2.8;

 

provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(i) if any Interest Period pertaining to a Loan would otherwise end on a day
that is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless the result of such extension would be to carry
such Interest Period into another calendar month in which event such Interest
Period shall end on the immediately preceding Business Day;

 

(ii) any Interest Period applicable to a Loan that would otherwise extend
beyond, the Facility Termination Date, shall end on the Facility Termination
Date; and

 

(iii) any Interest Period pertaining to a Loan that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month.

 

“Investment” of a Person means any loan, advance (other than commission, moving,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable and/or
accrued expenses arising in the ordinary course of business payable in
accordance with customary practices and loans to employees in the ordinary
course of business) or contribution of capital by such Person; stocks, bonds,
mutual funds, partnership interests, notes, debentures or other securities owned
by such Person; any deposit accounts and certificates of deposit owned by such
Person; and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person (other than Financial Contracts).

 

“Investment Grade Rating” as to any Person means that such Person has a rating
issued by Moody’s and then in effect with respect to such Person’s senior
unsecured long-term debt securities without third party credit enhancement of
Baa3 or better and has a rating issued by S&P and then in effect with respect to
such Person’s senior unsecured long-term debt securities without third party
credit enhancement of BBB- or better.

 

“Japanese Yen” means the lawful currency of Japan.

 

“Joinder Agreement” means the Joinder Agreement to be entered into by each
Foreign Subsidiary Borrower subsequent to the date hereof pursuant to
Section 8.2.2, substantially in the form of Exhibit B hereto.

 

11



--------------------------------------------------------------------------------

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association.

 

“Judgment Currency” is defined in Section 16.6.

 

“Kelly Family” means Terence E. Adderley, his parents, his spouse, his children
and the legal descendants of each, together with the brothers and sisters of
William R. Kelly and their legal descendants.

 

“Kelly Trust” means, collectively, (i) the William R. Kelly Irrevocable Trust
dated July 14, 1972, (ii) the William R. Kelly Trust for Terence E. Adderley,
dated February 24, 1964, and (iii) the Terence E. Adderley Revocable Trust B,
dated October 9, 2001, in each case as the same have been or shall be amended
from time to time.

 

“LC Fee” is defined in Section 2.19.4.

 

“LC Issuer” means any Lender who agrees to be designated as an “LC Issuer”
hereunder and issue Facility LCs hereunder (or any Subsidiary or affiliate of
such Lender) upon request and approval of the Company and the Agent; provided,
that, no more than three Lenders may be designated as “LC Issuers” at any time.

 

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

 

“LC Payment Date” is defined in Section 2.19.5.

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and, to the extent permitted by
Section 13.3, assigns. Unless otherwise specified, the term “Lenders” includes
JPMCB in its capacity as Swing Line Lender.

 

“Lending Installation” means, with respect to a Lender or the Agent, any office,
branch, subsidiary or affiliate of such Lender or the Agent, as the case may be.

 

“Leverage Ratio” means, as of the end of any fiscal quarter, the ratio of
(a) Total Indebtedness at such date to (b) Total Capitalization at such date, in
each case calculated on a consolidated basis for the Company and its
Subsidiaries in accordance with Agreement Accounting Principles.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
fixed or floating charge, assignment, deposit arrangement, encumbrance or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, the interest of a
vendor or lessor under any conditional sale, Capitalized Lease or other title
retention agreement).

 

“Loan” means, with respect to a Lender, such Lender’s Revolving Credit Loans or
Alternate Currency Loans, and, with respect to the Swing Line Lender, Swing Line
Loans.

 

“Loan Documents” means this Agreement, the Notes, the Facility LC Applications,
the Alternate Currency Addendums and the other agreements, certificates and
other documents contemplated hereby or executed or delivered pursuant hereto by
any Borrower or any Guarantor at any time on or after the date of execution of
this Agreement with or in favor of the Agent or any Lender.

 

12



--------------------------------------------------------------------------------

“Margin Stock” means margin stock as defined in Regulations G, T, U or X.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise) or results of operations of the
Company and its Subsidiaries taken as a whole, (ii) the ability of the Guarantor
to pay its Obligations under this Agreement, including the Guaranty, or
(iii) the validity or enforceability of this Agreement, including the Guaranty,
the Notes or the Alternate Currency Addendums.

 

“Modify” and “Modification” are defined in Section 2.19.1.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a plan defined in Section 4001(a)(3) of ERISA to
which the Company or any member of the Controlled Group has an obligation to
contribute.

 

“National Currency Unit” means the unit of currency (other than a Euro unit) of
each member state of the European Union that participates in the third stage of
Economic and Monetary Union.

 

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Hedging Agreements and other Financial
Contracts. “Unrealized losses” means the fair market value of the cost to such
Person of replacing such Rate Hedging Agreement or Financial Contract as of the
date of determination (assuming the Rate Hedging Agreement or Financial Contract
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Rate Hedging Agreement
or Financial Contract as of the date of determination (assuming such Rate
Hedging Agreement or Financial Contract were to be terminated as of that date).

 

“Net Worth” means the consolidated shareholder’s equity of the Company and its
Subsidiaries, including minority interests, all on a consolidated basis in
accordance with Agreement Accounting Principles, provided that the amount of
foreign currency translation shall be excluded at all times.

 

“Non-Excluded Taxes” is defined in Section 3.6.1.

 

“Notes” means the collective reference to the Revolving Credit Notes.

 

“Notice of Assignment” is defined in Section 13.3.2.

 

“Notice of Drawdown” means a notice substantially in the form attached hereto as
Exhibit D.

 

“Obligations” of a Borrower means, the unpaid principal of and interest on the
Loans of such Borrower, all Reimbursement Obligations of such Borrower, all Rate
Hedging Obligations of such Borrower to any Lender and all other obligations and
liabilities of such Borrower under this Agreement and the other Loan Documents
(including, without limitation, interest accruing at the then applicable rate
provided in this Agreement or any other applicable Loan Document after the
maturity of the Loans and interest accruing at the then applicable rate provided
in this Agreement or any other applicable Loan Document after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to such Borrower, whether or not a claim for
post-filing or

 

13



--------------------------------------------------------------------------------

post-petition interest is allowed in such proceeding), whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, the other Loan Documents or any other document made, delivered or
given in connection therewith, in each case whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all reasonable fees and disbursements
of counsel to the Agent or to the Lenders that are required to be paid by such
Borrower pursuant to the terms of this Agreement or any other Loan Document).
Obligations of the Guarantor shall include collectively the Obligations of all
of the Borrowers and the obligations of the Guarantor under its Guaranty as
provided in this Agreement.

 

“Obligor” means any Person which is obligated to make payments for the provision
of goods and services pursuant to a Contract.

 

“Off Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any Sale and Leaseback Transaction which
is not a Capitalized Lease, (iii) any liability under any so-called “synthetic
lease” transaction entered into by such Person, or (iv) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
balance sheet of such Person, but excluding from this clause (iv) Operating
Leases.

 

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee.

 

“Original Dollar Amount” means, in relation to an Advance, the amount thereof
requested in the Notice of Drawdown relating thereto or, if such Advance is not
denominated in Dollars, the U.S. Dollar Equivalent of such amount, calculated as
at the date of such Notice of Drawdown.

 

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the U.S. Dollar Equivalent on such date of the aggregate unpaid principal
amount of Loans outstanding in respect of such Lender at such time, plus (ii) an
amount equal to its Pro Rata Share of the LC Obligations at such time, plus
(iii) an amount equal to its Pro Rata Share of the aggregate principal amount of
Swing Line Loans outstanding at such time.

 

“Participants” is defined in Section 13.2.1.

 

“Payment Date” means each February 28, May 30, August 30 and November 30
occurring after the Effective Date, commencing February 28, 2006.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted Currency” shall mean any Alternate Currency and any Syndicated
Currency.

 

“Person” means any natural person, corporation, firm, joint venture, limited
liability company, partnership, association, enterprise, company or other entity
or organization, or any government or political subdivision or any agency,
department or instrumentality thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Company or any member of the Controlled Group has any obligation
to contribute to on or after the Effective Date.

 

14



--------------------------------------------------------------------------------

“Pounds Sterling” or “Pounds” shall mean the lawful currency of the United
Kingdom.

 

“Pricing Schedule” means the Schedule attached hereto as Exhibit A.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by JPMCB or its parent (which is not necessarily the
lowest rate charged to any customer), changing when and as said prime rate
changes.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Pro Rata Share” means, for each Lender, the ratio of such Lender’s Commitment
(calculated using the U.S. Dollar Equivalent thereof) to the Aggregate
Commitments (calculated using the U.S. Dollar Equivalent thereof), provided,
that (a) with respect to Revolving Credit Loans, LC Obligations and Swing Line
Loans, Pro Rata Share means, for each Lender, the ratio such Lender’s Revolving
Credit Commitment bears to the Aggregate Revolving Credit Commitments, and
(b) with respect to Alternate Currency Loans for any Alternate Currency
Facility, Pro Rata Share means, for each Alternate Currency Lender for each
Alternate Currency Facility, the ratio such Alternate Currency Lender’s
Alternate Currency Commitment for such Alternate Currency Facility bears to the
aggregate Alternate Currency Commitments for such Alternate Currency Facility.
If at any time the Commitments have been terminated, the amount of any
Commitment for the purposes of this definition of “Pro Rata Share” only shall be
deemed equal to the amount of such Commitment immediately prior to its
termination.

 

“Purchasers” is defined in Section 13.3.1.

 

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Company or any Subsidiary pursuant
to which the Company or any Subsidiary may sell, convey or otherwise transfer to
an unaffiliated entity, or any other unaffiliated Person, any accounts or notes
receivable and rights related thereto, provided that the Receivables Transaction
Attributed Indebtedness incurred in such transaction or series of transactions
does not exceed $100,000,000.

 

“Quotation Date” means, in relation to any period for which an interest rate is
to be determined hereunder, the day on which quotations would ordinarily be
given by prime banks in the London Interbank Market for deposits in the currency
in relation to which such rate is to be determined for delivery on the first day
of that period, provided that, if, for any such period, quotations would
ordinarily be given on more than one date, the Quotation Date for that period
shall be the last of those dates.

 

“Rate Hedging Agreement” means an agreement, device or arrangement providing for
payments which are related to fluctuations of interest rates, exchange rates or
forward rates, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants.

 

“Rate Hedging Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Hedging Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Rate Hedging Agreement.

 

15



--------------------------------------------------------------------------------

“Receivables Transaction Attributed Indebtedness” means the amount of
obligations outstanding under the legal documents entered into as part of any
Qualified Receivables Transaction on any date of determination that would be
characterized as principal if such Qualified Receivables Transaction were
structured as a secured lending transaction rather than as a purchase.

 

“Reference Lenders” means JPMCB and The Royal Bank of Scotland.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

“Regulation G” means Regulation G of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

 

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

 

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Company then outstanding under Section 2.19 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation waived the requirement
of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence
of such event, provided, however, that a failure to meet the minimum funding
standard of Section 412 of the Code and of Section 302 of ERISA shall be a
Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.

 

“Required Lenders” means (a) at any time prior to the termination of the
Commitments, Lenders holding not less than 51% of the U. S. Dollar Equivalent of
the Aggregate Commitments of all Lenders; and (b) at any time after the
termination of the Commitments, Lenders whose Outstanding Credit Exposure
aggregates at least 51% of the Aggregate Outstanding Credit Exposure of all
Lenders.

 

“Requirement of Law” means as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.

 

16



--------------------------------------------------------------------------------

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) under any regulations of the Board of Governors of the Federal
Reserve System or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D).

 

“Revolving Credit Advance” means a borrowing hereunder (or continuation thereof)
consisting of the several Revolving Credit Loans made on the same Borrowing Date
(or date of continuation) by the Lenders to the Company of the same type and, in
the case of Eurocurrency Loans, for the same Interest Period.

 

“Revolving Credit Commitment” means, as to any Lender at any time, its
obligation to make Revolving Credit Loans to, and participate in Swing Line
Loans and Facility LCs issued upon the application of, the Company in an
aggregate amount not to exceed at any time outstanding the U.S. Dollar amount
set forth opposite such Lender’s name in Schedule 1.1(a) under the heading
“Revolving Credit Commitments” or as otherwise established pursuant to
Section 13.3, as such amount may be reduced from time to time pursuant to
Sections 2.4, 13.3 and the other applicable provisions hereof, and “Revolving
Credit Commitments” means the aggregate of all the Lenders’ Revolving Credit
Commitments.

 

“Revolving Credit Loans” means, with respect to a Lender, such Lender’s loans
made pursuant to Section 2.1(a).

 

“Revolving Credit Note” is defined in Section 2.2.3.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw Hill
Companies, Inc.

 

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Significant Subsidiary” shall mean any Subsidiary which is a “significant
subsidiary” as defined in Rule 1-02 of Regulation S-X under the Securities
Exchange Act of 1934.

 

“Single Employer Plan” means a Plan which is maintained by the Company or any
member of the Controlled Group for employees of the Company or any member of the
Controlled Group.

 

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Company.

 

“Substantial Portion” means, with respect to the Property of the Company and its
Subsidiaries, Property which (a) represents more than 15% of the consolidated
assets of the Company and its

 

17



--------------------------------------------------------------------------------

Subsidiaries as would be shown in the consolidated financial statements of the
Company and its Subsidiaries as at the beginning of the twelve-month period
ending with the month in which such determination is made, or (b) is responsible
for more than 15% of the consolidated net sales or of the consolidated net
income of the Company and its Subsidiaries as reflected in the financial
statements referred to in clause (a) above.

 

“Swing Line Lender” means JPMCB or such other Lender which may succeed to its
rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.

 

“Swing Line Loan” means a Loan made available to the Company by the Swing Line
Lender pursuant to Section 2.16.

 

“Syndicated Currency” means Dollars and any Foreign Syndicated Currency.

 

“Total Assets” means, as of any date, the total assets of the Company and its
Subsidiaries on a consolidated basis as of such date in accordance with
Agreement Accounting Principles.

 

“Total Capitalization” means, as of any date, the sum of (a) the Net Worth at
such date plus (b) Total Indebtedness at such date.

 

“Total Indebtedness” means, as of any date, all Indebtedness of the Company and
its Subsidiaries on a consolidated basis as of such date.

 

“Transferee” is defined in Section 13.4.

 

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurocurrency Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurocurrency Loan.

 

“Unfunded Liabilities” means the amount (if any) by which the actuarial present
value of all benefit liabilities under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefit liabilities,
all determined as of the then most recent valuation date for such Plans using
FASB actuarial assumptions for single employer plan terminations.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“U.S. Dollar Equivalent” or “Dollar Equivalent” means, on any date, with respect
to any amount denominated in U.S. Dollars, such amount denominated in U.S.
Dollars, and, with respect to an amount denominated in any currency other than
U.S. Dollars, the equivalent in U.S. Dollars of such amount determined at the
Exchange Rate on the date of determination of such equivalent. In making any
determination of the U.S. Dollar Equivalent for purposes of calculating the
amount of Loans to be borrowed from the respective Lenders on any Borrowing Date
(including any continuation or conversion pursuant to Section 2.8), the Agent
shall use the relevant Exchange Rate in effect on the date on which the interest
rate for such Loans (including any continuation or conversion pursuant to
Section 2.8) is determined pursuant to the provisions of this Agreement and the
other Loan Documents.

 

“Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary of which 98% or
more of the outstanding voting securities of which shall at the time be owned or
controlled, directly or indirectly, by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or

 

18



--------------------------------------------------------------------------------

more Wholly-Owned Subsidiaries of such Person, or (b) any partnership, limited
liability company, association, joint venture or similar business organization
98% or more of the ownership interests having ordinary voting power of which
shall at the time be so owned or controlled.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

ARTICLE II

 

THE CREDITS

 

2.1 Commitments.

 

(a) From and including the Effective Date and prior to the Facility Termination
Date, each Lender severally agrees, on the terms and conditions set forth in
this Agreement, to (i) make or allow there to be continued and converted
Revolving Credit Loans denominated in any Syndicated Currency to the Company and
(ii) participate in Swing Line Loans and Facility LCs issued upon the request of
the Company, from time to time so long as after giving effect thereto (and to
any other Credit Extension to be advanced or continued and to any concurrent
repayment of Loans) (i) the U.S. Dollar Equivalent of the Aggregate Outstanding
Revolving Credit Exposure of such Lender is equal to or less than its Revolving
Credit Commitment, (ii) the U.S. Dollar Equivalent of the Aggregate Outstanding
Revolving Credit Exposure of all Lenders does not exceed the Aggregate Revolving
Credit Commitments and (iii) the U.S. Dollar Equivalent of the Aggregate
Outstanding Credit Exposure of all Lenders does not exceed the Aggregate
Commitments. Subject to the terms of this Agreement, the Company may borrow,
repay and reborrow Revolving Credit Loans at any time prior to the Facility
Termination Date. The Commitments to lend hereunder shall expire on the Facility
Termination Date (or such earlier date as may be required pursuant to the
provisions hereof). The LC Issuer will issue Facility LCs hereunder on the terms
and conditions set forth in Section 2.19.

 

(b) Subject to the terms and conditions of this Agreement and the applicable
Alternate Currency Addendum, from and including the later of the date of this
Agreement and the date of execution of the applicable Alternate Currency
Addendum and prior to the Facility Termination Date (unless an earlier
termination date shall be specified in the applicable Alternate Currency
Addendum), the Agent and the applicable Alternate Currency Lenders severally
agree, on the terms and conditions set forth in this Agreement and in the
applicable Alternate Currency Addendum, to make or allow there to be continued
Alternate Currency Advances under such Alternate Currency Addendum to the
applicable Borrower party to such Alternate Currency Addendum from time to time
in the applicable Alternate Currency, in an amount not to exceed each such
Alternate Currency Lender’s applicable Alternate Currency Commitment; provided,
however, at no time shall (i) the U.S. Dollar Equivalent of the Aggregate
Alternate Currency Commitments exceed $25,000,000, (ii) the U.S. Dollar
Equivalent of the Alternate Currency Advances for any specific Alternate
Currency exceed the aggregate of the Alternate Currency Commitments for that
Alternate Currency, (iii) the U.S. Dollar Equivalent of the aggregate
outstanding principal amount of the Alternate Currency Loans under any Alternate
Currency Facility of any Lender exceed its Alternate Currency Commitment for
such Alternate Currency Facility, and (iv) the U.S. Dollar Equivalent of the
Aggregate Outstanding Credit Exposure of all Lenders exceed the Aggregate
Commitments. Each Alternate Currency Advance shall consist of Alternate Currency
Loans made by each applicable Alternate Currency Lender ratably in proportion to
such Alternate Currency Lender’s respective Alternate Currency Share. Subject to
the terms of this Agreement and the applicable Alternate Currency Addendum, the
Borrowers may borrow, repay and reborrow Alternate Currency

 

19



--------------------------------------------------------------------------------

Advances at any time prior to the Facility Termination Date. On the Facility
Termination Date, the outstanding principal balance of the Alternate Currency
Advances shall be paid in full by the applicable Borrower and prior to the
Facility Termination Date prepayments of the Alternate Currency Advances shall
be made by the applicable Borrower if and to the extent required by this
Agreement.

 

(c) If for any reason any applicable Alternate Currency Lender fails to make
payment to the Agent of any amount due under this Agreement and the applicable
Alternate Currency Addendum, the Agent shall be entitled to receive, retain and
apply against such obligation the principal and interest otherwise payable to
such Alternate Currency Lender hereunder until the Agent receives such payment
from such Alternate Currency Lender or such obligation is otherwise fully
satisfied. In addition to the foregoing, if for any reason any Alternate
Currency Lender fails to make payment to the Agent of any amount due under this
Agreement and the applicable Alternate Currency Addendum, such Alternate
Currency Lender shall be deemed, at the option of the Agent, to have
unconditionally and irrevocably purchased from the applicable Agent, without
recourse or warranty, an undivided interest in and participation in the
applicable Alternate Currency Advance in the amount such Alternate Currency
Lender was required to pay pursuant to this Agreement and the applicable
Alternate Currency Addendum, and such interest and such participation may be
recovered from such Alternate Currency Lender together with interest thereon at
the rate per annum equal to the Agent’s cost of funds for each day during the
period commencing on the date of demand by the Agent and ending on the date such
obligation is fully satisfied.

 

(d) The Company may, by written notice to the Agent request the establishment of
additional Alternate Currency Facilities in additional Alternate Currencies
(other than Syndicated Currencies) provided the U.S. Dollar Equivalent of the
aggregate amount of all of the Alternate Currency Commitments does not exceed
$25,000,000 (“Request for a New Alternate Currency Facility”). The Agent will
promptly forward to the Lenders any Request for a New Alternate Currency
Facility received from the Company; provided each Lender shall be deemed not to
have agreed to such request unless its written consent thereto has been received
by the Agent within ten (10) Business Days from the date of such notification by
the Agent to such Lender; provided, further that any written consent delivered
after the passage of such ten (10) Business Day period shall be effective with
respect to such Lender. In the event that at least one Lender consents to such
Request for a New Alternate Currency Facility, upon execution of the applicable
Alternate Currency Addendum and the other documents, instruments and agreements
required pursuant to this Agreement and such Alternate Currency Addendum, the
new Alternate Currency Facility shall be established. Upon the establishment of
any Alternate Currency Facility under this Section 2.1(d), the relevant Borrower
may, at its option and upon ten (10) Business Days prior written notice to the
Agent, activate the Alternate Currency Commitments established under such
Alternate Currency Facility, which notice shall specify the Alternate Currency
Commitment which is being activated, the amount of such activation stated in
U.S. Dollars and the requested date of activation. (Such activation notice may
be provided to the Agent at the time of the Request for a New Alternate Currency
Facility in the event the Borrower desires to activate the Alternate Currency
Commitment immediately upon establishment of the Alternate Currency Facility in
which case no waiting period shall be operative and only the advance notice
period required by Section 2.3(b)(ii) shall be required). Upon activation of
such Alternate Currency Commitment of any Alternate Currency Lender,
(i) Alternate Currency Loans may be made under such Alternate Currency Facility,
(ii) the amount of such Alternate Currency Lender’s Revolving Credit Commitment
shall be immediately reduced by the amount of such Lender’s new Alternate
Currency Commitment, (iii) the Aggregate Revolving Credit Commitments shall be
immediately reduced by the aggregate amount of such Alternate Currency
Commitments, and (iv) the Pro Rata Share of the Revolving Credit Commitment of
each Lender shall be recalculated by the Agent taking into effect the reduced
Revolving Credit Commitment of such Alternate Currency Lender. After activation
of any Alternate Currency Commitment, the

 

20



--------------------------------------------------------------------------------

Borrower may from time to time thereafter deactivate such Alternate Currency
Commitment upon ten (10) Business Days prior written notice to the Agent,
specifying the Alternate Currency Commitment which is being deactivated, the
amount of the Alternate Currency Commitment being deactivated stated in U.S.
Dollars and the requested date of such deactivation. Upon deactivation of such
Alternate Currency Commitment of any Alternate Currency Lender, (i) the amount
of such Alternate Currency Lender’s Revolving Credit Commitment shall be
immediately increased by the amount of such Lender’s Alternate Currency
Commitment deactivated, (ii) the Aggregate Revolving Credit Commitments shall be
immediately increased by the aggregate amount of such Alternate Currency
Commitments deactivated, and (iii) the Pro Rata Share of the Revolving Credit
Commitment of each Lender shall be recalculated by the Agent taking into effect
the increased Aggregate Revolving Credit Commitments. The Agent shall, upon any
activation or deactivation under this Section 2.1(d), distribute a revised
Schedule 1.1(a) to all of the Lenders which shall indicate each Lender’s
Revolving Credit Commitment and, if any, Alternate Currency Commitments,
together with such Lender’s Pro Rata Share of the Aggregate Commitments and
Aggregate Revolving Credit Commitments, which new Schedule 1.1(a) shall
automatically supersede any prior Schedule 1.1(a). Alternate Currency
Commitments may be reactivated and deactivated from time to time pursuant to
this Section 2.1(d).

 

(e) Except as otherwise required by applicable law, in no event shall the Agent
or Alternate Currency Lenders have the right to accelerate the Alternate
Currency Advances outstanding under any Alternate Currency Addendum or to
terminate their Alternate Currency Commitments (if any), except that such Agent
and Alternate Currency Lenders shall, in each case, have such rights upon an
acceleration of the Loans and a termination of the Commitments pursuant to
Section 8.1.

 

(f) Immediately and automatically upon the occurrence of a Default under
Sections 7.6 or 7.7, (A) each Lender shall be deemed to have unconditionally and
irrevocably purchased from each Alternate Currency Lender, without recourse or
warranty, an undivided interest in and participation in each Alternate Currency
Loan ratably in accordance with such Lender’s Pro Rata Share of the Aggregate
Commitments, (B) immediately and automatically all Alternate Currency Loans
shall be converted to and redenominated in Dollars equal to the U. S. Dollar
Equivalent of each such Alternate Currency Loan determined as of the date of
such conversion, and (C) each Alternate Currency Lender shall be deemed to have
unconditionally and irrevocably purchased from each Lender, without recourse or
warranty, an undivided interest in and participation in each Revolving Credit
Loan and each LC Obligation ratably in accordance with such Lender’s Pro Rata
Share of the Aggregate Commitments. Each of the Lenders shall pay to the
applicable Alternate Currency Lender not later than two (2) Business Days
following a request for payment from such Lender, in Dollars, an amount equal to
the undivided interest in and participation in the Alternate Currency Loan
purchased by such Lender pursuant to this Section 2.1(f), and each of the
Alternate Currency Lenders shall pay to the applicable Lender not later than two
(2) Business Days following a request for payment from such Lender, in Dollars,
an amount equal to the undivided interest in and participation in the Revolving
Credit Loans and LC Obligations purchased by such Alternate Currency Lender
pursuant to this Section 2.1(f), it being the intent of the Lenders that
following such equalization payments, each Lender shall hold its Pro Rata Share
of the Aggregate Outstanding Credit Exposure based on its Pro Rata Share of the
Aggregate Commitments. In the event that any Lender fails to make payment to any
other Lender of any amount due under this Section 2.1(f), the Agent shall be
entitled to receive, retain and apply against such obligation the principal and
interest otherwise payable to such Lender hereunder until the Agent receives
from such Lender an amount sufficient to discharge such Lender’s payment
obligation as prescribed in this Section 2.1(f) together with interest thereon
at the rate per annum equal to the Agent’s cost of funds for each day during the
period commencing on the date of demand by the Agent and ending on the date such
obligation is fully satisfied.

 

21



--------------------------------------------------------------------------------

(g) The Company may from time to time elect to increase the Aggregate
Commitments so long as, after giving effect thereto, the total amount of the
Aggregate Commitments does not exceed $225,000,000. The Company may arrange for
any such increase to be provided by one or more Lenders (each Lender so
agreeing, electing in its sole discretion, to an increase in its Commitment, an
“Increasing Lender”), or by one or more banks, financial institutions or other
entities (each such bank, financial institution or other entity, an “Augmenting
Lender”), to increase their existing Commitments, or extend Commitments,
provided that (i) each Augmenting Lender, shall be subject to the approval of
the Company and the Agent and (ii) the Company and each applicable Increasing
Lender or Augmenting Lender shall execute all such documentation as the Agent
shall reasonably specify as necessary to give effect to such increase. Increases
and new Commitments created pursuant to this clause (g) shall become effective
on the date agreed by the Company, the Agent and the relevant Increasing Lenders
and Augmenting Lenders, and the Agent shall notify each affected Lender thereof.
Notwithstanding the foregoing, no increase in the Aggregate Commitments (or in
the Commitment of any Increasing Lender or Augmenting Lender), shall become
effective under this Section 2.1(g) unless, (i) on the proposed date of the
effectiveness of such increase, the conditions set forth Section 4.2 shall be
satisfied and the Agent shall have received a certificate to that effect dated
such date and executed by a responsible officer of the Company. On the effective
date of any increase in the Aggregate Commitments, (i) each relevant Increasing
Lender and Augmenting Lender shall make available to the Agent such amounts in
immediately available funds and in the relevant currency or currencies as the
Agent shall determine, for the benefit of the other relevant Lenders, as being
required in order to cause, after giving effect to such increase and the use of
such amounts to make payments to such other relevant Lenders, each Lender’s
portion of the Aggregate Outstanding Credit Exposure to equal its Pro Rata Share
of the Aggregate Outstanding Credit Exposure and (ii) the Company shall be
deemed to have repaid and reborrowed all outstanding Loans as of the date of any
increase in the relevant Commitments (with such reborrowing to consist of the
Loans, with related Interest Periods if applicable, specified in a notice
delivered by the Company in accordance with the requirements of Section 2.3).
The deemed payments made pursuant to clause (ii) of the immediately preceding
sentence in respect of each Eurocurrency Loan shall be subject to
indemnification by the Company pursuant to the provisions of Section 3.4 if the
deemed payment occurs other than on the last day of the related Interest
Periods. On the effective date of any increase in the Aggregate Commitments,
each Augmenting Lender and each Increasing Lender shall be deemed a Lender for
purposes of this Agreement. The Agent shall promptly distribute a revised
Schedule 1.1(a) to all of the Lenders, which new Schedule 1.1(a) shall
automatically supercede any prior Schedule 1.1(a).

 

(h) Effective Date. This Agreement and the Commitments hereunder shall be
effective, subject to Section 4.1, as of the Effective Date, provided, that, the
Borrowers may give notice of a request for an Advance as of November 25, 2005
for purposes of satisfying the notice requirements for requests for Advances and
Section 3.4 shall be effective as of November 25, 2005.

 

2.2 Repayment of Loans; Evidence of Debt; Types of Advances.

 

2.2.1 The Aggregate Outstanding Credit Exposure and all other unpaid Obligations
shall be paid in full to the Agent for the benefit of the Lenders by the
relevant Borrower on the Facility Termination Date. Each Borrower hereby
unconditionally promises to pay to the Agent for the account of each Lender in
U.S. Dollars or the applicable Foreign Currency, as the case may be, for such
Loan, the then unpaid principal amount of each Loan of such Lender to such
Borrower on the Facility Termination Date and on such other dates and in such
other amounts as may be required from time to time pursuant to this Agreement.
Each Borrower hereby further agrees to pay to the Agent for the account of each
Lender interest in U.S. Dollars or the applicable Foreign Currency, as the case
may be, for such Loan, on the unpaid principal amount of the Loans advanced to
it and from time to time outstanding until payment thereof in full at the rates
per annum, and on the dates, set forth in Section 2.9.

 

22



--------------------------------------------------------------------------------

2.2.2 The books and records of the Agent and of each Lender shall, absent
manifest error, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the obligations of the Borrowers
therein recorded; provided, however, that the failure of any Lender or the Agent
to maintain any such books and records or any error therein, shall not in any
manner affect the obligation of the Borrowers to repay (with applicable
interest) the Loans made to such Borrowers by such Lender in accordance with the
terms of this Agreement.

 

2.2.3 The Company agrees that, upon the request to the Agent by any Lender, the
Company will execute and deliver to such Lender promissory notes of the Company
evidencing the Revolving Credit Loans of such Lender, substantially in the form
of Exhibit C with appropriate insertions as to date and principal amount (each,
a “Revolving Credit Note”); provided, that the delivery of such Notes shall not
be a condition precedent to the Effective Date.

 

2.2.4 The Advances may be Floating Rate Advances or Eurocurrency Advances, or a
combination thereof, selected by the Company.

 

2.3 Procedures for Borrowing.

 

(a) The Company may borrow under the Commitments from time to time prior to the
Facility Termination Date on any Business Day. The Foreign Subsidiary Borrowers
may borrow under the Alternate Currency Commitments from time to time prior to
the Facility Termination Date on any Business Day.

 

(b) (i) The Company may from time to time request the making of a Revolving
Credit Advance by giving irrevocable notice (a “Borrowing Notice”) to the Agent
(which notice must be received by the Agent prior to 10:00 A.M., local time of
the Applicable Lending Installation of the Agent, on the same Business Day of
the Borrowing Date of each Floating Rate Advance and not less than three
Business Days prior to the requested Borrowing Date of each Eurocurrency
Advance) specifying in each case (i) the amount to be borrowed, (ii) the
requested Borrowing Date (which shall be a Business Day), (iii) the currency in
which such Loan shall be denominated and its Original Dollar Amount, and (iv) in
the case of each Eurocurrency Advance, the length of the initial Interest Period
therefor. Each borrowing shall be in Dollars or a Foreign Syndicated Currency
the amounts of which shall be (a) (if less than the Aggregate Available
Revolving Credit Commitments) equal to or greater than $1,000,000 and in
integral multiples of $500,000 thereafter (or, if the Advance is to be
denominated in a Foreign Syndicated Currency, such comparable and convenient
amount thereof as the Agent may from time to time specify) or (b) equal to the
amount of the Aggregate Available Revolving Credit Commitments. Upon receipt of
any such notice from the Company relating to a Revolving Credit Advance, the
Agent shall promptly notify the Lenders. Not later than 1:00 P.M., local time at
the Agent’s funding office for the Company, on the requested Borrowing Date,
each Lender shall make an amount equal to its Pro Rata Share of the principal
amount of each Revolving Credit Advance requested to be made on such Borrowing
Date available to the Agent at the Agent’s funding office for the Company
specified by the Agent from time to time by notice to the Lenders and in
immediately available or other same day funds customarily used for settlement in
Dollars or in the relevant Foreign Syndicated Currency (as the case may be). The
amounts made available by each Lender will then be made available to the Company
at the funding office for the Company and in like funds as received by the
Agent.

 

(ii) A Borrower may from time to time request the making of an Alternate
Currency Loan by giving irrevocable notice to the person to whom notice should
be delivered as provided in the applicable Alternate Currency Addendum (which
notice must be received by such person

 

23



--------------------------------------------------------------------------------

prior to 10:00 A.M., local time, not less than three Business Days prior to the
requested Borrowing Date) specifying in each case (i) the amount to be borrowed,
(ii) the requested Borrowing Date (which shall be a Business Day falling one
month or more before the Facility Termination Date), (iii) the currency in which
such Loan shall be denominated and its Original Dollar Amount, (iv) the length
of the initial Interest Period therefor and, (v) such other information as may
be required pursuant to the applicable Alternate Currency Addendum. Each
borrowing shall be in an Alternate Currency the amounts of which shall be
(a) (if less than the aggregate Available Alternate Currency Commitments for the
applicable Alternate Currency) equal to or greater than $1,000,000 and in
integral multiples of $500,000 thereafter (or, such comparable and convenient
amount thereof as the Agent or the Applicable Alternate Currency Lenders may
from time to time specify) or (b) equal to the amount of the aggregate Available
Alternate Currency Commitments for the applicable Alternate Currency. Upon
receipt of any such notice from any such Borrower relating to an Alternate
Currency Loan, the person receiving such notice shall promptly notify the
applicable Alternate Currency Lenders. Not later than 2:00 P.M., local time at
the funding office for such Borrower, on the requested Borrowing Date, each
applicable Alternate Currency Lender shall make an amount equal to its Pro Rata
Share of the principal amount of each Alternate Currency Advance requested to be
made on such Borrowing Date available to the Borrower at the person’s funding
office for such Borrower specified by such person from time to time by notice to
the applicable Alternate Currency Lenders and in immediately available or other
same day funds customarily used for settlement in the relevant Alternate
Currency. The amounts made available by each such Alternate Currency Lender will
then be made available to the relevant Borrower at the funding office for such
Borrower and in like funds as received by such person. In the event of any
conflict between the terms and condition of this Section 2.3(b)(ii) and an
Alternate Currency Addendum, the terms of the applicable Alternate Currency
Addendum shall control.

 

(c) If a Borrower requests that an Advance be denominated in a Foreign Currency
but the Agent is of the reasonable opinion that it is not feasible for such
Advance to be denominated in such Foreign Currency, then the Agent shall notify
the Borrower and the Lenders not later than 11:00 a.m. local time on the
Quotation Date for such Advance and such Advance shall not be made unless the
Borrower and the Lenders agree that such Advance shall be made in Dollars or
another Foreign Currency which is not similarly affected.

 

2.4 Termination or Reduction of Commitments. The Company may permanently reduce
the Revolving Credit Commitments, in whole or in part, ratably among the Lenders
in integral multiples of $5,000,000, upon at least three Business Days’ written
notice to the Agent, and which notice shall specify the amount of any such
reduction, provided, however, that the Aggregate Revolving Credit Commitments
may not be reduced below the Aggregate Outstanding Revolving Credit Exposure of
all Lenders and the Aggregate Commitments may not be reduced below the Aggregate
Outstanding Credit Exposure of all Lenders. In addition, all accrued facility
fees shall be payable on the effective date of any termination of the
Commitments.

 

2.5 Determination of Dollar Amounts. The Agent will determine the Dollar Amount
of:

 

(a) all outstanding Loans and LC Obligations (i) on and as of the last day of
each Interest Period (but not less frequently than quarterly), (ii) on receipt
of any notice from the Company as to the reduction of the Aggregate Commitments,
and (iii) on any other Business Day elected by the Agent in its discretion or
upon instruction by the Required Lenders; and

 

(b) all outstanding Loans and LC Obligations, on each Business Day during which
Aggregate Outstanding Credit Exposure exceeds 80% of the Aggregate Commitments.

 

24



--------------------------------------------------------------------------------

Each day upon or as of which the Agent determines Dollar Amounts as described in
the preceding clauses (a) and (b) is herein described as a “Computation Date”
with respect to each Advance for which a Dollar Amount is determined on or as of
such day. If at any time the Dollar Amount of the sum of the Aggregate
Outstanding Credit Exposure exceeds the Aggregate Commitments or the Dollar
Amount of the Aggregate Outstanding Revolving Credit Exposure exceeds the
Aggregate Revolving Credit Commitments, the Borrowers shall immediately repay
Advances in an aggregate principal amount sufficient to eliminate any such
excess.

 

2.6 Facility and Agent Fees.

 

(a) The Company agrees to pay to the Agent for the account of each Lender a
facility fee at the rate per annum equal to the Applicable Fee Rate, on the
average daily amount of each Commitment of such Lender, whether used or unused,
from and including the Effective Date to but excluding the Facility Termination
Date, payable on each Payment Date hereafter and on the Facility Termination
Date. The facility fee shall be payable in Dollars.

 

(b) The Company agrees to pay to the Agent for its own account, such other fees
as agreed to between the Company and the Agent.

 

2.7 Optional and Mandatory Principal Payments on All Loans.

 

2.7.1 The Company may at any time and from time to time prepay, without premium
or penalty but upon payment of any amount payable pursuant to Section 3.4, its
Revolving Credit Advances in whole or in part, upon at least three Business
Days’ irrevocable notice to the Agent specifying the date and amount of
prepayment. Partial payments of Revolving Credit Advances shall be in an amount
such that the Dollar Amount of the principal of a Revolving Credit Loan will be
reduced by $1,000,000 or any integral multiple of $500,000 principal amount in
excess thereof (or, if such prepayment relates to a Loan denominated in a
Foreign Currency, such comparable and convenient amount thereof as the Agent may
from time to time specify). Prepayment of any Alternate Currency Loan shall be
subject to the provisions of the applicable Alternate Currency Addendum.

 

2.7.2 Each prepayment and conversion pursuant to this Section 2.7 shall be
accompanied by accrued and unpaid interest on the amount prepaid to the date of
prepayment and any amounts payable under Section 3.4 in connection with such
payment.

 

2.7.3 If, at any time as of any date of determination, either (a) the Aggregate
Outstanding Credit Exposure of all Lenders exceed the Aggregate Commitments,
(b) the Aggregate Outstanding Revolving Credit Exposure of all Lenders exceed
the Aggregate Revolving Credit Commitments, or (c) the U.S. Dollar Equivalent of
the aggregate outstanding principal amount of Alternate Currency Advances in any
Alternate Currency exceeds the Aggregate Alternate Currency Commitments for such
Alternate Currency, then the Borrowers shall immediately prepay the Advances in
an amount at least equal to such excess.

 

2.7.4 Prepayments pursuant to this Section 2.7 shall be applied to prepay Loans
made to such Borrower in such order as the Company may direct.

 

2.7.5 All amounts prepaid may be reborrowed and successively repaid and
reborrowed, subject to the other terms and conditions in this Agreement.

 

2.8 Conversion and Continuation of Outstanding Advances. Floating Rate Advances
shall

 

25



--------------------------------------------------------------------------------

continue as Floating Rate Advances unless and until such Floating Rate Advances
are converted into Eurocurrency Advances pursuant to this Section 2.8 or are
repaid in accordance with Section 2.7. Each Eurocurrency Advance shall continue
as a Eurocurrency Advance until the end of the then applicable Interest Period
therefor, at which time such Eurocurrency Advance shall be automatically
converted into a Floating Rate Advance unless (x) such Eurocurrency Advance is
or was repaid in accordance with Section 2.7 or (y) the Borrower shall have
given the Agent a Conversion/Continuation Notice (as defined below) requesting
that, at the end of such Interest Period, such Eurocurrency Advance continue as
a Eurocurrency Advance for the same or another Interest Period. Subject to the
terms of Section 2.3, the Borrower may elect from time to time to convert all or
any part of a Floating Rate Advance into a Eurocurrency Advance. The Borrower
shall give the Agent irrevocable notice (a “Conversion/Continuation Notice”) of
each conversion of a Floating Rate Advance into a Eurocurrency Advance or
continuation of a Eurocurrency Advance not later than 10:00 a.m. (local time of
the Applicable Lending Installation of the Agent) at least three Business Days
prior to the date of the requested conversion or continuation, specifying:

 

(i) the requested date, which shall be a Business Day, of such conversion or
continuation,

 

(ii) the aggregate amount and Type of the Advance which is to be converted or
continued, and

 

(iii) the amount of such Advance which is to be converted into or continued as a
Eurocurrency Advance and the duration of the Interest Period applicable thereto.

 

2.9 Interest Rates, Interest Payment Dates; Interest and Fee Basis.

 

(a) Each Floating Rate Advance shall bear interest on the outstanding principal
amount thereof, for each day from and including the date such Advance is made or
is automatically converted from a Eurocurrency Advance into a Floating Rate
Advance pursuant to Section 2.8, to but excluding the date it is paid or is
converted into a Eurocurrency Advance pursuant to Section 2.8 hereof, at a rate
per annum equal to the Floating Rate for such day. Changes in the rate of
interest on that portion of any Advance maintained as a Floating Rate Advance
will take effect simultaneously with each change in the Alternate Base Rate.
Each Eurocurrency Advance shall bear interest on the outstanding principal
amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined by the Agent as applicable to such Eurocurrency
Advance based upon the Borrower’s selections under Sections 2.3 and 2.8 and
otherwise in accordance with the terms hereof. No Interest Period may end after
the Facility Termination Date. Each Alternate Currency Advance shall bear
interest as specified in the applicable Alternate Currency Addendum.

 

(b) Interest accrued on each Loan shall be payable on each Interest Payment
Date, commencing with the first such date to occur after the Effective Date and
at maturity.

 

(c) Interest shall be payable for the day an Advance is made but not for the day
of any payment of principal on the amount paid if payment is received prior to
noon (local time) at the place of payment. If any payment of principal of or
interest on an Advance or of any fee shall become due on a day which is not a
Business Day, except as otherwise provided in the definition of Interest Period,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest in connection with such payment.

 

26



--------------------------------------------------------------------------------

(d) All interest and fees (including LC fees and facility fees) shall be
computed on the basis of the actual number of days (including the first day but
excluding the last day) occurring during the period such interest or fee is
payable over a year comprised of 360 days (or in the case of interest
denominated in Pounds Sterling, 365 days or as may be otherwise specified in any
Alternate Currency Addendum) or, in any case where market practice differs, in
accordance with market practice. No Interest Period may end after the Facility
Termination Date. No more than thirty (30) Revolving Credit Advances shall be
permitted to exist hereunder at any one time.

 

2.10 Rates Applicable After Default. Notwithstanding anything to the contrary
contained in this Agreement, during the continuance of a Default or Unmatured
Default the Required Lenders may, at their option, by notice to the Company
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued (after the expiration of the current Interest
Period) as a Eurocurrency Advance. Upon and during the continuance of any
Default, the Required Lenders may, at their option, by notice to the Company
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders as to changes and interest rates) declare that (i) each Eurocurrency
Advance shall bear interest for the remainder of the applicable Interest Period
at the rate otherwise applicable to such Interest Period (with the Applicable
Margin automatically adjusted to the highest amount possible, notwithstanding
where the Applicable Margin would otherwise be set) plus 2% per annum, (ii) each
Floating Rate Advance shall bear interest at a rate per annum equal to the
Floating Rate in effect from time to time plus 2% per annum, and (iii) the LC
Fee payable with respect to each Facility LC shall be increased by 2% per annum
provided that, upon and during the continuance of any acceleration for any
reason of any of the Obligations, the interest rate set forth above shall be
applicable to all Advances without any election or action on the part of the
Agent or any Lender.

 

2.11 Pro Rata Payment, Method of Payment. Each borrowing of an Advance by a
Borrower from the Lenders shall be made pro rata according to the Pro Rata
Shares of such Lenders in effect on the date of such borrowing. Each payment by
the Company on account of any facility fee shall be allocated by the Agent among
the Lenders in accordance with their respective Pro Rata Shares. Any reduction
of the Commitments of the Lenders shall be allocated by the Agent among the
Lenders pro rata according to the Pro Rata Shares of the Lenders with respect
thereto. Except as otherwise provided in this Agreement, each optional
prepayment by the Company on account of principal or interest on its Revolving
Credit Advances shall be allocated by the Agent pro rata according to the
respective outstanding principal amounts thereof. All payments (including
prepayments) to be made by a Borrower hereunder in respect of amounts
denominated in Dollars, whether on account of principal, interest, fees or
otherwise, shall be made, without setoff, deduction, or counterclaim, in
immediately available funds to the Agent at the Agent’s address specified
pursuant to Article XIV, or at any other Lending Installation of the Agent
specified in writing by the Agent to the Company, by 10:00 A.M. (local time) on
the date when due. Each payment delivered to the Agent for the account of any
Lender shall be delivered promptly by the Agent to such Lender in the same type
of funds that the Agent received at its address specified pursuant to Article
XIV or at any Lending Installation specified in a notice received by the Agent
from such Lender. All payments (including prepayments) to be made by a Borrower
on account of an Advance denominated in a Foreign Currency, whether on account
of principal, interest, fees or otherwise, shall be made without setoff,
deduction, or counterclaim in the currency of such Advance (in same day or other
funds customarily used in the settlement of obligations in such currency) to the
Agent for the account of the Lenders, at the payment office for such Advances
specified from time to time by the Agent by notice to the Borrowers prior to
10:00 A.M. local time at such payment office on the due date thereof. The Agent
is hereby authorized to charge the account of the Company maintained with JPMCB
for each payment of principal, interest and fees as it becomes due hereunder
unless otherwise directed by the Company.

 

27



--------------------------------------------------------------------------------

2.12 Telephonic Notices. Each Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances and to transfer funds based on
telephonic notices made by any person or persons the Agent or any Lender
reasonably and in good faith believes to be an Authorized Officer. Each Borrower
agrees to deliver promptly to the Agent a written confirmation, if such
confirmation is requested by the Agent or any Lender, of each telephonic notice
signed by an Authorized Officer. If the written confirmation differs in any
material respect from the action taken by the Agent and the Lenders, the records
of the Agent and the Lenders shall govern absent manifest error.

 

2.13 Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Agent will notify each Lender of
the contents of each Commitment reduction notice, Borrowing Notice, and
repayment notice received by it hereunder. The Agent will notify each Lender and
the relevant Borrower of the interest rate applicable to each Advance promptly
upon determination of such interest rate. Promptly after notice from the LC
Issuer, the Agent will notify each Lender of the contents of each request for
issuance of a Facility LC hereunder.

 

2.14 Lending Installations. Each Lender may make and book its Loans and its
participation in any LC Obligations and the LC Issuer may book the Facility LCs
at any Lending Installation(s) selected by such Lender or the LC Issuer, as the
case may be, and may change its Lending Installation(s) from time to time. All
terms of this Agreement shall apply to any such Lending Installation(s) and the
Loans, Facility LCs, participations in LC Obligations and the Notes, if any,
shall be deemed held by each Lender or the LC Issuer, as the case may be, for
the benefit of such Lending Installation(s). Each Lender and the LC Issuer may,
by written or telex notice to the Agent and the applicable Borrower, designate
one or more Lending Installations which are to make and book Loans or issue
Facility LCs and for whose account Loan payments or payments with respect to
Facility LCs are to be made.

 

2.15 Non-Receipt of Funds by the Agent. Unless a Borrower or a Lender, as the
case may be, notifies the Agent prior to the date on which it is scheduled to
make payment to the Agent of (a) in the case of a Lender, the proceeds of a Loan
or (b) in the case of a Borrower, a payment of principal, interest or fees to
the Agent for the account of the Lenders, that it does not intend to make such
payment, the Agent may assume that such payment has been made. The Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or Borrower,
as the case may be, has not in fact made such payment to the Agent, the
recipient of such payment shall, on demand by the Agent, repay to the Agent the
amount so made available together with interest thereon in respect of each day
during the period commencing on the date such amount was so made available by
the Agent until the date the Agent recovers such amount at a rate per annum
equal to (i) in the case of payment by a Lender, the rate per annum equal to the
Federal Funds Effective Rate for such day or (ii) in the case of payment by a
Borrower, the interest rate applicable to the relevant Loan.

 

2.16 Swing Line Loans.

 

(a) Making of Swing Line Loans. The Swing Line Lender may elect in its sole
discretion to make revolving loans denominated in Dollars and any other currency
which is readily available, freely traded and acceptable to the Swing Line
Lender (the “Swing Line Loans”) to the Company solely for the Swing Line
Lender’s own account, from time to time prior to the Facility Termination Date
up to an aggregate principal amount at any one time outstanding not to exceed
the lesser of $30,000,000 or the Aggregate Available Revolving Credit
Commitments. The Swing Line Lender may make Swing Line

 

28



--------------------------------------------------------------------------------

Loans (subject to the conditions precedent set forth in Article IV), provided
that the Agent and the Swing Line Lender have received a request in writing or
via telephone from an Authorized Officer of the Company for funding of a Swing
Line Loans no later than 11:00 A.M., London time, or noon (Chicago time) (as
determined by reference to the Applicable Lending Installation as described
below in this Section 2.16(a)), on the Business Day on which such Swing Line
Loans is requested to be made with respect to each currency designated as “Same
Day” on Schedule 2.16 and 11:00 A.M., London time one Business Day prior to the
Business Day on which such Swing Line Loan is requested to be made with respect
to each currency designated as “One Day Notice” on Schedule 2.16, which notice
shall specify the requested duration of such Swing Line Loans, not to exceed ten
(10) days unless otherwise agreed by the Swing Line Lender. All notices to the
Agent and the Swing Line Lender shall be delivered by the Company (i) with
respect to Swing Line Loans denominated in Dollars, to the Agent’s and the Swing
Line Lender’s Lending Installation in Chicago, Illinois, and (ii) with respect
to Swing Line Loans denominated in any currency other than Dollars, to the
Agent’s and the Swing Line Lender’s Lending Installation in London, United
Kingdom, unless and until otherwise directed by the Agent and the Swing Line
Lender. The Swing Line Lender shall not make any Swing Line Loans in the period
commencing one Business Day after the Swing Line Lender becomes aware that one
or more of the conditions precedent contained in Section 4.2 are not satisfied
and ending upon the satisfaction or waiver of such condition(s). Each
outstanding Swing Line Loan shall be payable on the earlier of (i) the maturity
date agreed to between the Swing Line Lender and the Company or (ii) the
Facility Termination Date, with interest at the rate agreed to between the Swing
Line Lender and the Company accrued thereon and shall otherwise be subject to
all the terms and conditions applicable to Loans, except that all interest
thereon shall be payable to the Swing Line Lender solely for its own account.

 

(b) Swing Line Loans Borrowing Requests. The Company agrees to deliver promptly
to the Agent and the Swing Line Lender a written confirmation of each telephonic
notice for Swing Line Loans signed by an Authorized Officer. If the written
confirmation differs in any material respect from the action taken by the Swing
Line Lender, the records of the Swing Line Lender shall govern, absent manifest
error.

 

(c) Repayment of Swing Line Loans. At any time after making a Swing Line Loan,
the Swing Line Lender may request the Company to, and upon request by the Agent
the Company shall, promptly request an Advance from all Lenders to the Company
and apply the proceeds of such Advance to the repayment of any Swing Line Loans
owing by the Company not later than the Business Day following the Swing Line
Lender’s or Agent’s request. Notwithstanding the foregoing, upon the earlier to
occur of (a) one Business Day after demand is made by the Swing Line Lender, and
(b) the Facility Termination Date, each Lender (other than the Swing Line
Lender) shall irrevocably and unconditionally purchase from the Swing Line
Lender, without recourse or warranty, an undivided interest and participation in
such Swing Line Loans in an amount equal to such Lender’s Pro Rata Share of such
Swing Line Loans and promptly pay such amount to the Swing Line Lender in
immediately available funds. Such payment shall be made by the other Lenders
whether or not a Default is then continuing or any other condition precedent set
forth in Section 4.2 is then met and whether or not the Company has then
requested an Advance in such amount; and such Swing Line Loans shall thereupon
be deemed to be a Loan hereunder made on the date of such purchase (except, as
aforesaid, with respect to the existence of any Default or the meeting of any
condition precedent specified in Section 4.2 on such date). If any Lender fails
to make available to the Swing Line Lender, any amounts due to the Swing Line
Lender from such Lender pursuant to this Section, the Swing Line Lender shall be
entitled to recover such amount, together with interest thereon at the rate per
annum equal to the Federal Funds Effective Rate for the first three Business
Days after such Lender receives notice of such required purchase and thereafter,
at the rate applicable to such Loan, payable (i) on demand, (ii) by setoff
against any payments made to the Swing Line Lender for the account of such
Lender or (iii) by payment to the Swing Line Lender by

 

29



--------------------------------------------------------------------------------

the Swing Line Lender of amounts otherwise payable to such Lender under this
Agreement. The failure of any Lender to make available to the Swing Line Lender
its Pro Rata Share of any unpaid Swing Line Loans shall not relieve any other
Lender of its obligation hereunder to make available to the Swing Line Lender
its Pro Rata Share of any unpaid Swing Line Loans on the date such payment is to
be made, but no Lender shall be responsible for the failure of any other Lender
to make available to the Swing Line Lender its Pro Rata Share of any unpaid
Swing Line Loans.

 

2.17 Application of Payments with Respect to Defaulting Lenders. No payments of
principal, interest or fees delivered to the Agent for the account of any
Defaulting Lender shall be delivered by the Agent to such Defaulting Lender.
Instead, such payments shall, for so long as such Defaulting Lender shall be a
Defaulting Lender, be held by the Agent, and the Agent is hereby authorized and
directed by all parties hereto to hold such funds in escrow and apply such funds
as follows:

 

(a) First, if applicable to any payments due from the Defaulting Lender to the
Agent or the Swing Line Lender under Section 2.16; and

 

(b) Second, to Loans required to be made by such Defaulting Lender on any
Borrowing Date to the extent such Defaulting Lender fails to make such Loans.

 

Notwithstanding the foregoing, upon the termination of the Commitments and the
payment and performance of all of the Obligations (other than those owing to a
Defaulting Lender), any funds then held in escrow by the Agent pursuant to the
preceding sentence shall be distributed to each Defaulting Lender, pro rata in
proportion to amounts that would be due to each Defaulting Lender but for the
fact that it is a Defaulting Lender.

 

2.18 Advances to be made in Euro. If any Advance made (or to be made) would, but
for this provision, be capable of being made either in the Euro or in a National
Currency Unit, such Advance shall be made in the Euro.

 

2.19 Facility LCs.

 

2.19.1 Issuance. The LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby and commercial letters of credit
(each, a “Facility LC”) and to renew, extend, increase, decrease or otherwise
modify each Facility LC (“Modify,” and each such action a “Modification”), from
time to time from and including the date of this Agreement and prior to the
Facility Termination Date upon the request of the Company; provided that
immediately after each such Facility LC is issued or Modified, (i) the aggregate
amount of the outstanding LC Obligations shall not exceed $60,000,000, (ii) the
Aggregate Outstanding Credit Exposure shall not exceed the Aggregate Commitment
and (iii) the Aggregate Outstanding Revolving Credit Exposure shall not exceed
the Aggregate Revolving Credit Commitments. No Facility LC shall have an expiry
date later than the earlier of (x) the fifth Business Day prior to the Facility
Termination Date and (y) one year after its issuance or, if agreed by the LC
Issuer, eighteen (18) months after its issuance.

 

2.19.2 Participations. Upon the issuance or Modification by the LC Issuer of a
Facility LC in accordance with this Section 2.19, the LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.

 

30



--------------------------------------------------------------------------------

2.19.3 Notice. Subject to Section 2.19.1, the Company shall give the LC Issuer
notice prior to 10:00 a.m. (Chicago time) at least five Business Days prior to
the proposed date of issuance or Modification of each Facility LC, specifying
the beneficiary, the proposed date of issuance (or Modification) and the expiry
date of such Facility LC, and describing the proposed terms of such Facility LC
and the nature of the transactions proposed to be supported thereby. Upon
receipt of such notice, the LC Issuer shall promptly notify the Agent, and the
Agent shall promptly notify each Lender, of the contents thereof and of the
amount of such Lender’s participation in such proposed Facility LC. The issuance
or Modification by the LC Issuer of any Facility LC shall, in addition to the
conditions precedent set forth in Article IV (the satisfaction of which the LC
Issuer shall have no duty to ascertain), be subject to the conditions precedent
that such Facility LC shall be satisfactory to the LC Issuer and that the
Company shall have executed and delivered such application agreement and/or such
other instruments and agreements relating to such Facility LC as the LC Issuer
shall have reasonably requested (each, a “Facility LC Application”). In the
event of any conflict between the terms of this Agreement and the terms of any
Facility LC Application, the terms of this Agreement shall control.

 

2.19.4 LC Fees. The Company shall pay to the Agent, for the account of the
Lenders ratably in accordance with their respective Pro Rata Shares, (i) with
respect to each standby Facility LC, a letter of credit fee at a per annum rate
equal to the Applicable Margin in effect from time to time on the average daily
undrawn stated amount under such standby Facility LC, such fee to be payable in
arrears on each Payment Date, and (ii) with respect to each commercial Facility
LC, a one-time letter of credit fee in an amount equal to the reasonable and
customary fees quoted by the LC Issuer from time to time, calculated on the
initial stated amount (or, with respect to a Modification of any such commercial
Facility LC which increases the stated amount thereof, such increase in the
stated amount) thereof, such fee to be payable on the date of such issuance or
increase (each such fee described in this sentence an “LC Fee”). The Company
shall also pay to the LC Issuer for its own account (x) at the time of issuance
of each standby Facility LC, a fronting fee in an amount equal to 0.075% of the
original face amount of such Facility LC, and (y) documentary and processing
charges in connection with the issuance or Modification of and draws under
Facility LCs in accordance with the LC Issuer’s standard schedule for such
charges as in effect from time to time.

 

2.19.5 Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Agent and the Agent shall promptly notify the
Company and each other Lender as to the amount to be paid by the LC Issuer as a
result of such demand and the proposed payment date (the “LC Payment Date”). The
responsibility of the LC Issuer to the Company and each Lender shall be only to
determine that the documents (including each demand for payment) delivered under
each Facility LC in connection with such presentment shall be in conformity in
all material respects with such Facility LC. The LC Issuer shall endeavor to
exercise the same care in the issuance and administration of the Facility LCs as
it does with respect to letters of credit in which no participations are
granted, it being understood that in the absence of any gross negligence or
willful misconduct by the LC Issuer, each Lender shall be unconditionally and
irrevocably liable without regard to the occurrence of any Default or any
condition precedent whatsoever, to reimburse the LC Issuer on demand for
(i) such Lender’s Pro Rata Share of the amount of each payment made by the LC
Issuer under each Facility LC to the extent such amount is not reimbursed by the
Company pursuant to Section 2.19.6 below, plus (ii) interest on the foregoing
amount to be reimbursed by such Lender, for each day from the date of the LC
Issuer’s demand for such reimbursement (or, if such demand is made after 11:00
a.m. (Chicago time) on such date, from the next succeeding Business Day) to the
date on which such Lender pays the amount to be reimbursed by it, at a rate of
interest per annum equal to the Federal Funds Effective Rate for the first three
days and, thereafter, at a rate of interest equal to the rate applicable to
Floating Rate Advances.

 

31



--------------------------------------------------------------------------------

2.19.6 Reimbursement by Company. The Company shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Facility LC, without presentment, demand, protest or other formalities
of any kind; provided that neither the Company nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Company or such Lender to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (ii) the LC Issuer’s failure to
pay under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC. All such
amounts paid by the LC Issuer and remaining unpaid by the Company shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to (x) the rate applicable to Floating Rate Advances for such day if such day
falls on or before the applicable LC Payment Date and (y) the sum of 2% plus the
rate applicable to Floating Rate Advances for such day if such day falls after
such LC Payment Date. The LC Issuer will pay to each Lender ratably in
accordance with its Pro Rata Share all amounts received by it from the Company
for application in payment, in whole or in part, of the Reimbursement Obligation
in respect of any Facility LC issued by the LC Issuer, but only to the extent
such Lender has made payment to the LC Issuer in respect of such Facility LC
pursuant to Section 2.19.5. Subject to the terms and conditions of this
Agreement (including without limitation the submission of a Borrowing Notice in
compliance with Section 2.3 and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Company may request an Advance hereunder
for the purpose of satisfying any Reimbursement Obligation.

 

2.19.7 Obligations Absolute. The Company’s obligations under this Section 2.19
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the Company
may have or have had against the LC Issuer, any Lender or any beneficiary of a
Facility LC. The Company further agrees with the LC Issuer and the Lenders that
the LC Issuer and the Lenders shall not be responsible for, and the Company’s
Reimbursement Obligation in respect of any Facility LC shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even if such documents should in fact prove to be in any
or all respects invalid, fraudulent or forged, or any dispute between or among
the Company, any of its Affiliates, the beneficiary of any Facility LC or any
financing institution or other party to whom any Facility LC may be transferred
or any claims or defenses whatsoever of the Company or of any of its Affiliates
against the beneficiary of any Facility LC or any such transferee. The LC Issuer
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Facility LC. The Company agrees that any
action taken or omitted by the LC Issuer or any Lender under or in connection
with each Facility LC and the related drafts and documents, if done without
gross negligence or willful misconduct, shall be binding upon the Company and
shall not put the LC Issuer or any Lender under any liability to the Company.
Nothing in this Section 2.19.7 is intended to limit the right of the Company to
make a claim against the LC Issuer for damages as contemplated by the proviso to
the first sentence of Section 2.19.6.

 

2.19.8 Actions of LC Issuer. The LC Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document reasonably
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the LC Issuer.
The LC Issuer shall be fully justified in failing or refusing to take any action
under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking

 

32



--------------------------------------------------------------------------------

or continuing to take any such action. Notwithstanding any other provision of
this Section 2.19, the LC Issuer shall in all cases be fully protected in
respect of the Lenders in acting, or in refraining from acting, under this
Agreement in accordance with a request of the Required Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
the Lenders and any future holders of a participation in any Facility LC.

 

2.19.9 Indemnification. The Company hereby agrees to indemnify and hold harmless
each Lender, the LC Issuer and the Agent, and their respective directors,
officers, agents and employees from and against any and all claims and damages,
losses, liabilities, costs or expenses which such Lender, the LC Issuer or the
Agent may incur (or which may be claimed against such Lender, the LC Issuer or
the Agent by any Person whatsoever) by reason of or in connection with the
issuance, execution and delivery or transfer of or payment or failure to pay
under any Facility LC or any actual or proposed use of any Facility LC,
including, without limitation, any claims, damages, losses, liabilities, costs
or expenses which the LC Issuer may incur by reason of or in connection with
(i) the failure of any other Lender to fulfill or comply with its obligations to
the LC Issuer hereunder (but nothing herein contained shall affect any rights
the Company may have against any defaulting Lender) or (ii) by reason of or on
account of the LC Issuer issuing any Facility LC at the direction of the Company
which specifies that the term “Beneficiary” included therein includes any
successor by operation of law of the named Beneficiary, but which Facility LC
does not require that any drawing by any such successor Beneficiary be
accompanied by a copy of a legal document, satisfactory to the LC Issuer,
evidencing the appointment of such successor Beneficiary; provided that the
Company shall not be required to indemnify any Lender, the LC Issuer or the
Agent for any claims, damages, losses, liabilities, costs or expenses to the
extent, but only to the extent, caused by (x) the willful misconduct or gross
negligence of the LC Issuer in determining whether a request presented under any
Facility LC complied with the terms of such Facility LC or (y) the LC Issuer’s
failure to pay under any Facility LC after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC. Nothing in
this Section 2.19.9 is intended to limit the obligations of the Company under
any other provision of this Agreement.

 

2.19.10 Lenders’ Indemnification Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify the LC Issuer, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Company) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees’ gross negligence or willful misconduct or the LC Issuer’s
failure to pay under any Facility LC after the presentation to it of a request
strictly complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.19 or any
action taken or omitted by such indemnitees hereunder.

 

2.19.11 Facility LC Collateral Account. The Company agrees that it will, upon
the request of the Agent or the Required Lenders and until the final expiration
date of any Facility LC and thereafter as long as any Reimbursement Obligation
is payable to the LC Issuer or the Lenders in respect of any Facility LC,
maintain a special collateral account pursuant to arrangements satisfactory to
the Agent (the “Facility LC Collateral Account”) at the Agent’s office at the
address specified pursuant to Article XIII, in the name of such Company but
under the sole dominion and control of the Agent, for the benefit of the Lenders
and in which such Company shall have no interest other than as set forth in
Section 8.1. The Company hereby pledges, assigns and grants to the Agent, on
behalf of and for the ratable benefit of the Lenders and the LC Issuer, a
security interest in all of the Company’s right, title and interest in and to
all funds which may from time to time be on deposit in the Facility LC
Collateral Account, together with all investments made therefrom, and all
interest or other income or gain arising from such funds, to secure the prompt
and complete payment and performance of the Obligations. The Agent will invest
any funds on deposit from time to time in the Facility LC Collateral Account in
certificates of deposit of JPMCB or

 

33



--------------------------------------------------------------------------------

other Cash Equivalents acceptable to the Agent having a maturity not exceeding
30 days; provided that the Agent shall at all times maintain a perfected
security interest in such investments for the ratable benefit of the LC Issuer
and the Lenders. Nothing in this Section 2.19.11 shall either obligate the Agent
to require the Company to deposit any funds in the Facility LC Collateral
Account or limit the right of the Agent to release any funds held in the
Facility LC Collateral Account in each case other than as required by
Section 8.1.

 

2.19.12 Rights as a Lender. In its capacity as a Lender, the LC Issuer shall
have the same rights and obligations as any other Lender.

 

ARTICLE III

 

CHANGE IN CIRCUMSTANCES, TAXES

 

3.1 Yield Protection. If after the date hereof the introduction of, or any
change in, any applicable law or any governmental or quasi-governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law), or in the interpretation or administration thereof, or the compliance of
any Lender or the LC Issuer therewith,

 

(a) subjects any Lender or any applicable Lending Installation or the LC Issuer
to any tax, duty, charge or withholding on or from payments due from any
Borrower or changes the basis of taxation of payments to any Lender or the LC
Issuer in respect of its Loans, Facility LCs or participations therein or other
amounts due it hereunder (excluding income taxes and franchise taxes (imposed in
lieu of income taxes) imposed on the Agent, the LC Issuer or any Lender as a
result of a present or former connection between the Agent, the LC Issuer or
such Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein, other than
any such connection arising solely from the Agent, the LC Issuer or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document), or

 

(b) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender, the LC Issuer or any
applicable Lending Installation (other than reserves, assessments and other
charges taken into account in determining the Eurocurrency Rate), or

 

(c) imposes any other condition the result of which is to increase the cost to
any Lender or any applicable Lending Installation or the LC Issuer of making,
funding or maintaining loans, or of issuing or participating in Facility LCs, or
reduces any amount receivable by any Lender or any applicable Lending
Installation or the LC Issuer in connection with loans, Facility LCs or
participations therein, or requires any Lender or any applicable Lending
Installation or the LC Issuer to make any payment calculated by reference to the
amount of loans, Facility LCs or participations therein, held or interest
received by it, by an amount deemed material by such Lender or the LC Issuer, as
the case may be,

 

then, within 15 days of written demand by the Agent on behalf of such Lender or
the LC Issuer, as the case may be, providing evidence of expenses actually
incurred or reductions in amounts to be received under this Agreement actually
suffered, the affected Borrower shall pay such Lender or the LC Issuer, as the
case may be, that portion of such increased expense incurred or reduction in an
amount received which is attributable to making, funding and maintaining its
Loans, Facility LCs or Commitment.

 

34



--------------------------------------------------------------------------------

3.2 Changes in Capital Adequacy Regulations. If the amount of capital required
or expected to be maintained by such Lender, any Lending Installation of such
Lender, the LC Issuer or any corporation controlling such Lender or LC Issuer is
increased as a result of a Change, then, within 15 days of written demand by the
Agent on behalf of such Lender or LC Issuer, the Company shall pay such Lender
or the LC Issuer the amount necessary to compensate for any shortfall in the
rate of return on the portion of such increased capital which such Lender or the
LC Issuer reasonably determines is attributable to this Agreement, its
Outstanding Credit Exposure or its obligation to make Loans and issue or
participate in Facility LCs, as the case may be, hereunder (after taking into
account such Lender’s or the LC Issuer’s policies as to capital adequacy).
“Change” means (a) any change after the date of this Agreement in the Risk-Based
Capital Guidelines or (b) any adoption of or change in any other law,
governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation, or directive (whether or not having the force of law) after the
date of this Agreement which affects the amount of capital required or expected
to be maintained by any Lender or the LC Issuer or any Lending Installation or
any corporation controlling any Lender or the LC Issuer. “Risk-Based Capital
Guidelines” means (i) the risk-based capital guidelines in effect in the United
States on the date of this Agreement, including transition rules, and (ii) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States implementing the July 1988 report of the Basle Committee on
Banking Regulation and Supervisory Practices Entitled “International Convergence
of Capital Measurements and Capital Standards,” including transition rules, and
any amendments to such regulations adopted prior to the date of this Agreement.

 

3.3 Availability of Types of Advances. If any Lender reasonably determines that
maintenance of its Loans at a suitable Lending Installation, would violate any
applicable law, rule, regulation, or directive, whether or not having the force
of law, the Loans of such Lender that are so affected shall be repaid (a) upon
demand by such Lender if it shall be unlawful for such Lender to maintain the
affected Loan until the end of the Interest Period for the affected Loan, or
(b) at the end of the Interest Period for the affected Loan. If the Required
Lenders reasonably determine that (i) deposits of a currency, type and maturity
appropriate to match fund Loans are not available or (ii) the interest rate
applicable to a Loan does not accurately reflect the cost of making or
maintaining such Loans, then the Agent shall suspend the availability of the
affected Loan or Loans and require any such Loan or Loans of the affected type
to be repaid at the end of the Interest Period for such Loan or Loans.

 

3.4 Funding Indemnification. If any payment of an Advance occurs on a date which
is not the last day of the applicable Interest Period, whether because of
acceleration, prepayment or otherwise, or an Advance is not made on the date
specified by a Borrower for any reason other than default by the Lenders, such
Borrower will indemnify each Lender for any loss or cost incurred by it
resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain the Advance.

 

3.5 Lender Statements; Survival of Indemnity. To the extent reasonably possible,
each Lender and the LC Issuer shall designate an alternate Lending Installation
with respect to its Loans or Facility LCs or participations therein to reduce
any liability of a Borrower to such Lender or the LC Issuer, as the case may be,
under Sections 3.1 and 3.2 or to avoid the unavailability of an Advance under
Section 3.3, so long as such designation is not disadvantageous to such Lender
or the LC Issuer in any material respect. Each Lender or the LC Issuer, as the
case may be, shall deliver a written statement of such Lender or the LC Issuer
to the applicable Borrower (with a copy to the Agent) as to the amount due, if
any, under Section 3.1, 3.2 or 3.4. Such written statement shall set forth in
reasonable detail the calculations upon which such Lender or the LC Issuer, as
the case may be, determined such amount and

 

35



--------------------------------------------------------------------------------

shall state that amounts determined in accordance with such procedures are being
charged by such Lender or the LC Issuer to other borrowers with credit
facilities similar to this Agreement and credit characteristics comparable to
the Company as determined by such Lender or the LC Issuer, as the case may be,
and shall be final, conclusive and binding on the Borrowers in the absence of
manifest error. Determination of amounts payable under such sections shall be
calculated as though each Lender funded such Loans through the purchase of a
deposit of the type and maturity corresponding to the deposit used as a
reference in determining the interest rate applicable to such Loan, whether in
fact that is the case or not. Unless otherwise provided herein, the amount
specified in the written statement of any Lender or the LC Issuer shall be
payable on demand after receipt by the applicable Borrower of such written
statement. The obligations of the Borrowers under Sections 3.1, 3.2, 3.4 and 3.6
shall survive payment of the Obligations and termination of this Agreement. The
Borrowers shall have no obligation to compensate any Lender or the LC Issuer
with respect to amounts provided in Sections 3.1, 3.2, 3.4 or 3.6 with respect
to any period prior to the date which is 180 days prior to the date such Lender
or the LC Issuer delivers its written statement hereunder requesting
compensation (except such longer period during which solely because of the
retroactive application of such law, rule, regulation, policy, guideline or
directive such Lender did not know in good faith that such amount would arise or
accrue).

 

3.6 Taxes.

 

3.6.1 All payments of principal and interest made by the Borrowers under this
Agreement, any Facility LC Application and any Note, if any, shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding income
taxes and franchise taxes (imposed in lieu of income taxes) imposed on the
Agent, the LC Issuer or any Lender as a result of a present or former connection
between the Agent, the LC Issuer or such Lender and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than any such connection arising solely from
the Agent, the LC Issuer or such Lender having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or any
other Loan Document). If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”) are required to
be withheld from any amounts payable to the Agent, the LC Issuer or any Lender
hereunder or under any Note, the amounts so payable to the Agent, the LC Issuer
or such Lender shall be increased to the extent necessary to yield to the Agent,
the LC Issuer or such Lender (after payment of all Non-Excluded Taxes) interest
or any such other amounts payable hereunder at the rates and in the amounts
specified in this Agreement provided, however, that (i) with respect to any Loan
or Facility LC in U.S. Dollars to the Company, the Company shall not be required
to increase any such amounts payable to any Lender that is not organized under
the laws of the United States of America or a state thereof if such Lender fails
to comply with the requirements of Section 3.6.2, (ii) with respect to any Loan
or Facility in any Foreign Currency, a Borrower shall not be required to
increase any such amounts payable to any Lender if such Lender fails to comply
with the requirements of Section 3.6.4 and (iii) with respect to any Loan in any
Foreign Currency, the Foreign Subsidiary Borrower shall not be required to
increase any such amounts payable to any Lender or the Agent to the extent such
Lender could avoid the payment of such amount by changing its Lending
Installation, provided that any such change in any Lending Installation shall
not be required if such Lender has reasonable cause not to change its Lending
Installation or such Lender has reasonably determined that it is disadvantageous
in any material respect for it to do so. Whenever any Non-Excluded Taxes are
payable by a Borrower, as promptly as possible thereafter (but in any event
within thirty (30) days of payment thereof) such Borrower shall send to the
Agent for its own account or for the account of such Lender, as the case may be,
a certified copy of an original official receipt received by such Borrower
showing payment thereof. If a Borrower fails to pay any Non-Excluded Taxes when
due

 

36



--------------------------------------------------------------------------------

to the appropriate taxing authority or fails to remit to the Agent the required
receipts or other required documentary evidence, such Borrower shall indemnify
the Agent, the LC Issuer and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

3.6.2 Each Lender that is not incorporated under the laws of the United States
of America or a state thereof shall:

 

(a) at least five Business Days before the date of the initial payment to be
made by a Borrower under this Agreement to such Lender, deliver to the Company
and the Agent (A) two duly completed copies of United States Internal Revenue
Service Form W-8BEN or W-8ECI, or successor applicable form, as the case may be,
certifying that it is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes and (B) an
Internal Revenue Service Form W-8 or W-9, or successor applicable form, as the
case may be, certifying that it is entitled to an exemption from United States
backup withholding tax;

 

(b) deliver to the Company and the Agent two further copies of any such form or
certification at least five Business Days before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Agent and the Company;

 

(c) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Company or the Agent; and

 

(d) file amendments to such forms as and when required.

 

3.6.3 Each Lender (or Transferee) that is incorporated or organized under the
laws of the United States of America or a State thereof shall provide two
properly completed and duly executed copies of Form W-9, or successor applicable
form, at the times specified for delivery of forms under Section 3.6.2 unless an
event (including, without limitation, any change in treaty, law or regulation)
has occurred after the date such Person becomes a Lender hereunder which renders
all such forms inapplicable or which would prevent such Lender from duly
completing and delivering any such form with respect to it and such Lender so
advises the Company and the Agent; provided, however, that the Company may rely
upon such forms provided to the Company for all periods prior to the occurrence
of such event. Each Person that shall become a Lender or a Participant pursuant
to Section 13.2 or Section 13.3 shall, upon the effectiveness of the related
transfer, be required to provide all of the forms, certifications and statements
required pursuant to this Section, provided that in the case of such
Participant, the obligations of such Participant pursuant to this Section 3.6.3
shall be determined as if such Participant were a Lender, except that such
Participant shall furnish all such required forms, certifications and statements
to the Lender from which the related participation shall have been purchased.

 

3.6.4 Each Lender that is not incorporated or organized under the laws of the
jurisdiction (i) in which a Foreign Subsidiary Borrower is incorporated or
organized, or (ii) in which such Foreign Subsidiary Borrower is located, and, in
either case, is a Lender to such Foreign Subsidiary Borrower (whether under the
Revolving Credit Commitment or an Alternate Currency Commitment) shall, upon
request by such Foreign Subsidiary Borrower, within a reasonable period of time
after such request, deliver to such Foreign Subsidiary Borrower or the
applicable governmental or taxing authority, as the

 

37



--------------------------------------------------------------------------------

case may be, any form or certificate required in order that any payment by such
Foreign Subsidiary Borrower under this Agreement or any Notes to such Lender may
be made free and clear of, and without deduction or withholding for or on
account of any Non-Excluded Tax (or to allow any such deduction or withholding
to be at a reduced rate) imposed on such payment under the laws of the
jurisdiction under which such Foreign Subsidiary Borrower is incorporated,
organized or located, provided that such Lender is legally entitled to complete,
execute and deliver such form or certificate and such completion, execution or
submission would not prejudice the legal position of such Lender.

 

3.6.5 Each Lender agrees to use reasonable efforts to avoid or to minimize any
amounts which might otherwise be payable pursuant to this Section 3.6,
including, without limitation, the filing of applicable reports and returns with
applicable taxing bodies, provided that such effort shall not impose on any such
Lender any additional costs or legal or regulatory burdens deemed by such Lender
in its reasonable judgment to be material. In the event that any Lender
determines that any event or circumstance that will lead to a claim by it under
this Section 3.6 has occurred or will occur, such Lender will use its best
efforts to so notify the Company in writing, provided that any failure to
provide such notice shall in no way impair the rights of any Lender to demand
and receive compensation under this Section 3.6.

 

3.6.6 If any payment by any Borrower is made to or for the account of any Lender
after deduction for or on account of tax, and additional payments are made by
such Borrower then, if any Lender shall receive or be granted a credit against,
refund or remission for such tax, such Lender shall, to the extent that it can
do so without prejudice to the retention of the amount of such credit, refund or
remission, reimburse to such Borrower such amount as such Lender shall, in its
absolute opinion, have concluded to be attributable to the relevant tax or
deduction or withholding. Nothing herein contained shall interfere with the
right of any Lender to arrange its affairs in whatever manner it thinks fit and,
in particular, the Lenders shall not be under any obligation to claim relief
from its corporation profits or similar tax liability in respect of such tax in
priority to any other claims, reliefs, credits or deductions available to it nor
oblige any Lenders to disclose any information relating to its tax affairs. Such
reimbursement shall be made as soon as reasonably practical upon such Lender
certifying that the amount of such credit or remission has been received by it.

 

3.7 Substitution of Lender. If (a) the obligation of any Lender to make or
maintain Loans has been suspended pursuant to Section 3.3 when not all Lenders’
obligations to do so have been suspended, (b) any Lender has demanded
compensation under Sections 3.1 or 3.2 when all Lenders have not done so or
(c) any Lender is a Defaulting Lender, the Company shall have the right, if no
Default then exists, to replace such Lender (a “Replaced Lender”) with one or
more other lenders (collectively, the “Replacement Lender”) acceptable to the
Agent, provided that (i) at the time of any replacement pursuant to this
Section 3.7, the Replacement Lender shall enter into one or more Assignments
pursuant to which the Replacement Lender shall acquire the Commitments and
outstanding Advances and other obligations of the Replaced Lender and, in
connection therewith, shall pay to the Replaced Lender in respect thereof an
amount equal to the sum of (A) the amount of principal of, and all accrued
interest on, all outstanding Loans of the Replaced Lender, (B) the amount of all
accrued, but theretofore unpaid, fees owing to the Replaced Lender hereunder and
(C) the amount which would be payable by the Borrowers to the Replaced Lender
pursuant to Section 3.4, if any, if the Borrowers prepaid at the time of such
replacement all of the Loans of such Replaced Lender outstanding at such time;
provided, that, no Defaulting Lender shall be entitled to compensation under
clause (C) or under Section 3.4 upon any such payment, and (ii) all obligations
of the Borrowers then owing to the Replaced Lender (other than those
specifically described in clause (i) above in respect of which the assignment
purchase price has been, or is concurrently being, paid) shall be paid in full
to such Replaced Lender concurrently with such replacement. Upon the execution
of the respective Assignments, the payment of amounts referred to in

 

38



--------------------------------------------------------------------------------

clauses (i) and (ii) above and, if so requested by the Replacement Lender,
delivery to the Replacement Lender of the appropriate Note or Notes executed by
the Borrowers, the Replacement Lender shall become a Lender hereunder and the
Replaced Lender shall cease to constitute a Lender hereunder. The provisions of
this Agreement (including without limitation Sections 3.4 and 10.7) shall
continue to govern the rights and obligations of a Replaced Lender with respect
to any Loans made or any other actions taken by such lender while it was a
Lender. Nothing herein shall release any Defaulting Lender from any obligation
it may have to any Borrower, the Agent or any other Lender.

 

ARTICLE IV

 

CONDITIONS PRECEDENT

 

4.1 Closing Conditions. On the date hereof, the Borrowers shall furnish, or
shall cause to be furnished, to the Agent, with sufficient copies for the
Lenders, each of the following:

 

(a) Copies of the articles of incorporation or similar organizational documents
of the Company, together with all amendments thereto, and a certificate of good
standing or similar governmental evidence of corporate existence, all certified
by the Secretary, an Assistant Secretary or another duly authorized
representative of the Company.

 

(b) Copies, certified by the Secretary, an Assistant Secretary or another duly
authorized representative of the Company, of its by-laws and of its Board of
Directors’ resolutions (and resolutions of other bodies, if any are deemed
necessary by counsel for any Lender) authorizing the execution of the Loan
Documents.

 

(c) An incumbency certificate, executed by the Secretary, an Assistant Secretary
or another duly authorized representative of each Borrower, which shall identify
by name and title and bear the signature of the officers of such Borrower
authorized to sign the applicable Loan Documents and to make borrowings
hereunder, upon which certificate the Agent and the Lenders shall be entitled to
rely until informed of any change in writing by such Borrower.

 

(d) A written opinion of the internal counsel for the Company, addressed to the
Lenders in substantially the form of Exhibit E hereto.

 

(e) Copies of all governmental and nongovernmental consents, approvals,
authorizations, declarations, registrations or filings required on the part of
any Borrower in connection with the execution, delivery and performance of the
Loan Documents or the transactions contemplated hereby or thereby or as a
condition to the legality, validity or enforceability of the Loan Documents,
certified as true and correct in full force and effect as of the Effective Date
by a duly authorized officer of the Borrowers, or if none is required, a
certificate of such officer to that effect.

 

(f) Payment of all fees owing by the Borrowers as of the Effective Date.

 

(g) Copies of the unqualified audited consolidated financial statements of the
Company and its Subsidiaries for the fiscal year ended January 2, 2005, copies
of the internally prepared consolidated financial statements of the Company and
its Subsidiaries for the fiscal quarter ended October 2, 2005, and copies of
five year financial projections for the Company and its Subsidiaries, in each
case in form and substance reasonably satisfactory to the Agent.

 

39



--------------------------------------------------------------------------------

(h) The presentation of evidence satisfactory to the Agent that the Loan
Agreement dated June 24, 2003, among the Company, certain other borrowers named
therein, and the lenders party thereto and the agent named therein shall have
been terminated and all indebtedness, liabilities, and obligations outstanding
thereunder shall have been paid in full or will be paid from the proceeds of the
initial Advance.

 

(i) The Agent shall have reasonably determined that since November 4, 2005,
there is an absence of any material adverse change or disruption in primary or
secondary loan syndication markets, financial markets or in capital markets
generally (whether resulting from events prior to or after the date of the
commitment) that would likely impair syndication of the Loans hereunder.

 

(j) Each of the conditions set forth in Section 4.2 shall have been satisfied.

 

(k) Such other agreements and documents, and the satisfaction of such other
conditions as may be reasonably required by the Agent.

 

4.2 Each Advance. The Lenders shall not be required to make any Credit
Extensions or continue or convert any Loans, unless on the applicable Borrowing
Date, both before and after giving effect on a pro forma basis to the making of
such Credit Extension or such continuation or conversion:

 

(a) There exists no Default or Unmatured Default.

 

(b) The representations and warranties contained in Article V are true and
correct in all material respects as of such Borrowing Date except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects on and as of such earlier date.

 

(c) All legal matters incident to the making or continuation of such Loans shall
be satisfactory to the Agent and its counsel.

 

Each Borrowing notice or request for issuance of a Facility LC with respect to
each Credit Extension and each continuation or conversion by a Borrower
hereunder shall constitute a representation and warranty by the Company and such
Borrower that the conditions contained in Sections 4.2(a) and (b) have been
satisfied.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Each of the Company and the Foreign Subsidiary Borrowers (insofar as the
representations and warranties set forth below relate to such Foreign Subsidiary
Borrower) represents and warrants to the Lenders that:

 

5.1 Corporate Existence and Standing. Each of the Company and its Significant
Subsidiaries and each Foreign Subsidiary Borrower is a corporation, partnership,
limited liability company or other organization, duly organized and validly
existing under the laws of its jurisdiction of organization and has all
requisite corporate, partnership, company or similar authority to conduct its
business as presently conducted.

 

40



--------------------------------------------------------------------------------

5.2 Authorization and Validity. Each Borrower has the corporate or other power
and authority and legal right to execute and deliver the Loan Documents and to
perform its obligations thereunder. The execution and delivery by each of the
Borrowers of the Loan Documents and the performance of their obligations
thereunder have been duly authorized by proper corporate proceedings, and the
Loan Documents to which they are a party constitute legal, valid and binding
obligations of the Borrowers enforceable against the Borrowers in accordance
with their terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and by equitable principles affecting the availability of specific
performance and other remedies.

 

5.3 No Conflict; Government Consent. Neither the execution and delivery by the
Borrowers of the Loan Documents, nor the consummation of the transactions
therein contemplated, nor compliance with the provisions thereof will violate
any law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on the Company or any of its Subsidiaries or the Company’s or any
Subsidiary’s articles of incorporation, code of regulations or by-laws or the
provisions of any indenture, instrument or agreement to which the Company or any
of its Subsidiaries is a party or is subject, or by which it, or its Property,
is bound, or conflict with or constitute a default thereunder, or result in the
creation or imposition of any Lien (other than any Lien permitted by
Section 6.12) in, of or on the Property of the Company or a Subsidiary pursuant
to the terms of any such indenture, instrument or agreement. No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of any
governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with the execution, delivery
and performance of, or the legality, validity, binding effect or enforceability
of, any of the Loan Documents.

 

5.4 Financial Statements. The January 2, 2005 audited consolidated financial
statements of the Company and its Subsidiaries and the October 2, 2005 interim
consolidated financial statements of the Company and its Subsidiaries heretofore
delivered to the Lenders were prepared in accordance with generally accepted
accounting principles in effect on the date such statements were prepared and
fairly present the consolidated financial condition and operations of the
Company and its Subsidiaries.

 

5.5 Material Adverse Change. Since January 2, 2005, there has been no change in
the business, Property, prospects, condition (financial or otherwise) or results
of operations of the Company and its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect.

 

5.6 Taxes. The Company and its Subsidiaries have filed all United States federal
tax returns and all other material tax returns which are required to be filed by
any Governmental Authority and have paid all taxes shown as due pursuant to said
returns or pursuant to any assessment received by the Company or any of its
Subsidiaries by any Governmental Authority, except such taxes, if any, as are
being contested in good faith and as to which adequate reserves have been
provided in accordance with Agreement Accounting Principles and as to which no
Lien (other than as permitted by Section 6.12) exists. No tax liens have been
filed and no claims are being asserted with respect to any such taxes, in each
case other than as permitted by Section 6.12. The charges, accruals and reserves
on the books of the Company and its Subsidiaries in respect of any taxes or
other governmental charges are adequate.

 

5.7 Litigation and Contingent Obligations. Except as set forth on Schedule 5.7
hereto, there is no litigation, arbitration or proceeding pending or, to the
knowledge of any of their executive officers, any governmental investigation or
inquiry pending or any litigation, arbitration, governmental

 

41



--------------------------------------------------------------------------------

investigation, proceeding or inquiry threatened against or affecting the Company
or any of its Significant Subsidiaries which could reasonably be expected to
have a Material Adverse Effect or which seeks to prevent, enjoin or delay the
making of the Credit Extensions. Other than any liability incident to such
litigation, arbitration or proceedings listed on Schedule 5.7, the Company and
its Significant Subsidiaries have no material contingent obligations not
provided for or disclosed in the financial statements referred to in
Section 5.4.

 

5.8 Subsidiaries. Schedule 5.8 hereto contains an accurate list of all
Significant Subsidiaries of the Company as of the date of this Agreement,
setting forth their respective jurisdictions of incorporation or organization
and the percentage of their respective capital stock owned by the Company or
other Subsidiaries. All of the issued and outstanding shares of capital stock of
such Significant Subsidiaries held by the Company have been duly authorized and
issued and are fully paid and non-assessable.

 

5.9 ERISA. Each member of the Controlled Group has fulfilled its obligations in
all material respects under the minimum funding standards of ERISA and the Code
with respect to each Plan. Each member of the Controlled Group is in compliance
with the applicable provisions of ERISA and the Code with respect to each Plan
except where such non compliance could not reasonably be expected to have a
Material Adverse Effect. Each Plan complies in all material respects with all
applicable requirements of law and regulations, no Reportable Event which has or
may result in any material liability has occurred with respect to any Plan, and
no steps have been taken to reorganize or terminate any Single Employer Plan. No
member of the Controlled Group has (i) sought a waiver of the minimum funding
standard under Section 412 of the Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Single Employer Plan or Multiemployer
Plan, or made any amendment to any Plan, which has resulted or could result in
the imposition of a Lien or the posting of a bond or other security under ERISA
or the Code or (iii) incurred any material, actual liability under Title IV of
ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA.

 

5.10 Accuracy of Information. No information, exhibit or report furnished by the
Company or any of its Subsidiaries in writing to the Agent or to any Lender in
connection with the negotiation of the Loan Documents contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading in light of the
circumstances in which made, as of the date thereof.

 

5.11 Regulations T, U and X. Margin Stock constitutes less than 25% of those
assets of the Company and its Subsidiaries which are subject to any limitation
on sale, pledge, or other restriction hereunder and the Company and its
Subsidiaries are in compliance with Section 6.2.

 

5.12 Compliance With Laws. The Company and its Subsidiaries have complied with
all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof, having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property if failure to comply could reasonably be expected to
have a Material Adverse Effect.

 

5.13 Plan Assets; Prohibited Transactions. The Company and its Significant
Subsidiaries have not engaged in any prohibited transaction within the meaning
of Section 4.06 of ERISA or Section 4975 of the Code which could result in any
material liability; and neither the execution of this Agreement nor the making
of Credit Extensions (assuming that the Lenders do not fund any of the Credit
Extensions with any “plan assets” as defined in ERISA) hereunder give rise to a
non-exempt prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code.

 

42



--------------------------------------------------------------------------------

5.14 Environmental Matters. In the ordinary course of its business, the officers
of the Company consider the effect of Environmental Laws on the business of the
Company and its Subsidiaries, in the course of which they identify and evaluate
potential risks and liabilities accruing to the Company and its Subsidiaries due
to Environmental Laws. On the basis of this consideration, the Company has
reasonably concluded that Environmental Laws cannot reasonably be expected to
have a Material Adverse Effect. Neither the Company nor any of its Significant
Subsidiaries has received any notice to the effect that its operations are not
in material compliance with any of the requirements of applicable Environmental
Laws or are the subject of any federal or state investigation evaluating whether
any remedial action is needed to respond to a release of any toxic or hazardous
waste or substance into the environment, which non-compliance or remedial action
could reasonably be expected to have a Material Adverse Effect.

 

5.15 Investment Company Act. No Borrower is an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

 

5.16 Public Utility Holding Company Act. No Borrower is a “holding company” or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company”, within the meaning
of the Public Utility Holding Company Act of 1935, as amended.

 

5.17 Foreign Subsidiary Borrowers.

 

(a) Each Foreign Subsidiary Borrower is a direct or indirect Wholly-Owned
Subsidiary of the Company (excluding director qualifying shares); and

 

(b) Each Foreign Subsidiary Borrower will have, upon becoming a party hereto,
all right and authority to enter into this Agreement and each other Loan
Document to which it is a party, and to perform all of its obligations under
this and each other Loan Document to which it is a party; all of the foregoing
actions will have been taken prior to any request for Loans by such Borrower,
duly authorized by all necessary action on the part of such Borrower, and when
such Foreign Subsidiary Borrower becomes a party hereto, this Agreement and each
other Loan Document to which it is a party will constitute valid and binding
obligations of such Borrower enforceable in accordance with their respective
terms except as such terms may be limited by the application of bankruptcy,
moratorium, insolvency and similar laws affecting the rights of creditors
generally and by equitable principles affecting the availability of specific
performance and other remedies.

 

5.18 Ownership of Properties. On the Effective Date, the Company and its
Subsidiaries will have good title, free of all Liens (other than as permitted by
Section 6.12), to all Property and assets reflected in the financial statements
as owned by it other than defects in title which could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.19 Reportable Transaction. Neither any Borrower nor any Subsidiary intends to
treat the Advances and related transactions as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4). In the event any
Borrower or any Subsidiary determines to take any action inconsistent with such
intention, it will promptly notify the Agent thereof.

 

43



--------------------------------------------------------------------------------

ARTICLE VI

 

COVENANTS

 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 

6.1 Financial Reporting. The Company will maintain, for itself and each
Subsidiary, a system of accounting enabling it to provide consolidated financial
statements for the Company and each Subsidiary in accordance with Agreement
Accounting Principles and furnish to the Lenders:

 

(a) Within 120 days after the close of each of its fiscal years, an unqualified
(except for qualifications relating to changes in accounting principles or
practices reflecting changes in generally accepted accounting principles and
required or approved by the Company’s independent certified public accountants)
audit report certified by nationally recognized independent certified public
accountants certifying that the Company’s consolidated financial statements are
fairly stated in all material respects, in accordance with Agreement Accounting
Principles for itself and the Subsidiaries, including balance sheets as of the
end of such period, related income statements, and statements of cash flows.

 

(b) Within 60 days after the close of the first three quarterly periods of each
of its fiscal years, for itself and the Subsidiaries, consolidated unaudited
balance sheets as at the close of each such period and related income statement
and a statement of cash flows for the period from the beginning of such fiscal
year to the end of such quarter, all certified by a Designated Financial Officer
of the Company.

 

(c) Together with the financial statements required under Sections 6.1(a) and
(b), a compliance certificate in substantially the form of Exhibit F hereto
signed by a Designated Financial Officer of the Company showing the calculations
necessary to determine compliance with this Agreement and stating that no
Default or Unmatured Default exists, or if any Default or Unmatured Default
exists, stating the nature and status thereof.

 

(d) As soon as possible and in any event within 5 days after (x) receipt by the
Company, and (y) a determination is made by the Company concerning a Material
Adverse Effect with respect thereto, a copy of (a) any notice or claim to the
effect, that the Company or any of its Subsidiaries is or may be liable to any
Person as a result of the release by the Company, any of its Subsidiaries, or
any other Person of any toxic or hazardous waste or substance into the
environment, (b) any notice alleging any violation of any federal, state or
local environmental, health or safety law or regulation by the Company or any of
its Subsidiaries, and (c) any notice of occurrence of any Reportable Event,
which, in each case, could reasonably be expected to have a Material Adverse
Effect.

 

(e) Promptly after the sending or filing thereof, copies of all forms 8K, 10-K
and 10-Q which the Company files with the Securities and Exchange Commission or
any successor agency thereof pertaining to the Company or any of its
Subsidiaries as the issuer of securities.

 

(f) Promptly, such other information respecting the business, properties,
operations or condition, financial or otherwise, of the Company or any of their
respective Subsidiaries as any Lender or the Agent may from time to time
reasonably request.

 

44



--------------------------------------------------------------------------------

6.2 Use of Proceeds. The Company will, and will cause each Subsidiary to, use
the proceeds of all Credit Extensions, to refinance existing Indebtedness, for
working capital or general corporate purposes. None of the proceeds of any of
the Advances made under this Agreement will be used, whether directly or
indirectly, in violation of any applicable law or regulation, including without
limitation Regulations T, U or X, or to purchase or carry any Margin Stock.

 

6.3 Notice of Default. The Company will give prompt notice in writing to the
Agent of the occurrence of any Default or Unmatured Default known to it or which
in the exercise of reasonable and customary diligence it should have known.

 

6.4 Conduct of Business. The Company will, and will cause each Subsidiary to do
all things necessary to remain duly incorporated, validly existing and in good
standing in its jurisdiction of organization (subject to Section 6.11) and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, except in any such case where such failure
could not reasonably be expected to have a Material Adverse Effect.

 

6.5 Taxes. The Company will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with Agreement Accounting Principles and those which the failure to file or pay
could not reasonably be expected to have a Material Adverse Effect.

 

6.6 Insurance. The Company will, and will cause each Subsidiary to, maintain
insurance with financially sound and reputable insurance companies (or
self-insurance programs) on their Property in such amounts (with such customary
deductibles, exclusions and self-insurance) and covering such risks as
management of the Company reasonably considers consistent with sound business
practice.

 

6.7 Compliance with Laws. The Company will, and will cause each Subsidiary to,
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject except for such noncompliance as
could not reasonably be expected to have a Material Adverse Effect.

 

6.8 Maintenance of Properties. The Company will, and will cause each Subsidiary
to, do all things reasonably necessary to maintain, preserve, protect and keep
its material Property in good repair, working order and condition (ordinary wear
and tear excepted), and make all reasonably necessary and proper repairs,
renewals and replacements.

 

6.9 Inspection. The Company will, and will cause each Subsidiary to, permit the
Agent and upon the occurrence of a Default and during the continuation thereof
the Lenders, directly or by their respective representatives and agents, to
inspect (at no cost to any Borrower) any of the Property, corporate books and
financial records of the Company and each Subsidiary, to examine and make copies
of the books of accounts and other financial records of the Company and each
Subsidiary, and to discuss the affairs, finances and accounts of the Company and
each Subsidiary with, and to be advised as to the same by, their respective
officers upon reasonable prior notice at such reasonable times and intervals as
the Agent or any Lender, as the case may be, may designate, which times and
intervals shall be reasonably acceptable to the Company; provided, however, that
such examination shall exclude examination or disclosure of “personal data”
within the meaning of the European Union Data Protection

 

45



--------------------------------------------------------------------------------

Directive (the “EU Directive”) if such disclosure or examination would cause the
Company or any Subsidiary of the Company to be in violation of the EU Directive
or US-EU Safe Harbor Data Privacy Arrangements issued pursuant to the EU
Directive.

 

6.10 Merger. The Company will not, nor will it permit any Subsidiary to, merge
or consolidate with or into any other Person or make any Acquisition of any
Person, except that, provided no Default or Unmatured Default shall have
occurred and be continuing or would result therefrom, (a) the Company may merge
or consolidate with any other Person so long as the Company is the surviving
corporation or make any Acquisition of any Person, (b) a Subsidiary may merge
into the Company or a Wholly-Owned Subsidiary or (c) a Wholly-Owned Subsidiary
may merge with and into any other Person so long as after giving effect to such
merger, such other Person shall be controlled by the Company or a Subsidiary of
the Company.

 

6.11 Sale of Assets. The Company will not, nor will it permit any Subsidiary to,
lease, sell or otherwise dispose of its Property, to any other Person, (other
than the Company or any Guarantor), except:

 

(a) leases, sales or other dispositions to majority-owned or controlled
Subsidiaries subject to the terms of Section 6.13.

 

(b) any transfer of an interest in accounts or notes receivable and related
assets as part of a Qualified Receivables Transaction.

 

(c) leases, sales (including sale leasebacks) or other dispositions of its
Property in addition to those described in clauses (a) and (b) above so long as
the aggregate value of assets leased, sold or disposed of in any one transaction
does not exceed 15% of the Total Assets of the Company and its Subsidiaries at
the time of such transaction.

 

(d) sales or dispositions of worn out or obsolete equipment and other fixed
assets.

 

(e) exchanges of real property for other real property of substantially similar
value on fair and reasonable terms applicable to an arm’s length transaction.

 

Notwithstanding anything in this Section 6.11 to the contrary, no such leases,
sales or other dispositions of property may be made if any Default has occurred
and is continuing.

 

6.12 Liens and Subsidiary Indebtedness. The Company will not, nor will it permit
any Subsidiary to, create, incur, or suffer to exist any Lien in, of or on the
Property of the Company or any of its Subsidiaries and the Company will not
permit any Subsidiary to create, incur or suffer to exist any Indebtedness,
except:

 

(a) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

 

(b) Liens imposed by law, such as carriers’, warehousemen’s, landlord’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 90 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books.

 

46



--------------------------------------------------------------------------------

(c) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.

 

(d) Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Company or the Subsidiaries.

 

(e) Liens granted by any Subsidiary in favor of the Company or any other
Subsidiary.

 

(f) Any interest or title of a lessor in the property subject to any Capitalized
Lease Obligation or Operating Lease.

 

(g) Any Lien created to secure payment of a portion of the purchase price of, or
existing at the time of acquisition of, any tangible fixed asset acquired by the
Company or any of its Subsidiaries may be created or suffered to exist upon such
fixed asset if the outstanding principal amount of the Indebtedness secured by
such Lien does not at any time exceed the purchase price paid by the Company or
such Subsidiary for such fixed asset; provided that such Lien does not encumber
any other asset at any time owned by the Company or such Subsidiary, and
provided, further, that not more than one such Lien shall encumber such fixed
asset at any one time.

 

(h) Judgment or other similar Liens arising in connection with legal proceedings
so long as the execution or other enforcement thereof is effectively stayed and
the claims secured thereby are being contested in good faith by appropriate
proceedings and the Company or such Subsidiary, as the case may be, has
established appropriate reserves against such claims in accordance with
Agreement Accounting Principles.

 

(i) Indebtedness of any Subsidiary outstanding hereunder.

 

(j) Indebtedness of any Subsidiary owing to the Company or any other Subsidiary.

 

(k) (x) Liens encumbering Property of the Company or any Subsidiary securing
Indebtedness of the Company or any Subsidiary and (y) unsecured Indebtedness of
Subsidiaries, in each case, in addition to the Liens and Indebtedness described
in clauses (a) through (j) above, in an aggregate amount not exceeding 25% of
the consolidated Net Worth of the Company and its Subsidiaries.

 

6.13 Affiliates. The Company will not, and will not permit any Subsidiary to,
enter into any transaction (including, without limitation, the purchase or sale
of any Property or service) with, or make any payment or transfer to, any
Affiliate except in the ordinary course of business and pursuant to the
reasonable requirements of the Company’s or such Subsidiary’s business and upon
fair and reasonable terms (taken as a whole) no less favorable to the Company or
such Subsidiary than the Company or such Subsidiary would obtain in a comparable
arms-length transaction.

 

47



--------------------------------------------------------------------------------

6.14 Leverage Ratio. The Company shall not permit its Leverage Ratio to exceed
0.5 to 1.0 as of the last day of each fiscal quarter.

 

6.15 Interest Coverage Ratio. The Company shall not permit its Interest Coverage
Ratio to be less than 5.0 to 1.0 as of the last day of each fiscal quarter.

 

6.16 Financial Contracts. The Company will not, nor will it permit any
Subsidiary to, enter into any Financial Contract for speculative purposes.

 

ARTICLE VII

 

DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 

7.1 Any representation or warranty made by the Company or its Subsidiaries to
the Lenders or the Agent in any Loan Document, in connection with any Credit
Extension, or in any certificate or information delivered in writing in
connection with any Loan Document shall be false in any material respect on the
date as of which made and shall not be remedied within three Business Days after
written notice from the Agent.

 

7.2 Nonpayment of principal of any Loan when due, nonpayment of any
Reimbursement Obligation within one Business Day after the same becomes due, or
nonpayment of interest on any Loan or of any facility fee, LC Fee or any other
payment obligations under any of the Loan Documents within three Business Days
after the same becomes due (unless such Loan has been rolled over as provided in
this Agreement).

 

7.3 The breach by any Borrower of any of the terms or provisions of Sections
6.2, 6.3, 6.4, 6.5, 6.10, 6.11, 6.12, 6.13, 6.14 or 6.15 which is not remedied
within three Business Days after written notice from the Agent.

 

7.4 The breach by any Borrower (other than a breach which constitutes a Default
under Section 7.1, 7.2 or 7.3) of any of the terms or provisions of this
Agreement or any other Loan Document which is not remedied within 30 days after
written notice from the Agent.

 

7.5 Failure of the Company or any of its Subsidiaries to pay when due any
Indebtedness or Rate Hedging Obligations (valued by reference to the amount of
the Net Mark-to-Market Exposure) aggregating in excess of $15,000,000 (“Material
Indebtedness”); or the default by the Company or any of its Subsidiaries in the
performance of any term, provision or condition contained in any agreement under
which any such Material Indebtedness was created or is governed, or any other
event shall occur or condition exist, the effect of which in the case of any
such default or event is to cause, or to permit the holder or holders of such
Material Indebtedness to cause, such Material Indebtedness to become due prior
to its stated maturity; or any Material Indebtedness of the Company or any of
its Subsidiaries shall be declared to be due and payable or required to be
prepaid or repurchased (other than by a regularly scheduled payment) prior to
the stated maturity thereof; or the Company or any of its Subsidiaries shall not
pay, or admit in writing its inability to pay, its debts generally as they
become due.

 

7.6 The Company or any of its Subsidiaries, shall (i) have an order for relief
entered with respect to it under any existing or future law of any jurisdiction,
domestic or foreign, relating to

 

48



--------------------------------------------------------------------------------

bankruptcy, insolvency, reorganization or relief of debtors, (ii) make an
assignment for the benefit of creditors, (iii) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any Substantial Portion of its
Property, (iv) institute any proceeding seeking an order for relief under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to
adjudicate it a bankrupt or insolvent entity, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts or seeking similar relief under any law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency or reorganization or relief of
debtors or similar proceeding or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(v) take any corporate action to authorize or effect any of the foregoing
actions set forth in this Section 7.6 or (vi) fail to contest in good faith any
appointment or proceeding described in Section 7.7.

 

7.7 Without its application, approval or consent, a receiver, trustee, examiner,
liquidator or similar official shall be appointed for the Company or any of its
Subsidiaries or any Substantial Portion of their respective Property, or a
proceeding described in Section 7.6(iv) shall be instituted against the Company
or any of its Subsidiaries and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of 60 consecutive
days.

 

7.8 Any court, government or governmental agency shall without appropriate
compensation condemn, seize or otherwise appropriate, or take custody or control
of (each a “Condemnation”), all or any portion of the Property of the Company or
any of its Subsidiaries which, when taken together with all other Property of
the Company and its Subsidiaries so condemned, seized, appropriated, or taken
custody or control of, during the twelve-month period ending with the month in
which any such Condemnation occurs, constitutes a Substantial Portion and could
reasonably be expected to have a Material Adverse Effect.

 

7.9 The Company or any of its Subsidiaries shall fail within 90 days to pay,
bond or otherwise discharge any judgment or order for the payment of money in
excess of $15,000,000, which is not stayed on appeal.

 

7.10 Any member of the Controlled Group shall fail to pay when due after the
expiration of any applicable grace period an amount or amounts aggregating in
excess of $1,000,000 which it shall have become liable to pay under Title IV of
ERISA; or notice of intent to terminate a Single Employer Plan with Unfunded
Liabilities in excess of $1,000,000 (a “Material Plan”) shall be filed under
Section 4041(c) of ERISA by any member of the Controlled Group, any plan
administrator or any combination of the foregoing; or PBGC shall institute
proceedings under which it is likely to prevail under Title IV of ERISA to
terminate, to impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or to cause a trustee to be appointed to administer any
Material Plan; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default, within the meaning of Section 4219(c)(5) of ERISA, with respect to, one
or more Multiemployer Plans which causes one or more members of the Controlled
Group to incur a current payment obligation in excess of $1,000,000.

 

7.11 The occurrence of any Change in Control.

 

7.12 Any Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or assert the invalidity or unenforceability of
any Guaranty or any Guarantor denies that it has any further liability under any
Guaranty to which it is a party, or gives notice to such effect.

 

49



--------------------------------------------------------------------------------

ARTICLE VIII

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1 Acceleration; Facility LC Collateral Account.

 

(a) If any Default described in Section 7.6 or 7.7 occurs, the obligations of
the Lenders to make Loans hereunder and the obligation and power of the LC
Issuer to issue Facility LCs shall automatically terminate and the Obligations
shall immediately become due and payable without presentment, demand, protest or
notice of any kind, all of which the Borrowers hereby expressly waive and
without any election or action on the part of the Agent, the LC Issuer or any
Lender and the Company will be and become thereby unconditionally obligated,
without any further notice, act or demand, to pay to the Agent an amount in
immediately available funds, which funds shall be held in the Facility LC
Collateral Account, equal to the difference of (x) the amount of LC Obligations
at such time, less (y) the amount on deposit in the Facility LC Collateral
Account at such time which is free and clear of all rights and claims of third
parties and has not been applied against the Obligations (such difference, the
“Collateral Shortfall Amount”)

 

(b) If any Default occurs and is continuing (other than a Default described in
Section 7.6 or 7.7), the Required Lenders may (a) terminate or suspend the
obligations of the Lenders to make Loans and the obligation and power of the LC
Issuer to issue Facility LCs, or declare the Obligations to be due and payable,
or both, whereupon (if so declared) the Obligations shall become immediately due
and payable, without presentment, demand, protest or notice of any kind, all of
which the Borrowers hereby expressly waive, and (b) upon notice to the Company
and in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Company to pay, and the Company will,
forthwith upon such demand and without any further notice or act, pay to the
Agent the Collateral Shortfall Amount, which funds shall be deposited in the
Facility LC Collateral Account.

 

(i) If at any time while any Default is continuing, the Agent determines that
the Collateral Shortfall Amount at such time is greater than zero, the Agent may
make demand on the Company to pay, and the Company will, forthwith upon such
demand and without any further notice or act, pay to the Agent the Collateral
Shortfall Amount, which funds shall be deposited in the Facility LC Collateral
Account.

 

(ii) The Agent may at any time or from time to time after funds are deposited in
the Facility LC Collateral Account, apply such funds to the payment of the
Obligations owing under this Agreement and any other amounts as shall from time
to time have become due and payable by the Company to the Lenders or the LC
Issuer under the Loan Documents.

 

(iii) At any time while any Default is continuing, neither the Company nor any
Person claiming on behalf of or through the Company shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Obligations owing under this Agreement have been indefeasibly paid in
full and the Aggregate Commitment has been terminated, any funds remaining in
the Facility LC Collateral Account shall be returned by the Agent to the Company
or paid to whomever may be legally entitled thereto at such time.

 

(iv) After acceleration of the maturity of the Obligations or termination of

 

50



--------------------------------------------------------------------------------

the obligations of the Lenders to make Loans and the obligation and power of the
LC Issuer to issue Facility LCs hereunder as a result of any Default (other than
any Default as described in Section 7.6 or 7.7 with respect to any Borrower) and
before any judgment or decree for the payment of the Obligations due shall have
been obtained or entered, the Required Lenders (in their sole discretion) may
direct the Agent and upon such direction the Agent shall, by notice to the
Company, rescind and annul such acceleration and/or termination.

 

8.2 Amendments.

 

8.2.1 Subject to the provisions of this Article VIII, the Required Lenders (or
the Agent with the consent in writing of the Required Lenders) and the Borrowers
may enter into agreements supplemental hereto for the purpose of adding or
modifying any provisions to the Loan Documents or changing in any manner the
rights of the Lenders or the Borrowers hereunder or waiving any Default
hereunder; provided however, that no such supplemental agreement shall, without
the consent of all of the Lenders:

 

(a) Extend the final maturity of any Loan, or extend the expiry date of any
Facility LC to a date after the Facility Termination Date or postpone any
regularly scheduled payment of principal of any Loan or forgive all or any
portion of the principal amount thereof or any Reimbursement Obligation related
thereto, or reduce the rate or extend the time of payment of interest or fees
thereon or Reimbursement Obligation related thereto.

 

(b) Modify the definition of Required Lenders.

 

(c) Extend the Facility Termination Date, or reduce the amount or extend the
payment date for, the mandatory payments required under Section 2.7, or increase
the amount of any Commitment of any Lender hereunder or the Aggregate Revolving
Credit Commitments or the Aggregate Commitments (other than any increase in
accordance with Section 2.1(d) or 2.1(g)), or permit any Borrower to assign its
rights under this Agreement.

 

(d) Amend this Section 8.2.1.

 

(e) Release any Borrower or any Guarantor.

 

(f) Change Section 2.11 in a manner that would alter the pro rata sharing of
payments required thereby.

 

8.2.2 In addition to amendments effected pursuant to the foregoing, the
Schedules may be amended as follows:

 

(a) Schedule 1.1(b) will be amended to add Subsidiaries of the Company as
additional Foreign Subsidiary Borrowers upon (A) execution and delivery by the
Company, any such Foreign Subsidiary Borrower and the Agent, of a Joinder
Agreement providing for any such Subsidiary to become a Foreign Subsidiary
Borrower, (B) delivery to the Agent of (a) such other documents with respect
thereto as the Agent shall reasonably request and (b) the written approval of
the Agent in its sole discretion.

 

(b) Schedule 1.1(b) will be amended to remove any Subsidiary as a Foreign
Subsidiary Borrower upon (A) written notice by the Company to the Agent to such
effect and (B) repayment in full of all outstanding Loans of such Foreign
Subsidiary Borrower.

 

51



--------------------------------------------------------------------------------

(c) Schedule 2.16 may be amended, modified, supplemented or replaced from time
to time with the consent of the Swing Line Lender and the Company.

 

8.2.3 No modification or waiver of any provision of this Agreement relating to
the Agent shall be effective without the written consent of the Agent, no
amendment of any provision relating to the Swing Line Lender shall be effective
without the written consent of the Swing Line Lender and no amendment of any
provision relating to the LC Issuer shall be effective without the written
consent of the LC Issuer. The Agent may waive payment of the fee required under
Section 13.3.2 without obtaining the consent of any other party to this
Agreement. Notwithstanding anything herein to the contrary, any Defaulting
Lender shall not be entitled to vote (whether to consent or to withhold its
consent) with respect to any amendment, modification, termination or waiver
other than with respect to any increase in the amount of such Defaulting
Lender’s Commitment and any forgiveness of any principal amount of any Loan or
any Reimbursement Obligation due such Defaulting Lender, and, for purposes of
determining the Required Lenders, the Commitments and the Loans of such
Defaulting Lender shall be disregarded and the Agent shall have the ability, but
not the obligation, to replace any such Defaulting Lender with another lender or
lenders.

 

8.3 Preservation of Rights. No delay or omission of the Lenders, the LC Issuer
or the Agent to exercise any right under the Loan Documents shall impair such
right or be construed to be a waiver of any Default or an acquiescence therein,
and the making of a Credit Extension notwithstanding the existence of a Default
or the inability of the Borrowers to satisfy the conditions precedent to such
Loan shall not constitute any waiver or acquiescence. Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment or other variation
of the terms, conditions or provisions of the Loan Documents whatsoever shall be
valid unless in writing signed by the Lenders required pursuant to Section 8.2,
and then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Agent, the LC Issuer and the Lenders until the
Obligations have been paid in full.

 

ARTICLE IX

 

GUARANTEE

 

9.1 Guarantee.

 

(a) The Company hereby unconditionally and irrevocably guarantees to the Agent
and the Lenders and their respective successors, endorsees, transferees and
assigns, the prompt and complete payment and performance by the Foreign
Subsidiary Borrowers when due (whether at the stated maturity, by acceleration
or otherwise) of the Obligations.

 

(b) The Company further agrees to pay any and all expenses (including, without
limitation, all reasonable fees and disbursements of counsel) which may be paid
or incurred by the Agent, or any Lender in enforcing, or obtaining advice of
counsel in respect of, any rights with respect to, or collecting, any or all of
the Obligations and/or enforcing any rights with respect to, or collecting
against, the Company under this Section. This Section shall remain in full force
and effect until the Obligations are paid in full and the Commitments are
terminated, notwithstanding that from time to time prior thereto the Borrowers
may be free from any Obligations.

 

52



--------------------------------------------------------------------------------

(c) No payment or payments made by any Borrower or any other Person or received
or collected by the Agent or any Lender from any Borrower or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of the Company hereunder which shall, notwithstanding any such
payment or payments, remain liable hereunder for the Obligations until the
Obligations are paid in full and the Commitments are terminated.

 

(d) The Company agrees that whenever, at any time, or from time to time, it
shall make any payment to the Agent or any Lender on account of its liability
under this Section, it will notify the Agent and such Lender in writing that
such payment is made under this Section for such purpose.

 

9.2 No Subrogation. Notwithstanding any payment or payments made by the Company
hereunder, or any set-off or application of funds of the Company by the Agent or
any Lender, the Company shall not be entitled to be subrogated to any of the
rights of the Agent or any Lender against the Borrowers or against any
collateral security or guarantee or right of offset held by the Agent or any
Lender for the payment of the Obligations, nor shall the Company seek or be
entitled to seek any contribution or reimbursement from the Borrowers in respect
of payments made by the Company hereunder, until all amounts owing to the Agent
and the Lenders by the Borrowers on account of the Obligations are paid in full
and the Commitments are terminated. If any amount shall be paid to the Company
on account of such subrogation rights at any time when all of the Obligations
shall not have been paid in full, such amount shall be held by the Company in
trust for the Agent and the Lenders, segregated from other funds of the Company,
and shall, forthwith upon receipt by the Company, be turned over to the Agent in
the exact form received by the Company (duly endorsed by the Company to the
Agent, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as Agent may determine. The provisions of this
paragraph shall survive the termination of this Agreement and the payment in
full of the Obligations and the termination of the Commitments.

 

9.3 Amendments, etc. with respect to the Obligations; Waiver of Rights. The
Company shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Company, and without notice to or further
assent by the Company, any demand for payment of any of the Obligations made by
the Agent or any Lender may be rescinded by such Agent or such Lender, and any
of the Obligations continued, and the Obligations, or the liability of any other
party upon or for any part thereof, or any collateral security or guarantee
therefor or right of offset with respect thereto, may, from time to time, in
whole or in part be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Agent or any Lender, and any
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, in accordance with the provisions thereof as the Agent (or the requisite
Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the Agent
or any Lender for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released. None of the Agent or any Lender shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for this Agreement or any property subject
thereto. When making any demand hereunder against the Company, the Agent or any
Lender may, but shall be under no obligation to, make a similar demand on the
Borrowers or any other guarantor, and any failure by the Agent or any Lender to
make any such demand or to collect any payments from the Borrowers or any such
other guarantor or any release of the Borrowers or such other guarantor shall
not relieve the Company of its obligations or liabilities hereunder, and shall
not impair or affect the rights and remedies, express or implied, or as a matter
of law, of the Agent or any Lender against the Company. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.

 

53



--------------------------------------------------------------------------------

9.4 Guarantee Absolute and Unconditional. The Company waives any and all notice
of the creation, renewal, extension or accrual of any of the Obligations and
notice of or proof of reliance by the Agent or any Lender upon this Agreement or
acceptance of this Agreement; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon this Agreement; and all dealings
between the Borrowers and the Company, on the one hand, and the Agent and the
Lenders, on the other, shall likewise be conclusively presumed to have been had
or consummated in reliance upon this Agreement. The Company waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrowers and the Company with respect to the Obligations. This
Article IX shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity, regularity or
enforceability of this Agreement, any other Loan Document, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the Agent
or any Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance by the Borrowers) which may at any time be available to
or be asserted by the Borrowers against the Agent or any Lender, or (c) any
other circumstance whatsoever (with or without notice to or knowledge of the
Borrowers or the Company) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrowers for the
Obligations, or of the Company under this Section 9.4, in bankruptcy or in any
other instance (other than a defense of payment or performance by the
Borrowers). When pursuing its rights and remedies hereunder against the Company,
the Agent and any Lender may, but shall be under no obligation to, pursue such
rights and remedies as it may have against the Borrowers or any other Person or
against any collateral security or guarantee for the Obligations or any right of
offset with respect thereto, and any failure by the Agent or any Lender to
pursue such other rights or remedies or to collect any payments from the
Borrowers or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrowers or any such other Person or of any such collateral security,
guarantee or right of offset, shall not relieve the Company of any liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Agent or any Lender
against the Company. This Article IX shall remain in full force and effect and
be binding in accordance with and to the extent of its terms upon the Company
and its successors and assigns, and shall inure to the benefit of the Agent and
the Lenders, and their respective successors, indorsees, transferees and
assigns, until all the Obligations and the obligations of the Company under this
Agreement shall have been satisfied by payment in full and the Commitments shall
be terminated, notwithstanding that from time to time during the term of this
Agreement the Borrowers may be free from any Obligations.

 

9.5 Reinstatement. This Article IX shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Agent or any Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Borrower or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or Trustee or similar
officer for, any Borrower or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 

9.6 Payments. The Company hereby agrees that all payments required to be made by
it hereunder will be made to the Agent without set-off or counterclaim in
accordance with the terms of the Obligations, including, without limitation, in
the currency in which payment is due.

 

54



--------------------------------------------------------------------------------

ARTICLE X

 

GENERAL PROVISIONS

 

10.1 Survival of Representations. All representations and warranties of the
Borrowers contained in this Agreement shall survive delivery of the Loan
Documents and the making of the Credit Extensions herein contemplated.

 

10.2 Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to a Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

 

10.3 Taxes. Subject to any limitations set forth in Section 3.6, any taxes
(excluding income taxes and franchise taxes (imposed in lieu of income taxes)
imposed on the Agent or any Lender as a result of a present or former connection
between the Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the Agent
or such Lender having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan
Document)) or other similar assessments or charges made by any governmental or
revenue authority in respect of the Loan Documents shall be paid by the Company,
together with interest and penalties, if any.

 

10.4 Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

 

10.5 Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Agent, the LC Issuer and the Lenders and
supersede all prior agreements and understandings among the Borrowers, the
Agent, the LC Issuer and the Lenders relating to the subject matter thereof
other than any fee letters among any Borrowers and any of the Agent or Arranger
and any other agreements of any of the Borrowers with the Agent which survive
the execution of the Loan Documents.

 

10.6 Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Agent is
authorized to act as such). The failure of any Lender to perform any of its
obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns.

 

10.7 Expenses; Indemnification.

 

(a) The Borrowers shall reimburse on demand the Agent and the Arranger for any
reasonable costs, and out-of-pocket expenses (including reasonable attorneys’
fees and time charges of attorneys for the Agent) paid or incurred by the Agent
or the Arranger in connection with the preparation, negotiation, execution,
delivery, syndication, review, amendment, modification, and administration of
the Loan Documents. The Borrowers also agree to reimburse on demand the Agent,
the LC Issuer, the Arranger and the Lenders for any reasonable costs, internal
charges and out-of-pocket expenses (including reasonable attorneys’ fees and
time charges of attorneys for the Agent, the LC Issuer, the Arranger and the
Lenders, which attorneys may be employees of the Agent, the LC Issuer, the
Arranger

 

55



--------------------------------------------------------------------------------

or the Lenders) paid or incurred by the Agent, the LC Issuer, the Arranger or
any Lender in connection with the collection and enforcement of the Loan
Documents. The Borrowers acknowledge and agree that from time to time the Agent
may prepare and may distribute to the Lenders (but shall have no obligation or
duty to prepare or to distribute to the Lenders) certain audit reports (the
“Reports”) pertaining to any Borrower’s and Guarantors’ assets for internal use
by the Agent from information furnished to it by or on behalf of the Borrowers,
after the Agent has exercised its rights of inspection pursuant to this
Agreement; provided that, if any Lender requests copies of any future similar
Reports which the Agent has prepared, then the Agent will provide such reports
to such Lender provided that such Lender has executed an indemnity agreement
acceptable to the Agent.

 

(b) The Borrowers hereby further agree to indemnify the Agent, the LC Issuer,
the Arranger and each Lender, and their respective directors, officers,
employees and advisors against all losses, claims, damages, penalties,
judgments, liabilities and expenses (including, without limitation, all expenses
of litigation or preparation therefor whether or not the Agent, the LC Issuer,
the Arranger or any Lender is a party thereto) which any of them may pay or
incur at any time arising out of or relating to this Agreement, the other Loan
Documents, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any Credit Extension
hereunder except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification. The obligations of the Borrowers under this Section 10.7 shall
survive the termination of this Agreement.

 

10.8 Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders.

 

10.9 Accounting. Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with Agreement Accounting Principles. For purposes
of Article VI (including any baskets or limitations expressed in U.S. Dollars
therein) of this Agreement, any Indebtedness, Investment or other amount made or
incurred in any currency other than U.S. Dollars shall be deemed to be the
U.S. Dollar Equivalent thereof.

 

10.10 Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

 

10.11 Nonliability of Lenders. The relationship between the Borrowers and the
Lenders and the Agent shall be solely that of borrower and lender. Neither the
Agent, the LC Issuer nor any Lender shall have any fiduciary responsibilities to
any Borrower. Neither the Agent, the LC Issuer nor any Lender undertakes any
responsibility to any Borrower to review or inform any Borrower of any matter in
connection with any phase of such Borrower’s business or operations. Each
Borrower agrees that neither the Agent, the LC Issuer nor any Lender shall have
liability to any Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by any Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined by a court of competent jurisdiction in a
final and non-appealable order that such losses resulted from the gross
negligence or willful misconduct of, or violation of applicable laws or any of
the Loan Documents by, the party from which recovery is sought. Neither the
Agent, the LC Issuer nor any Lender shall have any

 

56



--------------------------------------------------------------------------------

liability with respect to, and each Borrower hereby waives, releases and agrees
not to sue for, any special, indirect or consequential damages suffered by the
Borrowers in connection with, arising out of, or in any way related to the Loan
Documents or the transactions contemplated thereby.

 

10.12 Confidentiality. Each Lender agrees to hold any confidential information
which it may receive from any Borrower pursuant to this Agreement in confidence,
and will not disclose or use for any purpose other than its credit evaluation
under this Agreement such confidential information, except for disclosure:
(i) to any Transferee or prospective Transferee or to any direct, indirect,
actual or prospective counterparty (and its advisor) to any swap, derivative or
securitization transaction related to the obligations under this Agreement to
the extent provided in Section 13.4; (ii) to any affiliate of such Lender, or
any officer, director, employee or agent of such affiliate; provided, that such
affiliate agrees to hold any confidential information which it may receive in
confidence and not to disclose or use such confidential information for any
purpose other than to assist the lender in its credit evaluation under this
Agreement; (iii) to legal counsel, accountants and other professional advisors
to that Lender (or such affiliate thereof) to the extent necessary to advise
that Lender (or such affiliate thereof) concerning its rights or obligations in
respect of this Agreement; provided, that such professional advisor agrees to
hold any confidential information which it may receive in confidence and not to
disclose or use such confidential information for any purpose other than
advising that Lender with respect to its rights and obligations under this
Agreement; (iv) to regulatory officials to the extent required by applicable
law, rule, regulations, order, policy or directive (whether or not any such
policy or directive has the force of law); (v) pursuant to any order of any
court, arbitrator or Governmental Authority of competent jurisdiction (or as
otherwise required by law); provided, however, that the Lender (or other Person
given confidential information by such Lender) shall provide the Company with
prompt notice of any such required disclosure so that the Company may seek a
protective order or other appropriate remedy, unless such notice is prohibited
under applicable law, and in the event that such protective order or other
remedy is not obtained, such Lender (or such other Person) will furnish only
that portion of the confidential information which is legally required, and
(vi) to the extent reasonably necessary in connection with the exercise of any
remedy under this Agreement or any other Loan Document. Previously confidential
information that is or becomes available to the public or becomes available to
such Lender other than as a result of disclosure by (i) any Lender prohibited by
this Agreement or (ii) any person to whom a Lender is permitted to disclose such
information under obligation of confidentiality as provided in this
Section 10.12, shall no longer be subject to the confidentiality provisions of
this Section 10.12. Notwithstanding anything herein to the contrary,
confidential information shall not include, and the Agent and each Lender (and
each employee, representative or other agent of the Agent and any Lender for so
long as they remain an employee, representative or other agent) may disclose to
any and all Persons, without limitation of any kind, the “tax treatment” and
“tax structure” (in each case, within the meaning of Treasury Regulation
Section 1.6011-4) of the transactions contemplated hereby and all materials of
any kind (including opinions or other tax analyses) that are or have been
provided to the Agent or any Lender relating to such “tax treatment” or “tax
structure”; provided that with respect to any document or similar item that in
either case contains information concerning the “tax treatment” or “tax
structure” of the transactions contemplated hereby as well as other information,
this sentence shall only apply to such portions of the document or similar item
that relate to the “tax treatment” or “tax structure” of the transactions
contemplated hereby.

 

10.13 Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any Margin Stock for the repayment of the Credit Extensions provided
for herein.

 

57



--------------------------------------------------------------------------------

ARTICLE XI

 

THE AGENT

 

11.1 Appointment; Nature of Relationship. JPMCB is hereby appointed by the
Lenders as the Agent hereunder and under each other Loan Document, and each of
the Lenders irrevocably authorizes the Agent to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents. The Agent agrees to act as such
contractual representative upon the express conditions contained in this Article
XI. Notwithstanding the use of the defined term “Agent,” it is expressly
understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and that the Agent is merely acting as the contractual representative
of the Lenders with only those duties as are expressly set forth in this
Agreement and the other Loan Documents. In its capacity as the Lenders’
contractual representative, the Agent (i) does not hereby assume any fiduciary
duties to any of the Lenders, (ii) is a “representative” of the Lenders within
the meaning of Section 9-105 of the Uniform Commercial Code and (iii) is acting
as an independent contractor, the rights and duties of which are limited to
those expressly set forth in this Agreement and the other Loan Documents. Each
of the Lenders hereby agrees to assert no claim against the Agent on any agency
theory or any other theory of liability for breach of fiduciary duty, all of
which claims each Lender hereby waives.

 

11.2 Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall not have any implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.

 

11.3 General Immunity. Neither Agent nor any of its directors, officers, agents
or employees shall be liable to the Borrowers, the Lenders or any Lender for
(a) any action taken or omitted to be taken by it or them hereunder or under any
other Loan Document or in connection herewith or therewith except to the extent
such action or inaction is determined in a final non-appealable judgment by a
court of competent jurisdiction to have arisen from the gross negligence or
willful misconduct of such Person; or (b) any determination by the Agent that
compliance with any law or any governmental or quasi-governmental rule,
regulation, order, policy, guideline or directive (whether or not having the
force of law) requires the Advances and Commitments hereunder to be classified
as being part of a “highly leveraged transaction”.

 

11.4 No Responsibility for Loans, Recitals, etc. Neither the Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (i) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (ii) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (iii) the satisfaction of any condition specified in Article IV;
(iv) the validity, enforceability, effectiveness, sufficiency or genuineness of
any Loan Document or any other instrument or writing furnished in connection
therewith; (v) the value, sufficiency, creation, perfection or priority of any
Lien in any collateral security; (vi) the existence or possible existence of any
Default or Unmatured Default; or (vii) the financial condition of any Borrower
or Guarantor or any of their respective Subsidiaries. The Agent shall not have
any duty to disclose to the Lenders information that is not required to be
furnished by the Borrowers to such Agent at the time, but is voluntarily
furnished by the Borrowers to the Agent (either in its capacity as the Agent or
in its individual capacity).

 

11.5 Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with

 

58



--------------------------------------------------------------------------------

written instructions signed by the Required Lenders (or all Lenders if required
under Section 8.2.1), and such instructions and any action taken or failure to
act pursuant thereto shall be binding on all of the Lenders and on all holders
of the Obligations. The Lenders hereby acknowledge that the Agent shall not be
under any duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders. The Agent
shall be fully justified in failing or refusing to take any action hereunder and
under any other Loan Document unless it shall first be indemnified to its
satisfaction by the Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.

 

11.6 Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care. The Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Agent and the Lenders and all
matters pertaining to the Agent’s duties hereunder and under any other Loan
Document.

 

11.7 Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
employees of the Agent.

 

11.8 Agent’s Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify (to the extent not reimbursed by a Borrower and without limiting
the obligation of any Borrower to do so) the Agent ratably in proportion to the
U.S. Dollar Equivalent of their respective Commitments (or, if the Commitments
have been terminated, in proportion to the U.S. Dollar Equivalent of their
respective Commitments immediately prior to such termination) (i) for any
amounts not reimbursed by the Company for which the Agent is entitled to
reimbursement by the Company or the other Borrowers under the Loan Documents,
(ii) for any other expenses incurred by the Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents, and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Agent in any way relating to or arising out
of the Loan Documents or any other document delivered in connection therewith or
the transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Agent. The obligations of
the Lenders under this Section 11.8 shall survive payment of the Obligations and
termination of this Agreement.

 

11.9 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or a Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders.

 

11.10 Rights as a Lender. In the event the Agent is a Lender, the Agent shall
have the same rights and powers hereunder and under any other Loan Document as
any Lender and may exercise the

 

59



--------------------------------------------------------------------------------

same as though it were not an Agent, and the term “Lender” or “Lenders” shall,
at any time when the Agent is a Lender, unless the context otherwise indicates,
include the Agent in its individual capacity. The Agent and its Affiliates may
accept deposits from, lend money to, and generally engage in any kind of trust,
debt, equity or other transaction, in addition to those contemplated by this
Agreement or any other Loan Document, with the Company or any of its
Subsidiaries in which the Company or such Subsidiary is not restricted hereby
from engaging with any other Person.

 

11.11 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arranger or any other
Lender and based on the financial statements prepared by the Borrowers and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.

 

11.12 Successor Agent. The Agent may resign at any time by giving written notice
thereof to the Lenders and the Company, such resignation to be effective upon
the appointment of a successor Agent or, if no such successor Agent has been
appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. The Agent may be removed at any time with or without cause
by written notice received by the Agent from the Required Lenders, such removal
to be effective on the date specified by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint, on
behalf of the Borrowers and the Lenders, a successor Agent to such Agent. If no
such successor Agent shall have been so appointed by the Required Lenders within
thirty days after such resigning Agent’s giving notice of its intention to
resign, then such resigning Agent may appoint, on behalf of the Company and the
Lenders, a successor Agent for itself. If the Agent has resigned or been removed
and no successor Agent has been appointed, the Lenders may perform all the
duties of the Agent hereunder and the Company shall make all payments in respect
of the Obligations to the applicable Lender and for all other purposes shall
deal directly with the Lenders. No successor Agent shall be deemed to be
appointed hereunder until such successor Agent has accepted the appointment. Any
such successor Agent shall be a commercial bank having capital and retained
earnings of at least $500,000,000. Upon the acceptance of any appointment as an
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Agent. Upon the effectiveness of the resignation or
removal of the Agent, the resigning or removed Agent shall be discharged from
its duties and obligations hereunder and under the Loan Documents. After the
effectiveness of the resignation or removal of an Agent, the provisions of this
Article XI shall continue in effect for the benefit of the Agent in respect of
any actions taken or omitted to be taken by it while it was acting as an Agent
hereunder and under the other Loan Documents.

 

11.13 Delegation to Affiliates. The Borrowers and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver, and other
protective provisions to which the Agent is entitled under Articles X and XI.

 

11.14 Arranger, Syndication Agents and Documentation Agents. Each Lender and
each Borrower acknowledges and agrees that the Arranger, each Syndication Agent
and each Documentation Agent, in such capacity, shall not have any duties or
responsibilities, nor incur any liabilities, under this Agreement or the other
Loan Documents in its capacity as such.

 

60



--------------------------------------------------------------------------------

ARTICLE XII

 

SETOFF; ADJUSTMENTS AMONG LENDERS

 

12.1 Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or any Affiliate thereof to or for the credit or account of any
Borrower may be offset and applied toward the payment of the Obligations owing
to such Lender by such Borrower pursuant to this Agreement.

 

12.2 Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure to a Borrower (other
than payments received pursuant to Section 3.1, 3.2, 3.4, 3.6 or 10.7) in a
greater proportion than that received by any other Lender, such Lender agrees,
promptly upon demand, to purchase a portion of the Aggregate Outstanding Credit
Exposure to such Borrower held by the other Lenders so that after such purchase
each Lender will hold its Pro Rata Share of Aggregate Outstanding Credit
Exposure to such Borrower. If any Lender, whether in connection with setoff or
amounts which might be subject to setoff or otherwise, receives collateral or
other protection or such amounts which may be subject to setoff, such Lender
agrees, promptly upon demand, to take such action necessary such that all
Lenders share in the benefits of such collateral ratably in proportion to their
respective Pro Rata Share of the Aggregate Outstanding Credit Exposure. In case
any such payment is disturbed by legal process, or otherwise, appropriate
further adjustments shall be made.

 

ARTICLE XIII

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

13.1 Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers and the Lenders
and their respective successors and assigns, except that (i) the Borrowers shall
not have the right to assign their rights or obligations under the Loan
Documents and (ii) any assignment by any Lender must be made in compliance with
Section 13.3. Notwithstanding clause (ii) of this Section, any Lender may at any
time, without the consent of the Borrowers or the Agent, assign all or any
portion of its rights under this Agreement, and the Loan Documents to a Federal
Reserve Bank; provided, however, that no such assignment to a Federal Reserve
Bank shall release the transferor Lender from its obligations hereunder. The
Agent may treat the payee of any Loan Document as the owner thereof for all
purposes hereof unless and until such payee complies with Section 13.3 in the
case of an assignment thereof or, in the case of any other transfer, a written
notice of the transfer is filed with the Agent. Any assignee or transferee of
any of the Advances or a Note agrees by acceptance thereof to be bound by all
the terms and provisions of the Loan Documents. Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of any of the Advances or a holder of any
Note, shall be conclusive and binding on any subsequent holder, transferee or
assignee of such Note or of any Note or Notes issued in exchange therefor.

 

61



--------------------------------------------------------------------------------

13.2 Participations.

 

13.2.1 Permitted Participants; Effect. Subject to Section 13.4, any Lender may,
in the ordinary course of its business and in accordance with applicable law, at
any time sell to one or more banks or other entities (“Participants”)
participating interests in any Outstanding Credit Exposure of such Lender, any
Note held by such Lender, any Commitment of such Lender or any other interest of
such Lender under the Loan Documents. In the event of any such sale by a Lender
of participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the holder of its Outstanding Credit Exposure or Note
for all purposes under the Loan Documents, all amounts payable by the Borrowers
under this Agreement shall be determined as if such Lender had not sold such
participating interests (including without limitation payments with respect to
Non-Excluded Taxes), and the Borrowers and the Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.

 

13.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Commitment in which such
Participant has an interest which would require the consent of all Lenders under
Section 8.2.1.

 

13.2.3 Benefit of Setoff. The Borrowers agree that each Participant shall be
deemed to have the right of setoff provided in Section 12.1 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents and any such setoff shall be applied to the
Obligations, provided that each Lender shall retain the right of setoff provided
in Section 12.1 with respect to the amount of participating interests sold to
each Participant. The Lenders agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 12.1, agrees
to share with each Lender, any amount received pursuant to the exercise of its
right of setoff, such amounts to be shared in accordance with Section 12.2 as if
each Participant were a Lender.

 

13.3 Assignments.

 

13.3.1 Permitted Assignments. Subject to Section 13.4 and the further provisions
of this Section 13.3, any Lender may, in the ordinary course of its business and
in accordance with applicable law, at any time assign to one or more banks,
finance companies, insurance companies or other financial institutions or funds
that are engaged in making, purchasing or otherwise investing in commercial
loans in the ordinary course of its business or, any other entity (“Purchasers”)
all or any part of its rights and obligations under the Loan Documents. Such
assignment shall be substantially in the form of Exhibit G hereto (an
“Assignment”) or in such other form as may be agreed to by the parties thereto.
The consent of the Agent, the LC Issuer and the Company shall be required prior
to an assignment becoming effective, which consent shall not be unreasonably
withheld or delayed; provided, that, the consent of the Company shall not be
required for an assignment to (i) a Lender or an Affiliate of a Lender unless
such assignment would result in any Lender holding greater than fifty percent
(50%) of the Commitments, in which case consent of the Company shall be
required, or (ii) during the continuance of any Default, any other assignee.
Each such assignment shall be in an amount not less than the lesser of
(i) $5,000,000 (or its U.S. Dollar Equivalent), or (ii) the remaining amount of
the assigning Lender’s Commitment (calculated as at the date of such
assignment). No Assignment shall be permitted by a Lender that has any Alternate
Currency Commitment unless (i) the assignee agrees to assume the entire
obligation of the assignor to make Alternate Currency Loans and agrees to assume
all outstanding Alternate Currency Loans and (ii) such assumptions by the
assignee do not result in any Borrower being required to make additional
payments to any Lender under this Agreement.

 

62



--------------------------------------------------------------------------------

13.3.2 Effect; Effective Date. Upon (i) delivery to the Agent of a notice of
assignment, substantially in the form attached as Exhibit I to Exhibit G hereto
(a “Notice of Assignment”), together with any consents required by
Section 13.3.1, and (ii) payment of a $3,500 fee to the Agent for processing
such assignment (provided that such fee shall not be required if such assignment
is to an existing Lender or an Affiliate thereof), such assignment shall become
effective on the effective date specified in such Notice of Assignment. The
Notice of Assignment shall contain a representation by the Purchaser to the
effect that none of the consideration used to make the purchase of the
Commitment and Outstanding Credit Exposure under the applicable assignment
agreement are “plan assets” as defined under ERISA and that the rights and
interests of the Purchaser in and under the Loan Documents will not be “plan
assets” under ERISA. On and after the effective date of such assignment, such
Purchaser shall for all purposes be a Lender party to this Agreement and any
other Loan Document executed by the Lenders and shall have all the rights and
obligations of a Lender under the Loan Documents, to the same extent as if it
were an original party hereto, and no further consent or action by the Company,
the Lenders or the Agent shall be required to release the transferor Lender with
respect to the percentage of the Aggregate Commitments and Outstanding Credit
Exposure assigned to such Purchaser. Upon the consummation of any assignment to
a Purchaser pursuant to this Section 13.3.2, the transferor Lender, the Agent
and the Company shall make appropriate arrangements so that replacement Notes,
if applicable, are issued to such transferor Lender and new Notes or, as
appropriate, replacement Notes, are issued to such Purchaser, in each case in
principal amounts reflecting their respective Commitments, as adjusted pursuant
to such assignment.

 

13.4 Dissemination of Information. Each Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law or to any direct, indirect,
actual or prospective counterparty (and its advisor) to any swap, derivative or
securitization transaction related to the obligations under this Agreement (each
a “Transferee”) and any prospective Transferee any and all information in such
Lender’s possession concerning the creditworthiness of the Company and its
Subsidiaries, provided that each Transferee and prospective Transferee agrees to
be bound by Section 10.12.

 

13.5 Tax Treatment. If any interest in any Loan Document is transferred to any
Transferee which is organized under the laws of any jurisdiction other than the
United States or any State thereof (in the case of a Transferee which is a
Lender to the Company), or of the jurisdiction in which a Foreign Subsidiary
Borrower is located (in the case of a Trustee which is a Lender to such Foreign
Subsidiary Borrower), the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.6. No interest in a Loan may be transferred to any
Person if as a consequence of such transfer any Borrower shall be required to
make additional payments to any Lender under this Agreement.

 

63



--------------------------------------------------------------------------------

ARTICLE XIV

 

NOTICES

 

14.1 Notices. Except as otherwise permitted by Article II with respect to
borrowing notices, all notices, requests and other communications to any party
hereunder shall be in writing (including bank wire, facsimile transmission or
similar writing) and shall be given to such party: (x) in the case of a Borrower
or the Agent, at its address or facsimile number set forth on the signature
pages hereof, (y) in the case of any Lender, at its address or facsimile number
on the signature pages hereto or otherwise established pursuant to an Assignment
or (z) in the case of any party, such other address or facsimile number as such
party may hereafter specify for the purpose by notice to the Agent and the
Borrowers. Each such notice, request or other communication shall be effective
(i) if given by facsimile transmission, when transmitted to the facsimile number
specified in this Section and confirmation of receipt is received, (ii) if given
by mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid or (iii) if given by any other
means, when delivered at the address specified in this Section; provided that
notices to the Agent under Article II shall not be effective until received.

 

14.2 Change of Address. Any Borrower, the Agent and any Lender may each change
the address for service of notice upon it by a notice in writing to the other
parties hereto, which change shall be effective seven (7) days after receipt.

 

ARTICLE XV

 

COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Borrowers, the Agent, the LC Issuer
and the Lenders and each party has notified the Agent by facsimile or telephone,
that it has taken such action.

 

ARTICLE XVI

 

CHOICE OF LAW, CONSENT TO JURISDICTION,

WAIVER OF JURY TRIAL, JUDGMENT CURRENCY

 

16.1 CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF MICHIGAN, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

16.2 WAIVER OF JURY TRIAL. EACH BORROWER, THE AGENT, THE LC ISSUER AND EACH
LENDER HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

64



--------------------------------------------------------------------------------

16.3 Submission To Jurisdiction; Waivers.

 

(a) Each Borrower hereby irrevocably and unconditionally:

 

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of any United States federal or Michigan
state court sitting in Detroit, Michigan and appellate courts from any thereof;

 

(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company or such
Foreign Subsidiary Borrower, as the case may be, at the address specified in
Section 14.1, or at such other address of which the Agent shall have been
notified pursuant thereto;

 

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.

 

(b) Each Foreign Subsidiary Borrower hereby irrevocably appoints the Company as
its agent for service of process in any proceeding referred to in
Section 16.3(a) and agrees that service of process in any such proceeding may be
made by mailing or delivering a copy thereof to it care of Company at its
address for notices set forth in Section 14.1.

 

16.4 Acknowledgments. Each Borrower hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

(b) none of the Agent or any Lender has any fiduciary relationship with or duty
to such Borrower arising out of or in connection with this Agreement or any of
the other Loan Documents, and the relationship between the Agent and the
Lenders, on the one hand, and the Borrowers, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.

 

65



--------------------------------------------------------------------------------

16.5 Power of Attorney. Each Foreign Subsidiary Borrower hereby grants to the
Company an irrevocable power of attorney to act as its attorney-in-fact with
regard to matters relating to this Agreement and each other Loan Document,
including, without limitation, execution and delivery of any amendments,
supplements, waivers or other modifications hereto or thereto, receipt of any
notices hereunder or thereunder and receipt of service of process in connection
herewith or therewith. Each Foreign Subsidiary Borrower hereby explicitly
acknowledges that the Agent and each Lender have executed and delivered this
Agreement and each other Loan Document to which it is a party, and has performed
its obligations under this Agreement and each other Loan Document to which it is
a party, in reliance upon the irrevocable grant of such power of attorney
pursuant to this subsection. The power of attorney granted by each Foreign
Subsidiary Borrower hereunder is coupled with an interest.

 

16.6 Judgment.

 

(a) If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so under
applicable law, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase the first
currency with such other currency in the city in which it normally conducts its
foreign exchange operation for the first currency on the Business Day preceding
the day on which final judgment is given.

 

(b) The obligation of each Borrower in respect of any sum due from it to any
Lender hereunder shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by such Lender of any sum adjudged to be so due in the Judgment Currency
such Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency; if the amount of Agreement
Currency so purchased is less than the sum originally due to such Lender in the
Agreement Currency, such Borrower agrees notwithstanding any such judgment to
indemnify such Lender against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to any Lender, such Lender
agrees to remit to such Borrower such excess.

 

16.7 USA PATRIOT Act. Each Lender that is subject to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies each Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify such Borrower in
accordance with the Act.

 

66



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers, the Lenders and the Agent have executed this
Agreement as of the date first above written.

 

KELLY SERVICES, INC.

By:

 

/s/ William K. Gerber

PRINT NAME: William K. Gerber

TITLE: Executive Vice President and

          Chief Financial Officer

999 West Big Beaver Road

Troy, Michigan 48084

Attention: Sandi Galac

KELLY SERVICES SINGAPORE PTE LTD.

By:

 

/s/ William K. Gerber

PRINT NAME: William K. Gerber

TITLE: Director

999 West Big Beaver Road

Troy, Michigan 48084

Attention: Sandi Galac

 

67



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Agent

and as a Lender

By:

 

/s/ Suzanne Ergastolo

PRINT NAME: Suzanne Ergastolo

TITLE: Vice President

21 S. Clark St.

Chicago, Illinois 60670

Attention: Suzanne Ergastolo

                 Mail Code: IL 1-0364

 

68



--------------------------------------------------------------------------------

KEYBANK, NATIONAL ASSOCIATION

By:   /s/ Donald F. Carmichael, Jr. PRINT NAME: Donald F. Carmichael, Jr. TITLE:
Vice President 127 Public Square, 6th Floor Cleveland, Ohio 44114

Attention:

--------------------------------------------------------------------------------

 

69



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION

By:   /s/ Thomas A. Majeski PRINT NAME: Thomas A. Majeski TITLE: Vice President

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Attention:

--------------------------------------------------------------------------------

 

70



--------------------------------------------------------------------------------

COMERICA BANK

By:   /s/ Felicia M. Maxwell PRINT NAME: Felicia M. Maxwell TITLE: Vice
President 500 Woodward Avenue M.C. 3269 Detroit, MI 48226 Attention: Beverly V.
Jones

 

71



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION

By:   /s/ Tim Santarius PRINT NAME: Tim Santarius TITLE: AVP

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Attention:

--------------------------------------------------------------------------------

 

72



--------------------------------------------------------------------------------

BNP PARIBAS

By:   /s/ Richard Broeren PRINT NAME: Richard Broeren TITLE: Managing Director
By:   /s/ Gaye Plunkett PRINT NAME: Gaye Plunkett TITLE: Vice President 209 S.
LaSalle Street Suite 500 Chicago, IL 60604 Attention: Andrew Strait

 

73



--------------------------------------------------------------------------------

THE BANK OF TOKYO – MITSUBISHI,

LTD., CHICAGO BRANCH

By:   /s/ Tsuguyuki Umene PRINT NAME: Tsuguyuki Umene TITLE: Deputy General
Manager 227 West Monroe Street Suite 2300 Chicago, Illinois 60606 Attention: Tom
Denio

 

74



--------------------------------------------------------------------------------

CHARTER ONE BANK, N.A.

By:   /s/ Michael Dolson PRINT NAME: Michael Dolson TITLE: Vice President
Charter One Bank 71 S Wacker Drive, 29th Floor Chicago, IL 60606 Attention: Mary
Ann Klemm

 

75



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA

By:

 

/s/ Dustin Craven

PRINT NAME: Dustin Craven

TITLE: Attorney-in-Fact

Royal Bank of Canada

One Liberty Plaza, 3rd Floor

New York, New York 10006-1404

Attention: Dustin Craven / Nigel Delph

 

76



--------------------------------------------------------------------------------

UNICREDITO ITALIANO By:   /s/ Christopher Eldin PRINT NAME: Christopher Eldin
TITLE: FVP & Deputy Manager By:   /s/ Saiyed A. Abbas PRINT NAME: Saiyed A.
Abbas TITLE: Vice President

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Attention:

--------------------------------------------------------------------------------

 

77



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A

By:   /s/ Pete Martinets PRINT NAME: Pete Martinets TITLE: Vice President Wells
Fargo Bank 230 West Monroe, Suite 2900 Chicago, IL 60606 Attention: Melissa
Nachman By:   /s/ Steven Buehler PRINT NAME: Steven Buehler TITLE: Vice
President Wells Fargo Bank 230 West Monroe, Suite 2900 Chicago, IL 60606
Attention: Melissa Nachman

 

78



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:   /s/ Peter Vanderhorst PRINT NAME: Peter Vanderhorst
TITLE: Principal Bank of America, N.A. 100 Federal Street, MA5-100-09-04 Boston,
MA 02110 Attention: Peter Vanderhorst

 

79



--------------------------------------------------------------------------------

EXHIBIT A

 

PRICING SCHEDULE

 

APPLICABLE

MARGIN

--------------------------------------------------------------------------------

  

LEVEL I

STATUS

--------------------------------------------------------------------------------

  

LEVEL II

STATUS

--------------------------------------------------------------------------------

  

LEVEL III

STATUS

--------------------------------------------------------------------------------

  

LEVEL IV

STATUS

--------------------------------------------------------------------------------

Eurocurrency Rate

  

40.0 bps

   50.0 bps    60.0 bps    80.0 bps

LC Fee

  

40.0 bps

   50.0 bps    60.0 bps    80.0 bps

Facility Fee

  

10.0 bps

   12.5 bps    15.0 bps    20.0 bps

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Financials” means the annual or quarterly financial statements of the Company
delivered pursuant to Sections 6.1(a) or (b).

 

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, the Total Indebtedness
to Total Capitalization Ratio is less than 0.20 to 1.00.

 

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status and (ii) the Total Indebtedness to
Total Capitalization Ratio is less than 0.30 to 1.00.

 

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status or Level II Status and (ii) the
Total Indebtedness to Total Capitalization Ratio is less than 0.40 to 1.00.

 

“Level IV Status” exists at any date if the Company has not qualified for Level
I Status, Level II Status or Level III Status.

 

“Status” means Level I Status, Level II Status, Level III Status or Level IV
Status.

 

The Applicable Margin shall be determined in accordance with the foregoing table
based on the Company’s Status as reflected in the then most recent Financials.
Adjustments, if any, to the Applicable Margin shall be effective five Business
Days after the Agent has received the applicable Financials. If the Company
fails to deliver the Financials to the Agent at the time required pursuant to
the Credit Agreement, then the Applicable Margin shall be the highest Applicable
Margin set forth in the foregoing table until five days after such Financials
are so delivered.

 

80



--------------------------------------------------------------------------------

EXHIBIT B

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT, dated as of                 ,         , is entered into
by [                        ] (the “Subsidiary”) pursuant to the Loan Agreement
dated as of November 30, 2005 (as amended or modified from time to time, the
“Loan Agreement”), among Kelly Services, Inc. (the “Company”), the Foreign
Subsidiary Borrowers party thereto, the Lenders party thereto and JPMorgan Chase
Bank, N.A., as Agent and as LC Issuer.

 

W I T N E S S E T H :

 

WHEREAS, the parties to this Joinder Agreement wish to designate the Subsidiary
as a Foreign Subsidiary Borrower under the Loan Agreement in the manner
hereinafter set forth; and

 

WHEREAS, this Joinder Agreement is entered into pursuant to the Loan Agreement;

 

NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:

 

1. The Subsidiary hereby acknowledges that it has received and reviewed a copy
of the Loan Agreement and the other Loan Documents and unconditionally agrees
to: (a) join the Loan Agreement and the other Loan Documents as a Foreign
Subsidiary Borrower, (b) be bound by, and hereby ratifies and confirms, all
covenants, agreements, consents, submissions, appointments, acknowledgments and
other terms and provisions attributable to a Foreign Subsidiary Borrower in the
Loan Agreement and the other Loan Documents; and (c) perform all obligations
required of it as a Foreign Subsidiary Borrower by the Loan Agreement and the
other Loan Documents.

 

2. The Subsidiary hereby represents and warrants that the representations and
warranties with respect to it contained in Article V of the Agreement are true
and correct in all material respects on the date hereof other than
representation and warranties made as of an express date, which shall be true
and correct in all material respects as of such express date.

 

3. The address and jurisdiction of incorporation of the Subsidiary is set forth
in Schedule A to this Joinder Agreement.

 

4. The Company agrees that its guarantee contained in Article VIII of the Loan
Agreement shall remain in full force and effect after giving effect to this
Joinder Agreement, including without limitation after including the Subsidiary
as a Foreign Subsidiary Borrower under the Loan Agreement.

 

5. This Joinder Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Michigan.

 

6. Capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the Loan Agreement.

 

7. This Joinder Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one agreement.

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered as of the day and year set forth above.

 

 

--------------------------------------------------------------------------------

as a Foreign Subsidiary Borrower By:  

 

--------------------------------------------------------------------------------

Name: Title: KELLY SERVICES, INC. By:  

 

--------------------------------------------------------------------------------

Name: Title:

 

Accepted and Acknowledged:

 

JPMORGAN CHASE BANK, N.A., as Agent By:  

 

--------------------------------------------------------------------------------

Name: Title:

 

82



--------------------------------------------------------------------------------

SCHEDULE A

 

ADMINISTRATIVE INFORMATION

 

83



--------------------------------------------------------------------------------

EXHIBIT C

 

REVOLVING CREDIT NOTE

 

$                        

                      ,         

 

                    (“Company”), unconditionally promises to pay to the order of
             (“Lender”) on or before the Facility Termination Date (as defined
in the Loan Agreement hereinafter referred to) for the account of its applicable
Lending Installation the principal sum of              (            ) or the
aggregate unpaid principal amount of all Revolving Credit Loans made by the
Lender to the Company pursuant to the Loan Agreement whichever is less, in
immediate available funds at the Lending Installation of JPMorgan Chase Bank,
N.A., the Agent, designated by the Agent for the Company, together with interest
on the unpaid principal amount hereof at the rates and on the dates set forth in
the Loan Agreement.

 

The Lender shall, and is hereby authorized to, record in accordance with its
usual practice, the date and amount of each Revolving Credit Loan, the date and
amount of each principal payment and the date to which payment of this Note has
been extended, provided, however, that failure to do so shall not affect the
Company’s obligation to pay amounts due hereunder.

 

The Company expressly waives any presentments, demand, protest or notice in
connection with this Revolving Credit Note now, or hereafter, required by
applicable law.

 

This Revolving Credit Note is one of the Revolving Credit Notes issued pursuant
to the provisions of the Loan Agreement dated as of November 30, 2005 among the
Company, the Foreign Subsidiary Borrowers, the Lenders party thereto, the LC
Issuer and JPMorgan Chase Bank, N.A., as Agent, as it may be amended from time
to time (the “Loan Agreement”), to which Loan Agreement reference is hereby made
for a statement of the terms and conditions under which this Revolving Credit
Note may be prepaid or its maturity date extended or accelerated.

 

The Revolving Credit Note shall be construed in accordance with and governed by
the laws of Michigan applicable to contracts made and performed in Michigan by a
Michigan borrower and a national banking association, as lender.

 

 

--------------------------------------------------------------------------------

By:  

 

--------------------------------------------------------------------------------

  Title:  

 

--------------------------------------------------------------------------------

 

84



--------------------------------------------------------------------------------

EXHIBIT D

 

NOTICE OF DRAWDOWN

 

From: [Borrower]

 

To: JPMorgan Chase Bank, N.A., as Agent

 

Dated:

 

Dear Sirs:

 

1. We refer to the Loan Agreement (the “Loan Agreement”) dated as of
November 30, 2005 and made between Kelly Services, Inc. and certain Foreign
Subsidiary Borrowers named therein, as borrowers, JPMorgan Chase Bank, N.A., as
agent and LC Issuer and the financial institutions named therein as lenders.
Terms defined in the Loan Agreement shall have the same meaning in this notice.

 

2. This notice is irrevocable.

 

3. We hereby give you notice that, pursuant to the Loan Agreement and upon the
terms and subject to the conditions contained therein, we wish an Advance to be
made to us or an existing Advance to be continued as follows:

 

  (a) Currency and Amount:

 

  (b) Borrowing Date:

 

  (c) Initial Interest Period:

 

4. If it is not possible, pursuant to Clause 2.3(c) of the Loan Agreement, for
the Advance to be made in the currency specified, we would wish [the Advance to
be denominated in [insert requested currency]][that the Advance not be made].

 

5. The proceeds of this drawdown should be credited to [insert account details].

 

Yours faithfully,

 

--------------------------------------------------------------------------------

Authorised Signatory

for and on behalf of [Name of Borrower]

 

85



--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF OPINION OF COUNSEL FOR THE BORROWER

 

November 30, 2005

 

To: The Agent and the Lenders Party to the

     Loan Agreement Defined Herein

 

Dear Ladies and Gentlemen:

 

– Kelly Services Five Year credit Agreement

 

86



--------------------------------------------------------------------------------

EXHIBIT F

 

COMPLIANCE CERTIFICATE

 

To: The Agent and the Lenders parties to the

     Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain Loan Agreement
dated as of November 30, 2005 (as amended, modified, renewed or extended from
time to time, the “Agreement”) among Kelly Services, Inc. (the “Company “), the
Foreign Subsidiary Borrowers, the Lenders party thereto, and JPMorgan Chase
Bank, N.A., as Agent for the Lenders and LC Issuer. Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the meanings
ascribed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1. I am the duly elected                      of the Company;

 

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements;

 

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

 

4. Schedule I attached hereto sets forth financial data and computations
evidencing the Company’s compliance with certain covenants of the Agreement, all
of which data and computations are true, complete and correct.

 

5. Schedule II attached hereto sets forth the determination of the Applicable
Margin, the LC Fees and Facility Fees to be applicable commencing the fifth day
following the delivery hereof.

 

6. Schedule III attached hereto sets forth the various reports and deliveries
which are required under the Loan Agreement.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

87



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this              day
of             ,             .

 

KELLY SERVICES, INC. By:  

 

--------------------------------------------------------------------------------

Its:  

 

--------------------------------------------------------------------------------

 

88



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Compliance as of                 ,          with

Provisions of 6.14 and 6.15

of the Agreement

 

89



--------------------------------------------------------------------------------

SCHEDULE II TO COMPLIANCE CERTIFICATE

 

Rate Determination

 

90



--------------------------------------------------------------------------------

SCHEDULE III TO COMPLIANCE CERTIFICATE

 

Reports and Deliveries

 

91



--------------------------------------------------------------------------------

EXHIBIT G

 

ASSIGNMENT AGREEMENT

 

This Assignment Agreement (this “Assignment Agreement”) between                 
(the “Assignor”) and                  (the “Assignee”) is dated as of
                ,         . The parties hereto agree as follows:

 

1. PRELIMINARY STATEMENT. The Assignor is a party to a Loan Agreement (which, as
it may be amended, modified, renewed or extended from time to time, is herein
called the “Loan Agreement”) described in Item 1 of Schedule 1 attached hereto
(“Schedule 1”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings attributed to them in the Loan Agreement.

 

2. ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Loan
Agreement such that after giving effect to such assignment the Assignee shall
have purchased pursuant to this Assignment Agreement the percentage interest
specified in Item 3 of Schedule 1 of all outstanding rights and obligations
under the Loan Agreement relating to the facilities listed in Item 3 of Schedule
1 and the other Loan Documents. The aggregate Commitments (or Outstanding Credit
Exposure if the applicable Commitments have been terminated) purchased by the
Assignee hereunder is set forth in Item 4 of Schedule 1.

 

3. EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 5 of Schedule
1 or two Business Days (or such shorter period agreed to by the Agent) after a
Notice of Assignment substantially in the form of Exhibit “I” attached hereto
has been delivered to the Agent. Such Notice of Assignment must include any
consents required to be delivered to the Agent by Section 13.3.1 of the Loan
Agreement. In no event will the Effective Date occur if the payments required to
be made by the Assignee to the Assignor on the Effective Date under Section 4
hereof are not made on the proposed Effective Date. The Assignor will notify the
Assignee of the proposed Effective Date no later than the Business Day prior to
the proposed Effective Date. As of the Effective Date, (i) the Assignee shall
have the rights and obligations of a Lender under the Loan Documents with
respect to the rights and obligations assigned to the Assignee hereunder and
(ii) the Assignor shall relinquish its rights and be released from its
corresponding obligations under the Loan Documents with respect to the rights
and obligations assigned to the Assignee hereunder.

 

4. PAYMENTS OBLIGATIONS. In consideration for the sale and assignment of
Outstanding Credit Exposure hereunder, the Assignee shall pay the Assignor, on
the Effective Date, the amount agreed to by the Assignor and the Assignee. On
and after the Effective Date, the Assignee shall be entitled to receive all
payments of principal, interest, Reimbursement Obligations and fees with respect
to the interest assigned hereby. The Assignee will promptly remit to the
Assignor any interest on Loans and fees received from the Agent which relate to
the portion of the Commitment or Outstanding Credit Exposure assigned to the
Assignee hereunder and not previously paid by the Assignee to the Assignor. In
the event that either party hereto receives any payment to which the other party
hereto is entitled under this Assignment Agreement, then the party receiving
such amount shall promptly remit it to the other party hereto.

 

92



--------------------------------------------------------------------------------

5. [INTENTIONALLY RESERVED].

 

6. REPRESENTATIONS OF THE ASSIGNOR, LIMITATIONS ON THE ASSIGNOR’S LIABILITY. The
Assignor represents and warrants that it is the legal and beneficial owner of
the interest being assigned by it hereunder and that such interest is free and
clear of any adverse claim created by the Assignor. It is understood and agreed
that the assignment and assumption hereunder are made without recourse to the
Assignor and that the Assignor makes no other representation or warranty of any
kind to the Assignee. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) the due execution,
legality, validity, enforceability, genuineness, sufficiency or collectability
of any Loan Document including without limitation, documents granting the
Assignor and the other Lenders a security interest in assets of the Company, any
Foreign Subsidiary Borrower or any Guarantor, (ii) any representation, warranty
or statement made in or in connection with any of the Loan Documents, (iii) the
financial condition or creditworthiness of the Company, any Foreign Subsidiary
Borrower or any Guarantor, (iv) the performance of or compliance with any of the
terms or provisions of any of the Loan Documents, (v) inspecting any of the
Property, books or records of the Company, any Foreign Subsidiary Borrower or
any Guarantor, or (vi) any mistake, error of judgment or action taken or omitted
to be taken in connection with the Loans or the Loan Documents.

 

7. REPRESENTATIONS OF THE ASSIGNEE. The Assignee (i) confirms that it has
received a copy of the Loan Agreement together with copies of the financial
statements requested by the Assignee and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement, (ii) agrees that it will, independently and
without reliance upon the Agent, the Assignor or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, (iii) appoints and authorizes the Agent to take such action
as its contractual representative on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Loan Documents are required to be performed by it as a Lender,
(v) agrees that its payment instructions and notice instructions are as set
forth in the attachment to Schedule 1, (vi) confirms that none of the funds,
monies, assets or other consideration being used to make the purchase and
assumption hereunder are “plan assets” as defined under ERISA and that its
rights, benefits and interests in and under the Loan Documents will not be “plan
assets” under ERISA, and (vii) attaches the forms or other documentation
required of the Assignee as a “Lender” pursuant to Section 3.6 of the Loan
Agreement with respect to all Commitments assigned hereunder.

 

8. INDEMNITY. The Assignee agrees to indemnify and hold the Assignor harmless
against any and all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s nonperformance of
the obligations assumed under this Assignment Agreement.

 

9. SUBSEQUENT ASSIGNMENTS. After the Effective Date, the Assignee shall have the
right pursuant to Section 13.3.1 of the Loan Agreement to assign the rights
which are assigned to the Assignee hereunder to any entity or person, provided
that (i) any such subsequent assignment does not violate any of the terms and
conditions of the Loan Documents or any law, rule, regulation, order, writ,
judgment, injunction or decree and that any consent required under the terms of
the Loan Documents has been obtained and (ii) unless the prior written consent
of the Assignor is obtained, the Assignee is not thereby released from its
obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4 and 8 hereof.

 

93



--------------------------------------------------------------------------------

10. REDUCTIONS OF AGGREGATE COMMITMENTS. If any reduction in the Commitments
occurs between the date of this Assignment Agreement and the Effective Date, the
percentage interest specified in Item 3 of Schedule 1 shall remain the same, but
the dollar amount purchased shall be recalculated based on the reduced
Commitments.

 

11. ENTIRE AGREEMENT. This Assignment Agreement and the attached Notice of
Assignment embody the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings between the parties
hereto relating to the subject matter hereof.

 

12. GOVERNING LAW. This Assignment Agreement shall be governed by the internal
law, and not the law of conflicts, of the State of Michigan.

 

13. NOTICES. Notices shall be given under this Assignment Agreement in the
manner set forth in the Loan Agreement. For the purpose hereof, the addresses of
the parties hereto (until notice of a change is delivered) shall be the address
set forth in the attachment to Schedule 1.

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

[NAME OF ASSIGNOR]

By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

[NAME OF ASSIGNEE] By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

 

94



--------------------------------------------------------------------------------

SCHEDULE 1

 

to Assignment Agreement

 

1. Description and Date of Loan Agreement: Loan Agreement dated as of
November 30, 2005 among Kelly Services, Inc., the Foreign Subsidiary Borrowers,
the Lenders party thereto, and JPMorgan Chase Bank, N.A., as Agent:

 

2. Date of Assignment Agreement:                         ,             

 

3. Amounts (As of Date of Item 2 above):

 

         Revolving Credit Facility


--------------------------------------------------------------------------------

  Alternate Currency Facility


--------------------------------------------------------------------------------

a.   

Total of Commitments (Credit Exposure)* under Loan Agreement

      $                                     $                               b.
  

Assignee’s Percentage purchased under the Assignment Agreement

                                      %                                        %
c.   

Amount of Assigned Share purchased under the Assignment Agreement

      $                                     $                              

 

4. Assignee’s Aggregate (Credit Exposure)*

    Commitment Amount Purchased Hereunder:     $                

 

5. Proposed Effective Date:                                    
                                    

 

95



--------------------------------------------------------------------------------

Accepted and Agreed:

        [NAME OF ASSIGNOR]   [NAME OF ASSIGNEE] By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

  Title:  

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

* If a Commitment has been terminated, insert Outstanding Credit Exposure in
place of Commitment.

 

96



--------------------------------------------------------------------------------

Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT

 

Attach Assignor’s Administrative Information Sheet, which must

include notice address for the Assignor and the Assignee

 

97



--------------------------------------------------------------------------------

EXHIBIT “I”

to Assignment Agreement

 

NOTICE

OF ASSIGNMENT

 

                    ,         

 

To:   

KELLY SERVICES, INC. AND THE FOREIGN SUBSIDIARY BORROWERS

JPMORGAN CHASE BANK, N.A., as Agent and LC Issuer

From:    [NAME OF ASSIGNOR] (the “Assignor”)      [NAME OF ASSIGNEE] (the
“Assignee”)

 

1. We refer to that Loan Agreement (the “Loan Agreement”) described in Item 1 of
Schedule 1 attached hereto (“Schedule 1”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings attributed to them in the Loan
Agreement.

 

2. This Notice of Assignment (this “Notice”) is given and delivered to the Agent
pursuant to Section 13.3.2 of the Loan Agreement.

 

3. The Assignor and the Assignee have entered into an Assignment Agreement,
dated as of                         ,              (the “Assignment”), pursuant
to which, among other things, the Assignor has sold, assigned, delegated and
transferred to the Assignee, and the Assignee has purchased, accepted and
assumed from the Assignor the percentage interest specified in Item 3 of
Schedule 1 of all outstandings, rights and obligations under the Loan Agreement
relating to the facilities listed in Item 3 of Schedule 1. The Effective Date of
the Assignment shall be the later of the date specified in Item 5 of Schedule 1
or two Business Days (or such shorter period as agreed to by the Agent) after
this Notice of Assignment and any consents and fees required by Sections 13.3.1
and 13.3.2 of the Loan Agreement have been delivered to the Agent, provided that
the Effective Date shall not occur if any condition precedent agreed to by the
Assignor and the Assignee has not been satisfied.

 

4. The Assignor and the Assignee hereby give to the Borrowers and the Agent
notice of the assignment and delegation referred to herein. The Assignor will
confer with the Agent before the date specified in Item 5 of Schedule 1 to
determine if the Assignment Agreement will become effective on such date
pursuant to Section 3 hereof, and will confer with the Agent to determine the
Effective Date pursuant to Section 3 hereof if it occurs thereafter. The
Assignor shall notify the Agent if the Assignment Agreement does not become
effective on any proposed Effective Date as a result of the failure to satisfy
the conditions precedent agreed to by the Assignor and the Assignee. At the
request of the Agent, the Assignor will give the Agent written confirmation of
the satisfaction of the conditions precedent.

 

5. The Assignor or the Assignee shall pay to the Agent on or before the
Effective Date the processing fee of $3,500 required by Section 13.3.2 of the
Loan Agreement.

 

6. If Notes are outstanding on the Effective Date, the Assignor and the Assignee
request and direct that the Agent prepare and cause the Borrower to execute and
deliver new Notes or, as appropriate, replacements notes, to the Assignor and
the Assignee. The Assignor and, if applicable, the Assignee each agree to
deliver to the Agent the original Note received by it from the Borrower upon its
receipt of a new Note in the appropriate amount.

 

7. The Assignee advises the Agent that notice and payment instructions are set
forth in the attachment to Schedule 1.

 

98



--------------------------------------------------------------------------------

8. The Assignee hereby represents and warrants that none of the funds, monies,
assets or other consideration being used to make the purchase pursuant to the
Assignment are “plan assets” as defined under ERISA and that its rights,
benefits, and interests in and under the Loan Documents will not be “plan
assets” under ERISA.

 

9. The Assignee authorizes the Agent to act as its agent under the Loan
Documents in accordance with the terms thereof. The Assignee acknowledges that
the Agent has no duty to supply information with respect to any of the Borrowers
or the Loan Documents to the Assignee until the Assignee becomes a party to the
Loan Agreement.*

--------------------------------------------------------------------------------

* May be eliminated if Assignee is a party to the Loan Agreement prior to the
Effective Date.

 

NAME OF ASSIGNOR

 

NAME OF ASSIGNEE

By:  

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

  Title:  

 

--------------------------------------------------------------------------------

ACKNOWLEDGED AND CONSENTED TO BY:         JPMORGAN CHASE BANK, N.A., as Agent  
      By:  

 

--------------------------------------------------------------------------------

        Title:  

 

--------------------------------------------------------------------------------

        KELLY SERVICES, INC.         By:  

 

--------------------------------------------------------------------------------

        Title:  

 

--------------------------------------------------------------------------------

       

 

[Attach photocopy of Schedule 1 to Assignment]

 

99



--------------------------------------------------------------------------------

EXHIBIT H

 

ALTERNATE CURRENCY ADDENDUM

 

To: JPMorgan Chase Bank, N.A., as agent under the Loan Agreement described below
(in such capacity, the “Agent”) and the Alternate Currency Lenders listed below

 

From: Kelly Services, Inc. (the “Company”)
and                                       
                                        
                                                          

     (the “Subsidiary”)

 

1. This Alternate Currency Addendum (this “Addendum”) is being delivered to you
pursuant to the Loan Agreement, dated as of November 30, 2005 (as amended,
supplemented or otherwise modified from time to time, the “Loan Agreement”)
among the Company, the Foreign Subsidiary Borrowers parties thereto, the Lenders
from time to time parties thereto and the Agent. Terms used but not defined
herein shall have the meanings ascribed thereto in the Loan Agreement.

 

2. The effective date (the “Effective Date”) of this Addendum will be
                                                     ,                         .

 

3. The Company and the Subsidiary hereby request the Alternate Currency facility
(the “Facility”) described below, and acknowledge and agree that, as of the
Effective Date and upon acceptance by the Agent and each Alternate Currency
Lender party hereto, this Addendum and the Facility described below are hereby
designated as an Alternate Currency Addendum for the purposes of the Loan
Agreement, and this Addendum and the borrowings made hereunder are subject in
all respects to the terms and provisions of the Loan Agreement except to the
extent that the terms and provisions of the Loan Agreement are modified by this
Addendum.

 

Type of Facility (the “Facility”):    Revolving credit facility Additional
Alternate Currency:                                         (or
“                ”) Facility maximum borrowing amount: (the “Maximum Aggregate
Alternate Currency Amount”)    ________________ Alternate Currency Lenders and
Commitments:    See Schedule 1 Termination Date of Facility:                    
(not later than the Facility Termination Date)

 

4. As used in this Addendum, the following terms shall have the meanings
specified below:

 

“Alternate Currency Loan” shall mean any extension of credit, denominated in
                            (or “                ”), made to the Subsidiary
pursuant to Section 2.1(b) of the Loan Agreement and this Addendum. An Alternate
Currency Loan shall bear interest at the rate per annum

 

100



--------------------------------------------------------------------------------

which is the sum of the (i) the quotient of (a) Eurocurrency Reference Rate on
the Quotation Date thereof, or at such other rate as may be specified in
Schedule 2 and (b) one minus the Reserve Requirement (expressed as a decimal)
applicable to the relevant Interest Period, plus (ii) the Applicable Margin,
plus (iii) for Loans booked in Pounds Sterling, the Associated Costs Rate.

 

5. Any modifications to the Interest Payment Dates, Interest Periods, interest
rates and any other special provisions applicable to Alternate Currency Loans
under this Addendum are set forth on Schedule 2. If Schedule 2 states “None”
with respect to any item listed thereon, then the corresponding provisions of
the Loan Agreement, without modification, shall govern this Addendum and the
Alternate Currency Loans made pursuant to this Addendum.

 

6. Any special borrowing procedures or funding arrangements for Alternate
Currency Loans under this Addendum, any provisions for the issuance of
promissory notes to evidence the Alternate Currency Loans made hereunder and any
additional information requirements applicable to Alternate Currency Loans under
this Addendum are set forth on Schedule 3. If no such special procedures,
funding arrangements, provisions or additional requirements are set forth on
Schedule 3, then the corresponding procedures, funding arrangements, provisions
and information requirements set forth in the Loan Agreement shall govern this
Addendum.

 

7. The Subsidiary may permanently reduce the Alternate Currency Commitments
under this Addendum in whole, or in part ratably among the Alternate Currency
Lenders, in an aggregate minimum amounts of              and integral multiples
of              in excess thereof upon at least three (3) Business Days’ written
notice to the Agent, which notice shall be given not later than 10:00 a.m.
(Chicago time) and shall specify the amount of such reduction; provided,
however, that the amount of the Alternate Currency Commitments may not be
reduced below the aggregate principal amount of the outstanding Alternate
Currency Loans with respect thereto. Any reduction in the Alternate Currency
Commitments shall be an automatic reduction of the Maximum Aggregate Alternate
Currency Amount. Any such reduction shall be allocated pro rata among all the
Alternate Currency Lenders party to this Addendum by reference to their
Alternate Currency Shares.

 

8. (a) This Addendum (including the Schedules hereto) may not be amended without
the prior written consent of the Agent and Alternate Currency Lenders
representing not less than 51% of the Alternate Currency Shares hereunder, but
subject to the provisions of Section 8.2 of the Loan Agreement as applied to the
Alternate Currency Lenders as to matters related to this Addendum; provided,
however, that this Section 8 shall not restrict assignments pursuant to
Section 9.

 

(b) This Addendum may not be terminated without the prior written consent of
each Alternate Currency Lender party hereto unless there are no Alternate
Currency Loans outstanding hereunder, in which case no such consent shall be
required; provided, however that this Addendum shall terminate on the date that
the Loan Agreement terminates in accordance with its terms.

 

9. Section 13.3 of the Loan Agreement shall apply to assignments by Alternate
Currency Lenders of obligations, Commitments and Loans hereunder; provided,
however, that an Alternate Currency Lender may not assign any obligations,
Commitments or rights hereunder to any Person who is not (or does not
simultaneously become) a Lender under the Loan Agreement.

 

10. Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

101



--------------------------------------------------------------------------------

  (a) if to the Subsidiary under this Addendum, to it at:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Attention:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

Telephone:

--------------------------------------------------------------------------------

Facsimile:

--------------------------------------------------------------------------------

 

  (b) if to the Agent, to it at:

 

JPMorgan Chase Bank, N.A.

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Attention:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

Telephone:

--------------------------------------------------------------------------------

Facsimile:

--------------------------------------------------------------------------------

 

in any case with a copy to the Agent at its address or telecopy number
referenced in Section 14.1 of the Loan Agreement, and

 

(c) if to an Alternate Currency Lender, to it at its address (or telecopy
number) set forth in Schedule 1 or in the Assignment and Acceptance pursuant to
which such Alternate Currency Lender became a party hereto.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy to such party as provided in this Section or in accordance with the
latest unrevoked direction from such party given in accordance with this
Section.

 

11. Each Alternate Currency Lender agrees that if it shall, through the exercise
of a right of banker’s lien, setoff or counterclaim, or pursuant to a secured
claim under Section 506 of Title II of the United States Code or any other
security or interest arising from, or in lieu of, such secured claim, received
by such Alternate Currency Lender under any applicable bankruptcy, insolvency or
other similar law or otherwise, or by similar means, obtain payment (voluntary
or involuntary) of any Alternate Currency Loan or Loans as a result of which the
unpaid principal portion of the Alternate Currency Loans of such Alternate
Currency Lender shall be proportionately less than the unpaid principal portion
of the Alternate Currency Loans of any other Alternate Currency Lender it shall
be deemed simultaneously to have purchased from such other Alternate Currency
Lender at face value, and shall promptly pay to such other Alternate Currency
Lender the purchase price for, a participation in the Alternate Currency Loans
of such other Alternate Currency Lender, so that the aggregate unpaid principal
amount of the Alternate Currency Loans and participations in the Alternate
Currency Loans held by each Alternate Currency Lender shall be in the same
proportion to the aggregate unpaid principal amount of all Alternate Currency
Loans then outstanding as the principal amount of its Alternate Currency Loans
prior to such exercise of banker’s lien, setoff or counterclaim or other event
was to the principal amount of all Alternate Currency Loans outstanding prior to
such exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that if any such purchase or purchases or adjustments shall be made
pursuant to this Section 11 and the payment giving rise thereto shall thereafter
be recovered, such purchase or purchases or adjustments shall be rescinded to
the extent of such recovery

 

102



--------------------------------------------------------------------------------

and the purchase price or prices or adjustment restored without interest. Each
Borrower party to this Addendum expressly consents to the foregoing arrangements
and agrees that any Alternate Currency Lender holding a participation in an
Alternate Currency Loan deemed to have been so purchased may exercise any and
all rights of banker’s lien, setoff or counterclaim. With respect to any and all
moneys owing by such Subsidiary to such Alternate Currency Lender by reason
thereof as fully as if such Alternate Currency Lender had made an Alternate
Currency Loan directly to such Borrower in the amount of such participation.

 

12. THE AGENT ACCEPTS THIS ADDENDUM, ON BEHALF OF ITSELF AND THE LENDERS, AT
DETROIT, MICHIGAN BY ACKNOWLEDGING AND AGREEING TO IT THERE. THIS ADDENDUM SHALL
BE GOVERNED BY AND INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS
(WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF MICHIGAN.
WITHOUT LIMITING THE FOREGOING, ANY DISPUTE BETWEEN THE COMPANY OR THE
SUBSIDIARY OR ANY GUARANTOR AND THE AGENT OR ANY ALTERNATE CURRENCY LENDER
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS ADDENDUM OR ANY OF THE OTHER
LOAN DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE,
SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT REGARD TO THE
CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF MICHIGAN.

 

13. JPMorgan Chase Bank, N.A. designates                          as its agent
and as its Applicable Lending Installation to perform its functions under this
Addendum as Agent, and it is acknowledged and agreed that
                         and such Lending Installation have all of the rights,
indemnifications, exculpations and other applicable terms and provisions as
provided to the Agent under the Loan Agreement.

 

14. The Company and the Subsidiary each hereby represent and warrant that the
Facility complies in all respects with the requirements of the Loan Agreement
and, except to extent expressly provided herein to the contrary, the Facility
shall be subject to the applicable provisions of the Loan Agreement.

 

15. The Company and the Subsidiary have executed the Joinder Agreement in the
form attached hereto as Schedule 4.

 

16. The Company and the Subsidiary hereby agree to be bound by all of the
applicable terms and provisions of this Addendum, and ratify and confirm the
Loan Agreement and all other Loan Documents.

 

103



--------------------------------------------------------------------------------

KELLY SERVICES, INC. By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

[SUBSIDIARY] By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

Accepted and agreed to by:

 

JPMORGAN CHASE BANK, N.A.,

as Agent

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

[Alternate Currency Lenders]

 

104



--------------------------------------------------------------------------------

SCHEDULE 1

TO

ALTERNATE CURRENCY ADDENDUM

FOR                                         
                                                 

 

Name of Alternate Currency Lender

--------------------------------------------------------------------------------

  

Alternate Currency Commitment of Such Lender

--------------------------------------------------------------------------------

                           

 

105



--------------------------------------------------------------------------------

SCHEDULE 2

TO

ALTERNATE CURRENCY ADDENDUM

FOR                                         
                                                 

 

MODIFICATIONS

 

1. Business Day Definition:

 

“Business Day” shall mean a day (other than a Saturday or Sunday) on which banks
are open for the full range of banking business in [insert local jurisdiction].

 

2. Interest Payment Dates: None

 

3. Interest Periods: None

 

4. Interest Rates: None

 

5. Modifications to Interest Period Selection/Conversion: None

 

6. Other:

 

Termination Date for Addendum:              (not later than the Facility
Termination Date)

 

Maximum Number of Interest Periods:                      (            )

 

7. Condition Precedent to Initial Alternate Currency Loan: Prior to the initial
Alternate Currency Loan under this Addendum, the Subsidiary shall provide the
Agent with a copy of the Subsidiary’s authorized signatory list, a certified
copy of the board minutes authorizing the Subsidiary and the signatory to enter
into this Addendum and all transactions related hereto and such other
information as reasonably requested by the Agent related to such matters.

 

106



--------------------------------------------------------------------------------

SCHEDULE 3

TO

ALTERNATE CURRENCY ADDENDUM

FOR                                         
                                                 

 

OTHER PROVISIONS

 

1. Borrowing Procedures: Notice of Borrowing shall be given by the Subsidiary
not later than 10:00 a.m. (             time) three Business Days prior to the
date of the proposed borrowing of any Alternate Currency Loan.

 

2. Funding Arrangement:

 

Minimum amounts/increments for Alternate Currency Loans, repayments and
prepayments: Minimum amount of              with increments of             
(such minimum amounts to be negotiated between the Subsidiary and the Alternate
Currency Lenders provided that such amounts shall not be greater than the
minimum amounts set forth in Section 2.3(b) of the Loan Agreement).

 

3. Promissory Notes: None required.

 

4. Information Requirements: None.

 

107



--------------------------------------------------------------------------------

SCHEDULE 4

TO

ALTERNATE CURRENCY ADDENDUM

FOR THE                                  BORROWING SUBSIDIARY

 

JOINDER AGREEMENT

 

[See Exhibit B to Loan Agreement]

 

108



--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

 

COMMITMENTS

 

COMMITMENTS  

Lender

--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

   Pro Rata Share


--------------------------------------------------------------------------------

 

JPMorgan Chase Bank, N.A.

   $ 20,000,000    13.33 %

KeyBank, National Association

   $ 15,000,000    10.00 %

PNC Bank, National Association

   $ 15,000,000    10.00 %

Comerica Bank

   $ 15,000,000    10.00 %

U.S. Bank National Association

   $ 15,000,000    10.00 %

The Bank of Tokyo – Mitsubishi, Ltd., Chicago Branch

   $ 10,000,000    6.67 %

Charter One Bank, N.A.

   $ 10,000,000    6.67 %

Royal Bank of Canada

   $ 10,000,000    6.67 %

BNP Paribas

   $ 10,000,000    6.67 %

UniCredito Italiano

   $ 10,000,000    6.67 %

Wells Fargo Bank, N.A.

   $ 10,000,000    6.67 %

Bank of America, N.A.

   $ 10,000,000    6.67 %     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Aggregate Commitments

   $ 150,000,000    100 %     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

109



--------------------------------------------------------------------------------

SCHEDULE 1.1(a) (CONT’D.)

 

COMMITMENTS

 

REVOLVING CREDIT COMMITMENTS  

Lender

--------------------------------------------------------------------------------

   Revolving Credit Commitment


--------------------------------------------------------------------------------

   Pro Rata Share


--------------------------------------------------------------------------------

 

JPMorgan Chase Bank, N.A.

   $ 14,000,000    9.72 %

KeyBank, National Association

   $ 15,000,000    10.42 %

PNC Bank, National Association

   $ 15,000,000    10.42 %

Comerica Bank

   $ 15,000,000    10.42 %

U.S. Bank National Association

   $ 15,000,000    10.42 %

The Bank of Tokyo – Mitsubishi, Ltd., Chicago Branch

   $ 10,000,000    6.94 %

Charter One Bank, N.A.

   $ 10,000,000    6.94 %

Royal Bank of Canada

   $ 10,000,000    6.94 %

BNP Paribas

   $ 10,000,000    6.94 %

UniCredito Italiano

   $ 10,000,000    6.94 %

Wells Fargo Bank, N.A.

   $ 10,000,000    6.94 %

Bank of America, N.A.

   $ 10,000,000    6.94 %     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Aggregate Revolving Credit Commitments    $ 144,000,000    100 %     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

110



--------------------------------------------------------------------------------

SCHEDULE 1.1(a) (CONT’D.)

 

COMMITMENTS

 

ALTERNATE CURRENCY COMMITMENTS  

Lender

--------------------------------------------------------------------------------

   Currency


--------------------------------------------------------------------------------

   Alternate Currency Commitment


--------------------------------------------------------------------------------

   Pro Rata Share


--------------------------------------------------------------------------------

 

JPMorgan Chase Bank, N.A.

   Singapore
Dollars    $ 6,000,000    100 %

 

December 1, 2005

 

111



--------------------------------------------------------------------------------

SCHEDULE 1.1(b)

FOREIGN SUBSIDIARY BORROWERS

Kelly Services Singapore PTE Ltd.

 

December 1, 2005

 

112



--------------------------------------------------------------------------------

SCHEDULE 2.16

 

SWING LINE LOAN NOTICE

 

Same Day Notice

 

United States Dollars

Pounds Sterling

Euro

Canadian Dollars

 

One Day Notice

 

Australian Dollars

Japanese Yen

Swiss Francs

Danish Krona

Norwegian Krona

Swedish Krona

New Zealand Dollars

 

113



--------------------------------------------------------------------------------

SCHEDULE 5.7

 

LITIGATION AND CONTINGENT OBLIGATIONS

 

In November, 2003, an action was commenced in the United States Bankruptcy Court
for the Southern District of New York, Enron Corp. v. J.P. Morgan Securities,
Inc., et al., against approximately 100 defendants, including Kelly Properties,
Inc., a wholly owned subsidiary of Kelly Services, Inc., who invested in Enron’s
commercial paper. The complaint alleges that Enron’s October 2001 prepayment of
its commercial paper is a voidable preference under the bankruptcy laws,
constitutes a fraudulent conveyance and that the Company received prepayment of
approximately $10 million. In June 2005, defendants’ motion to dismiss was
denied. The Company intends to vigorously defend against these claims. The
Company believes it has meritorious defenses to the asserted claims but it is
unable to predict the outcome of the proceedings.

 

114



--------------------------------------------------------------------------------

SCHEDULE 5.8

 

SIGNIFICANT SUBSIDIARIES

 

Kelly Properties, Inc.

 

Kelly Receivables Services, LLC

 

115